Exhibit 10.1

LOGO [g23582image001.jpg]

Published CUSIP Number: [            ]

 

--------------------------------------------------------------------------------

$960,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

GATEHOUSE MEDIA HOLDCO, INC.,

as Holdco,

GATEHOUSE MEDIA OPERATING, INC.

as the Company,

GATEHOUSE MEDIA MASSACHUSETTS I, INC.,

GATEHOUSE MEDIA MASSACHUSETTS II, INC.,

and

ENHE ACQUISITION, LLC,

as Subsidiary Borrowers,

THE DOMESTIC SUBSIDIARIES OF HOLDCO

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

BMO CAPITAL MARKETS FINANCING, INC.

as Co-Documentation Agents

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

Dated as of February 27, 2007

WACHOVIA CAPITAL MARKETS, LLC,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

GENERAL ELECTRIC CAPITAL CORPORATION,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------

LOGO [g23582image002.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

Section 1.1

   Defined Terms    1

Section 1.2

   Other Definitional Provisions    36

Section 1.3

   Accounting Terms    37

Section 1.4

   Resolution of Drafting Ambiguities    37

Section 1.5

   Time References    37

ARTICLE II THE LOANS; AMOUNT AND TERMS

   38

Section 2.1

   Revolving Loans    38

Section 2.2

   Initial Term Loan    40

Section 2.3

   Delayed Draw Term Loan    41

Section 2.4

   Letter of Credit Subfacility    43

Section 2.5

   Swingline Loan Subfacility    47

Section 2.6

   Incremental Term Facility    49

Section 2.7

   Fees    50

Section 2.8

   Commitment Reductions    51

Section 2.9

   Prepayments    51

Section 2.10

   Default Rate and Payment Dates    55

Section 2.11

   Conversion Options    55

Section 2.12

   Computation of Interest and Fees; Usury    56

Section 2.13

   Pro Rata Treatment and Payments    57

Section 2.14

   Non-Receipt of Funds by the Administrative Agent    60

Section 2.15

   Inability to Determine Interest Rate    61

Section 2.16

   Illegality    61

Section 2.17

   Requirements of Law    62

Section 2.18

   Indemnity    63

Section 2.19

   Taxes    64

Section 2.20

   Indemnification; Nature of Issuing Lender’s Duties    66

Section 2.21

   Obligation to Mitigate    67

Section 2.22

   Replacement of Lenders    67

ARTICLE III REPRESENTATIONS AND WARRANTIES

   68

Section 3.1

   Financial Condition    68

Section 3.2

   No Change    70

Section 3.3

   Corporate Existence; Compliance with Law    70

Section 3.4

   Corporate Power; Authorization; Enforceable Obligations    70

Section 3.5

   No Legal Bar; No Default    71

Section 3.6

   No Material Litigation    71

Section 3.7

   Investment Company Act, Etc.    71

Section 3.8

   Margin Regulations    71

Section 3.9

   ERISA    72

Section 3.10

   Environmental Matters    72

Section 3.11

   Use of Proceeds    73

Section 3.12

   Subsidiaries    73

Section 3.13

   Ownership    74

 

i



--------------------------------------------------------------------------------

Section 3.14

   Indebtedness    74

Section 3.15

   Taxes    74

Section 3.16

   Intellectual Property Rights    74

Section 3.17

   Solvency    75

Section 3.18

   Investments    75

Section 3.19

   Location of Collateral    75

Section 3.20

   No Burdensome Restrictions    76

Section 3.21

   Brokers’ Fees    76

Section 3.22

   Labor Matters    76

Section 3.23

   Accuracy and Completeness of Information    76

Section 3.24

   Insurance    76

Section 3.25

   Security Documents    77

Section 3.26

   Classification of Senior Indebtedness    77

Section 3.27

   Anti-Terrorism Laws    77

Section 3.28

   Compliance with OFAC Rules and Regulations    77

Section 3.29

   Directors; Capitalization    77

Section 3.30

   Consummation of Acquisition; Representations and Warranties from Other
Documents    78

Section 3.31

   Compliance with FCPA    78

ARTICLE IV CONDITIONS PRECEDENT

   78

Section 4.1

   Conditions to Effective Date    78

Section 4.2

   Conditions to All Extensions of Credit    83

ARTICLE V AFFIRMATIVE COVENANTS

   85

Section 5.1

   Financial Statements    85

Section 5.2

   Certificates; Other Information    86

Section 5.3

   Payment of Taxes and Other Obligations    87

Section 5.4

   Conduct of Business and Maintenance of Existence    88

Section 5.5

   Maintenance of Property; Insurance    88

Section 5.6

   Inspection of Property; Books and Records; Discussions    89

Section 5.7

   Notices    89

Section 5.8

   Environmental Laws    90

Section 5.9

   Financial Covenant    91

Section 5.10

   Additional Guarantors    92

Section 5.11

   Compliance with Law    92

Section 5.12

   Pledged Assets    92

Section 5.13

   Hedging Agreements    93

Section 5.14

   Covenants Regarding Patents, Trademarks and Copyrights    93

Section 5.15

   Credit Facility Ratings    95

Section 5.16

   Public/Private Designation    95

Section 5.17

   Post-Closing Covenants; Further Assurances    95

ARTICLE VI NEGATIVE COVENANTS

   96

Section 6.1

   Indebtedness    96

Section 6.2

   Liens    98

Section 6.3

   Nature of Business    98

Section 6.4

   Consolidation, Merger, Sale or Purchase of Assets, etc.    98

Section 6.5

   Advances, Investments and Loans    100

 

ii



--------------------------------------------------------------------------------

Section 6.6

   Transactions with Affiliates    101

Section 6.7

   Ownership of Subsidiaries; Restrictions    101

Section 6.8

   Corporate Changes; Accounting Methods    101

Section 6.9

   Limitation on Restricted Actions    101

Section 6.10

   Restricted Payments    102

Section 6.11

   Amendment to Subordinated Debt    103

Section 6.12

   Sale Leasebacks    103

Section 6.13

   No Further Negative Pledges    103

Section 6.14

   Account Control Agreements; Additional Accounts    104

ARTICLE VII EVENTS OF DEFAULT

   104

Section 7.1

   Events of Default    104

Section 7.2

   Acceleration; Remedies    108

ARTICLE VIII THE ADMINISTRATIVE AGENT

   110

Section 8.1

   Appointment    110

Section 8.2

   Delegation of Duties    110

Section 8.3

   Exculpatory Provisions    110

Section 8.4

   Reliance by Administrative Agent    111

Section 8.5

   Notice of Default    111

Section 8.6

   Non-Reliance on Administrative Agent and Other Lenders    112

Section 8.7

   Indemnification    112

Section 8.8

   Administrative Agent in Its Individual Capacity    113

Section 8.9

   Successor Administrative Agent    113

Section 8.10

   Nature of Duties    113

Section 8.11

   Releases    114

ARTICLE IX MISCELLANEOUS

   114

Section 9.1

   Amendments, Waivers and Release of Collateral    114

Section 9.2

   Notices    116

Section 9.3

   No Waiver; Cumulative Remedies    118

Section 9.4

   Survival of Representations and Warranties    118

Section 9.5

   Payment of Expenses and Taxes    118

Section 9.6

   Successors and Assigns; Participations    119

Section 9.7

   Adjustments; Set-off    123

Section 9.8

   Table of Contents and Section Headings    124

Section 9.9

   Counterparts    124

Section 9.10

   Effectiveness    124

Section 9.11

   Severability    125

Section 9.12

   Integration    125

Section 9.13

   Governing Law    125

Section 9.14

   Consent to Jurisdiction and Service of Process    125

Section 9.15

   Confidentiality    126

Section 9.16

   Acknowledgments    127

Section 9.17

   Waivers of Jury Trial; Waiver of Consequential Damages    127

Section 9.18

   Patriot Act Notice    127

Section 9.19

   Joint and Several Liability of Borrowers; Company as Agent    127

ARTICLE X GUARANTY

   128

Section 10.1

   The Guaranty    128

 

iii



--------------------------------------------------------------------------------

Section 10.2

   Bankruptcy    129

Section 10.3

   Nature of Liability    129

Section 10.4

   Independent Obligation    130

Section 10.5

   Authorization    130

Section 10.6

   Reliance    130

Section 10.7

   Waiver    130

Section 10.8

   Limitation on Enforcement    131

Section 10.9

   Confirmation of Payment    132

 

iv



--------------------------------------------------------------------------------

Schedules

    

Schedule 1.1(a)

   Account Designation Letter

Schedule 1.1(b)

   Investments

Schedule 1.1(c)

   Liens

Schedule 1.1(d)

   Cost Savings

Schedule 1.1(e)

   Consolidated Historical Fixed Charges

Schedule 1.1(f)

   Consolidated Historical EBITDA

Schedule 1.1(g)

   Existing Letters of Credit

Schedule 2.1(b)(i)

   Form of Notice of Borrowing

Schedule 2.1(e)

   Form of Revolving Note

Schedule 2.2(d)

   Form of Term Loan Note

Schedule 2.3(e)

   Form of Delayed Draw Term Loan Note

Schedule 2.5(d)

   Form of Swingline Note

Schedule 2.11

   Form of Notice of Conversion/Extension

Schedule 2.19

   Tax Exempt Certificate

Schedule 3.3

   Jurisdictions of Organization and Qualification

Schedule 3.12

   Subsidiaries

Schedule 3.16

   Intellectual Property

Schedule 3.19(a)

   Location of Real Property

Schedule 3.19(b)

   Location of Collateral

Schedule 3.19(c)

   Chief Executive Offices

Schedule 3.22

   Labor Matters

Schedule 3.24

   Insurance

Schedule 3.29

   Directors; Capitalization

Schedule 4.1(a)

   Form of Lender Consent

Schedule 4.1(b)

   Form of Secretary’s Certificate

Schedule 4.1(i)

   Form of Solvency Certificate

Schedule 5.2(b)

   Form of Officer’s Compliance Certificate

Schedule 5.10

   Form of Joinder Agreement

Schedule 6.1(b)

   Indebtedness

Schedule 9.6(c)

   Form of Assignment Agreement

Schedule 9.19

   Non-Joint and Several Borrowers

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 27, 2007, among
GATEHOUSE MEDIA HOLDCO, INC., a Delaware corporation (“Holdco”), GATEHOUSE MEDIA
OPERATING, INC., a Delaware corporation (the “Company”), GATEHOUSE MEDIA
MASSACHUSETTS I, INC., a Delaware corporation (“GateHouse I”), GATEHOUSE MEDIA
MASSACHUSETTS II, INC., a Delaware corporation (“GateHouse II”), and ENHE
ACQUISITION, LLC, a Delaware limited liability company (“ENHE” and, together
with GateHouse I and GateHouse II, collectively the “Subsidiary Borrowers” and
individually a “Subsidiary Borrower”), each of those Domestic Subsidiaries of
Holdco identified as a “Guarantor” on the signature pages hereto and such other
Domestic Subsidiaries of Holdco as may from time to time become a party hereto
(together with Holdco, collectively the “Guarantors” and individually a
“Guarantor”), the several banks and other financial institutions from time to
time parties to this Credit Agreement (collectively the “Lenders” and
individually a “Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent” or the “Agent”).

WITNESSETH:

WHEREAS, the Company has requested that the Lenders make loans and other
financial accommodations to the Borrowers in the amount of up to $960,000,000,
as more particularly described herein;

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein; and

WHEREAS, this Credit Agreement shall amend and restate the Existing Credit
Agreement (as defined below).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

“ABR Default Rate” shall have the meaning set forth in Section 2.10.

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrowers are able to borrow on such date under the
Revolving Committed Amount without a Default or Event of Default occurring or
existing after giving pro forma effect to such borrowing.

 

1



--------------------------------------------------------------------------------

“Account Control Agreement” shall mean an agreement among a Credit Party, a
depository institution or securities intermediary, and the Administrative Agent,
which agreement is in a form acceptable to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Article 8 or Article 9 (as applicable) of the Uniform Commercial Code) over the
deposit accounts or securities accounts described therein, as the same may be
amended, restated, supplemented, extended, replaced or otherwise modified from
time to time.

“Account Designation Letter” shall mean the Account Designation Letter dated as
of the Closing Date from the Company to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).

“Acquisition” shall mean the acquisition by the Company of the outstanding
capital stock of the Acquired Company pursuant to the Acquisition Documents.

“Acquired Company” shall mean SureWest Directories, a California corporation.

“Acquisition Documents” shall mean (a) that certain Share Purchase Agreement,
dated as of January 28, 2007 by and among the Parent, as the purchaser, the
Acquired Company, and SureWest Communications, Inc., as the seller, and (b) any
other material agreement, document, instrument or opinion executed in connection
with the foregoing, in each case as amended, modified, extended, restated,
replaced, or supplemented from time to time.

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Additional Term Loan” shall have the meaning set forth in Section 2.6.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.

“Administrative Details Form” shall mean, with respect to any Lender, a document
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.

“Affected Lender” shall have the meaning set forth in Section 2.16.

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly

 

2



--------------------------------------------------------------------------------

or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise.

“Agreement” or “Credit Agreement” shall mean this Credit Agreement, as amended,
restated, amended and restated, modified or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
or otherwise identified from time to time by Wachovia at its principal office in
Charlotte, North Carolina as its prime rate. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Applicable Percentage” shall mean, for any day, the following:

(a) with respect to the Term Loans, (i) if the ratings for the credit facilities
set forth in this Credit Agreement by Moody’s and S&P as of such date are at
least B1 and B+, respectively (or the equivalent rating given by a successor
rating agency chosen by the Company as set forth below), (A) 1.75% in the case
of LIBOR Rate Loans and (B) 0.75% in the case of Alternate Base Rate Loans and
(ii) if the ratings condition set forth in clause (a)(i) is not met, (A) 2.00%
in the case of LIBOR Rate Loans and (B) 1.00% in the case of Alternate Base Rate
Loans; and

(b) with respect to Revolving Loans and the Commitment Fee, the rate per annum
set forth below opposite the applicable Level then in effect, it being
understood that the Applicable Percentage for (i) Revolving Loans that are
Alternate Base Rate Loans shall be the percentage set forth under the column
“Revolving Loans” and “Base Rate

 

3



--------------------------------------------------------------------------------

Margin”, (ii) Revolving Loans that are LIBOR Rate Loans shall be the percentage
set forth under the column “Revolving Loans” and “LIBOR Margin & L/C Fee” and
(iii) the Commitment Fee shall be the percentage set forth under the column
“Revolving Loans” and “Commitment Fee”:

Applicable Percentage

 

          Revolving Loans  

Level

  

Total

Leverage Ratio

  

LIBOR
Margin

& L/C Fee

    Base Rate
Margin     Commitment
Fee   I    > 5.50 to 1.0    2.00 %   1.00 %   0.500 % II    <5.50 to 1.0 but >
5.00 to 1.0    1.75 %   0.75 %   0.375 % III    < 5.00 to 1.0    1.50 %   0.50 %
  0.250 %

For the purposes of calculating the Total Leverage Ratio for purposes of
determining the Applicable Percentage only, Consolidated Indebtedness shall be
calculated net of cash and Cash Equivalents of Holdco and its Restricted
Subsidiaries if the total amount of such cash and Cash Equivalents exceeds
$10,000,000; provided, however, the total amount of such cash and Cash
Equivalents deducted from Consolidated Indebtedness shall not exceed a total
amount of $25,000,000. In the case of Revolving Loans and the Commitment Fee,
the Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date three (3) Business Days after the date on which the
Administrative Agent has received from the Credit Parties the quarterly
financial information (in the case of the first three fiscal quarters of the
Company), the annual financial information (in the case of the fourth fiscal
quarter of the Company) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such
Applicable Percentage shall be effective from such Interest Determination Date
until the next such Interest Determination Date. After the Effective Date, if
the Credit Parties shall fail to provide the financial information or
certifications in accordance with the provisions of Sections 5.1(a), 5.1(b) and
5.2(b), the Applicable Percentage for Revolving Loans and the Commitment Fee
shall, on the date three (3) Business Days after the date by which the Credit
Parties were so required to provide such financial information or certifications
to the Administrative Agent and the Lenders, be based on Level I until such time
as such information or certifications are provided, whereupon the Level shall be
determined by the then current Total Leverage Ratio. Notwithstanding the
foregoing, the Applicable Percentage for Revolving Loans and the Commitment Fee
shall be as set forth above opposite Level I until the Interest Determination
Date occurring after the end of the first complete fiscal quarter after the
Effective Date.

In the event that any financial statement, calculation or certification
delivered pursuant to Section 5.1(a), 5.1(b) or 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, and

 

4



--------------------------------------------------------------------------------

only in such case, then the Company shall immediately (i) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Percentage for such Applicable Period
based upon the corrected financial statement, calculation or certificate, and
(iii) immediately pay to the Agent the accrued additional interest owing as a
result of such increased Applicable Percentage for such Applicable Period. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.10 and 7.1 and
other of their respective rights under this Agreement.

In the case of the Term Loans, the Applicable Percentage shall be determined and
adjusted on the Effective Date and on the date of any change in the debt ratings
of the credit facilities set forth in this Credit Agreement by S&P or Moody’s
(or their successors). The Company shall promptly notify the Administrative
Agent of any change in the debt ratings of the credit facilities set forth in
this Credit Agreement by S&P or Moody’s (or their successors). For purposes of
determining the Applicable Percentage, to the extent that debt ratings for the
credit facilities from S&P or Moody’s are unavailable, the Company shall select
a successor rating agency that is recognized by the Securities and Exchange
Commission, subject to the reasonable approval of the Administrative Agent.

“Approved Fund” shall mean, with respect to any Lender, any fund or trust or
entity that invests in commercial bank loans in the ordinary course and is
advised or managed by (a) such Lender, (b) an Affiliate of such Lender, (c) any
other Lender or any Affiliate thereof or (d) the same investment advisor as any
Person described in clauses (a) – (c).

“Arrangers” shall mean Wachovia Capital Markets, LLC, Goldman Sachs Credit
Partners L.P., Morgan Stanley Senior Funding, Inc. and General Electric Capital
Corporation, together with their respective successors and assigns.

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise including, without limitation, any
such transaction permitted by Section 6.12. The term “Asset Disposition” shall
not include (a) the sale, lease or transfer of assets permitted by Subsections
6.4(a)(i) through (xiii), or (b) any Equity Issuance.

“Assignment Agreement” shall mean an Assignment Agreement, in substantially the
form of Schedule 9.6(c).

“Attributable EBITDA” means, for any period and as to any assets or Subsidiaries
of Holdco, that portion of Consolidated EBITDA that was produced by the business
in which such assets were used or generated or the business conducted by such
Subsidiary.

“Attributable Revenues” shall mean, for any period and as to any assets or
Subsidiaries of Holdco, that portion of the revenues of Holdco and its
Restricted Subsidiaries that was earned by or derived from the business in which
such assets were used or generated or the business conducted by such Subsidiary.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).

“Borrowers” shall mean the Company and each Subsidiary Borrower, and “Borrower”
shall mean any one of them.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person (excluding fees in the nature of brokers or
finders fees).

“Cash Equivalents” shall mean (a) marketable securities (i) issued or directly
and unconditionally guaranteed as to interest and principal by the United States
or (ii) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one year after such date; (b) marketable direct obligations issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States or any state thereof or the
District of Columbia that (i) is at least

 

6



--------------------------------------------------------------------------------

“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (e) shares of any money market mutual fund
that (i) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

“Change of Control” shall mean the occurrence of one or more of the following
events: (a) the Parent shall fail, directly or indirectly, to own and control
100% of the Capital Stock of Holdco, (b) Holdco shall fail, directly or
indirectly, to own and control 100% of the Capital Stock of the Company, (c) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) other than Fortress is or becomes the
“beneficial owner” (as defined in Rule l3d-3 under the Securities Exchange Act
of 1934) of 35% or more of the outstanding Voting Stock of the Parent and such
percentage of the outstanding Voting Stock of the Parent is equal to or more
than the Voting Stock then owned or controlled directly or indirectly by
Fortress, or (d) any “Change of Control”, as defined in any document evidencing
any Subordinated Debt.

“Closing Date” shall mean the date of this Credit Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations.

“Commitment” shall mean the Revolving Commitments, the LOC Commitments, the
Initial Term Loan Commitments, the Delayed Draw Term Loan Commitments and the
Swingline Commitments, individually or collectively, as appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.7(a).

“Commitment Percentage” shall mean the Revolving Commitment Percentage, the
Initial Term Loan Commitment Percentage and/or the Delayed Draw Term Loan
Commitment Percentage, as appropriate.

“Commitment Period” shall mean (a) with respect to Revolving Loans, the period
from and including the Effective Date to but excluding the Revolver Maturity
Date and (b) with respect to Letters of Credit, the period from and including
the Effective Date to but excluding the date that is 15 days prior to the
Revolver Maturity Date.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of
Section 4001 of ERISA or is part of a group that includes the Company and that
is treated as a single employer under Section 414 of the Code.

 

7



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four quarter period ending on such date, the sum of the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized on
the consolidated balance sheet of Holdco and its Restricted Subsidiaries) by
Holdco and its Restricted Subsidiaries during that period that, in conformity
with GAAP, are included in “additions to property, plant or equipment” or
comparable items reflected in the consolidated statement of cash flows of Holdco
and its Restricted Subsidiaries. Notwithstanding the foregoing, the term
“Consolidated Capital Expenditures” shall not include (i) Permitted
Acquisitions, (ii) the Acquisition, (iii) capital expenditures financed with the
proceeds of equity contributions to Holdco and (iv) up to $150,000, in the
aggregate, of capital expenditures incurred after the Effective Date in
connection with the relocation of the corporate headquarters of Holdco and the
Company to Rochester, New York. For purposes of determining Consolidated Fixed
Charges, the Credit Parties may elect to exclude Non-Maintenance Capital
Expenditures during any period from the calculation of Consolidated Capital
Expenditures for such period, in an aggregate amount not to exceed $15,000,000
during the term of this Agreement. For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with Net Cash Proceeds from Asset Dispositions or Recovery
Events in accordance with the terms of Section 2.9(b)(iii) or (vi),
respectively, shall be included in Consolidated Capital Expenditures only to the
extent of the gross amount of such purchase price less the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such Net Cash Proceeds, as the case may be.

“Consolidated Cash Taxes” shall mean, as of any date of determination for the
four quarter period ending on such date, the aggregate of all taxes based on
income (including, without limitation, any federal, state, local and foreign
taxes) actually paid by Holdco and its Restricted Subsidiaries on a consolidated
basis during such period.

“Consolidated EBITDA” shall mean, as of any date of determination for any period
ending on such date, (a) Consolidated Net Income for such period plus (b) the
sum of the following to the extent deducted in calculating Consolidated Net
Income, without duplication: (i) Consolidated Interest Expense for such period,
(ii) Consolidated Income Tax Expense for such period, (iii) depreciation and
amortization expense of Holdco and its Restricted Subsidiaries for such period,
(iv) all other non-cash items of Holdco and its Restricted Subsidiaries (other
than any such non-cash item incurred in the ordinary course of business to the
extent it represents an accrual of or reserve for cash expenditures in any
future period) including, without limitation, non-cash items of Holdco and its
Restricted Subsidiaries arising from changes in the values of the assets of any
pension and post-retirement benefit plans; provided, that cash payments made in
such period or in any future period in respect of such non-cash items (other
than any such non-cash item incurred in the ordinary course of business to the
extent it represents an accrual of or reserve for cash expenditures in any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made, (v)

 

8



--------------------------------------------------------------------------------

fees, costs and expenses payable by Holdco or any of its Restricted Subsidiaries
in connection with the Transactions not to exceed $6,000,000, (vi) any
non-recurring out-of-pocket expenses or charges relating to any offering of
Capital Stock of Holdco or any of its Restricted Subsidiaries or any direct or
indirect parent corporation of Holdco, any Asset Sale, any Permitted Investment
under clause (n) of the definition thereof, or Permitted Acquisitions made by
Holdco or any of its Restricted Subsidiaries, or any Indebtedness incurred by
Holdco or any of its Restricted Subsidiaries permitted to be incurred hereunder
including any refinancing thereof (in each case in this clause (vi), whether or
not successful), (vii) extraordinary losses and unusual or non-recurring
charges, severance costs, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans, (viii) amounts charged in
respect of discontinued operations or restructuring activities, (ix) losses from
early extinguishments of Indebtedness or Hedging Agreements of Holdco or any of
its Restricted Subsidiaries, (x) non-recurring fees, costs and expenses incurred
prior to the date of this Agreement and set forth on Schedule 1.1(f), and
(xi) non-recurring fees, costs and expenses in connection with the relocation of
the corporate headquarters of Holdco and the Borrower to Rochester, New York in
an aggregate amount not to exceed $150,000, plus (c) cost savings and
adjustments for such period set forth on Schedule 1.1(d) minus (d) the sum of
the following to the extent included in calculating Consolidated Net Income,
without duplication: (i) non-cash charges of Holdco and its Restricted
Subsidiaries previously added back to Consolidated Net Income in determining
Consolidated EBITDA to the extent such non-cash charges have become cash charges
during such period, (ii) any extraordinary and unusual or non-recurring gains
and (iii) gains from early extinguishment of Indebtedness or Hedging Agreements
of Holdco or any of its Restricted Subsidiaries. Notwithstanding the foregoing,
(A) for purposes of calculating Consolidated EBITDA for any fiscal quarter
ending prior to the Effective Date, Consolidated EBITDA for such fiscal quarter
shall be the amount set forth on Schedule 1.1(f) and (B) for all purposes of
calculating Consolidated EBITDA hereunder, the effects of purchase accounting
with respect to the Acquired Company shall be ignored.

“Consolidated Fixed Charges” shall mean, as of any date of determination for any
period ending on such date, the sum of (a) Consolidated Interest Expense paid in
cash during such period plus (b) Consolidated Scheduled Debt Payments for such
period plus (c) Consolidated Cash Taxes for such period plus (d) Consolidated
Capital Expenditures for such period plus (e) dividends paid by the Credit
Parties (other than dividends paid to Holdco or a wholly-owned Restricted
Subsidiary of Holdco that is a Credit Party), in each case for Holdco and its
Restricted Subsidiaries on a consolidated basis. Notwithstanding the foregoing,
for purposes of calculating Consolidated Fixed Charges for any fiscal quarter
ending prior to the Effective Date, Consolidated Fixed Charges for such fiscal
quarter shall be the amounts set forth on Schedule 1.1(e).

“Consolidated Income Tax Expense” shall mean, for any period, the income tax
expense of Holdco and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Indebtedness” shall mean, on any date of calculation, the
aggregate stated balance sheet amount of all Indebtedness (other than
Indebtedness of the types set forth in clauses (c), (e), (g), (i), (j) (to the
extent undrawn) and (k) of the definition thereof) of Holdco and its Restricted
Subsidiaries on a consolidated basis.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, as of any date of determination for
any period ending on such date, all interest expense (excluding amortization of
debt discount and premium, but including the interest component under Capital
Leases and synthetic leases, tax retention operating leases, off-balance sheet
loans and similar off-balance sheet financing products) for such period of
Holdco and its Restricted Subsidiaries on a consolidated basis. For purposes
hereof, Consolidated Interest Expense for the first three complete fiscal
quarters to occur after the Effective Date shall be determined by annualizing
Consolidated Interest Expense such that for the first complete fiscal quarter to
occur after the Effective Date such components would be multiplied by four (4),
the first two complete fiscal quarters would be multiplied by two (2) and the
first three fiscal quarters would be multiplied by one and one-third (1 1/3).

“Consolidated Net Income” shall mean, as of any date of determination for any
period ending on such date, the net income (or loss) of Holdco and its
Restricted Subsidiaries on a consolidated basis for such period taken as a
single accounting period; provided, that there shall be excluded (a) the income
(or loss) of any Person (other than a Restricted Subsidiary of Holdco) in which
any other Person (other than Holdco or any of its Restricted Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdco or any of its Restricted Subsidiaries by
such Person during such period, (b) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of Holdco or is merged into
or consolidated with Holdco or any of its Restricted Subsidiaries or that
Person’s assets are acquired by Holdco or any of its Restricted Subsidiaries,
(c) the income of any Subsidiary (other than a Restricted Subsidiary) of Holdco
to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to asset sales or
returned surplus assets of any Plan, and (e) (to the extent not included in
clauses (a) through (d) above) any net extraordinary gains or net extraordinary
losses.

“Consolidated Scheduled Debt Payments” shall mean, as of any date of
determination for any period ending on such date, the sum of all scheduled
payments of principal on Consolidated Indebtedness for such period (including
the principal component of payments due on Capital Leases during the applicable
period ending on such date); it being understood that Consolidated Scheduled
Debt Payments shall not include optional prepayments or the mandatory
prepayments required pursuant to Section 2.9.

“Consolidated Working Capital” shall mean, as of any date of determination, the
sum (which may be a negative number) of (a) the total assets of Holdco and its
Restricted Subsidiaries on a consolidated basis which may properly be classified
as current assets in conformity with GAAP, except cash and Cash Equivalents and
the current portion of deferred tax assets, minus (b) the total liabilities of
Holdco and its Restricted Subsidiaries on a consolidated basis which may
properly be classified as current liabilities in conformity with GAAP, except
the current portion of long-term debt and the current portion of deferred tax
liabilities.

 

10



--------------------------------------------------------------------------------

“Consolidated Working Capital Adjustment” shall mean, as of any date of
determination for any period ending on such date, on a consolidated basis, the
amount (which may be a negative number) by which Consolidated Working Capital as
of the beginning of such period exceeds (or is less than) Consolidated Working
Capital as of the end of such period, adjusted to exclude the effects of
(a) reclassification of (i) current assets or liabilities as deferred assets or
liabilities or (ii) deferred assets or liabilities as current assets or
liabilities and (b) acquisitions and divestitures.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control Agent” shall mean Wachovia Bank, National Association, in its capacity
as control agent pursuant to the Security Agreement.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.

“Copyrights” shall mean all copyrights of the Credit Parties and their
Restricted Subsidiaries in all works, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 3.16 and all renewals thereof.

“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Hedging Agreement).

“Credit Parties” shall mean Holdco, the Borrowers and the Guarantors and “Credit
Party” shall mean any one of the foregoing.

“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents,
including principal, interest, fees, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (b) all liabilities
and obligations, whenever arising, owing from Holdco or any of its Restricted
Subsidiaries to any Hedging Agreement Provider arising under any Secured Hedging
Agreement.

 

11



--------------------------------------------------------------------------------

“Debt Issuance” shall mean the issuance of any Indebtedness by Holdco or any of
its Restricted Subsidiaries (excluding any Equity Issuance or any Indebtedness
of Holdco and its Restricted Subsidiaries permitted to be incurred pursuant to
Section 6.1(b)(i)–(xi) hereof).

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan or fund a Participation Interest required pursuant
to the terms of this Credit Agreement, (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement and such default remains uncured, or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

“Delayed Draw Commitment Termination Date” shall mean the date that is six
(6) months following the Effective Date.

“Delayed Draw Funding Date” shall mean any Business Day occurring on or after
the Effective Date but prior to the Delayed Draw Commitment Termination Date in
which the Borrowers deliver a Notice of Borrowing in accordance with
Section 2.3(b).

“Delayed Draw Term Loan” shall have the meaning set forth in Section 2.3(a).

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Delayed
Draw Term Loan Lender, the commitment of such Delayed Draw Term Loan Lender to
make its portion of the Delayed Draw Term Loan in a principal amount equal to
such Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment
Percentage of the Delayed Draw Term Loan Committed Amount, as appropriate.

“Delayed Draw Term Loan Commitment Percentage” shall mean, for any Delayed Draw
Term Loan Lender, the percentage identified as its Delayed Draw Term Loan
Commitment Percentage as specified in its Lender Commitment Letter or in the
Assignment Agreement pursuant to which such Delayed Draw Term Loan Lender became
a Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6.

“Delayed Draw Term Loan Committed Amount” shall have the meaning set forth in
Section 2.3(a).

“Delayed Draw Term Loan Lender” shall mean, as of any date of determination, any
Lender that holds a Delayed Draw Term Loan Commitment and/or a portion of the
outstanding Delayed Draw Term Loan on such date.

“Delayed Draw Term Note” or “Delayed Draw Term Notes” shall mean the promissory
notes of the Company in favor of any of the Delayed Draw Term Loan Lenders
evidencing the

 

18



--------------------------------------------------------------------------------

portion of the Delayed Draw Term Loan provided pursuant to Section 2.3(e),
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, restated, supplemented, extended, renewed or replaced from
time to time.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Details Form; and thereafter, such other office of such Lender as
such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“Effective Date” shall mean the date upon which all the conditions precedent to
funding under Article IV shall have been satisfied, and the initial Extensions
of Credit are made hereunder, which in any event, shall occur no later than
February 28, 2007.

“Effective Date Material Adverse Change” shall have the meaning set forth in
Section 4.1(r).

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans in
the ordinary course including insurance companies, mutual funds and lease
financing companies.

“ENHE” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“Equity Issuance” shall mean any issuance by the Parent, Holdco, any Borrower or
any Restricted Subsidiary to any Person which is not a Credit Party of
(a) shares of its Capital Stock,

 

13



--------------------------------------------------------------------------------

(b) any shares of its Capital Stock pursuant to the exercise of options or
warrants, (c) any shares of its Capital Stock pursuant to the conversion of any
debt securities to equity or (d) warrants or options that are exercisable for
shares of its Capital Stock. The term “Equity Issuance” shall not include
(i) any Capital Stock issuance constituting consideration for a Permitted
Acquisition, (ii) proceeds of any Capital Stock which are used as consideration
for such Permitted Acquisition, (iii) any Asset Disposition, (iv) any Debt
Issuance, (v) any Capital Stock issued in connection with any exercise of any
options or warrants by officers, directors and employees of the Parent, Holdco
or any Restricted Subsidiary under any employee equity subscription agreement,
stock option agreement or similar agreements or plans or (vi) any Capital Stock
issued by a Subsidiary to its parent company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Excess Cash Flow” shall mean, with respect to any fiscal year period of Holdco
and its Restricted Subsidiaries on a consolidated basis, an amount equal to
(without duplication) (a) Consolidated EBITDA for such period plus/minus (b) the
Consolidated Working Capital Adjustment for such period minus (c) Consolidated
Capital Expenditures to the extent not financed through the incurrence of
Indebtedness for such period minus (d) Consolidated Interest Expense for such
period to the extent paid or payable in cash minus (e) Consolidated Cash Taxes
paid during such period minus (f) Consolidated Scheduled Debt Payments and
optional prepayments or mandatory prepayments of the Loans (excluding repayments
of Revolving Loans except to the extent the Revolving Loan Committed Amount is
permanently reduced in connection with such repayments) required pursuant to
Section 2.9 made during such period minus (g) all expenses, fees, charges and
amounts to the extent added back to Consolidated EBITDA minus (h) the purchase
price paid in cash during such period with respect to Permitted Acquisitions to
the extent not financed minus (i) cash dividends paid by the Credit Parties
(other than dividends paid to Holdco or a wholly-owned Restricted Subsidiary of
Holdco that is a Credit Party) to the extent permitted by Section 6.10 minus
(j) cash payments made by the Credit Parties and their Restricted Subsidiaries
in respect of Investments permitted pursuant to clause (j) of the definition of
Permitted Investments, except for (i) Investments funded from the reinvestment
of Net Cash Proceeds of Assets Dispositions or Recovery Events pursuant to
Section 2.9(b)(iii)(B) and 2.9(b)(vi)(B) and (ii) Investments in Subsidiaries,
minus (k) the aggregate net amount of non-cash gains and non-cash credits
accrued by Holdco and its Restricted Subsidiaries during

 

14



--------------------------------------------------------------------------------

such fiscal year, to the extent included in Consolidated Net Income minus
(l) any nonrecurring cash charges to the extent added back to Consolidated
EBITDA minus (m) other cash capital expenditures set forth in clauses (iii) and
(iv) of the definition of Consolidated Capital Expenditures.

“Existing Credit Agreement” shall mean that certain First Lien Credit Agreement,
dated as of June 6, 2006, as amended, by and among Holdco, the Company,
GateHouse I (successor by merger to Gatehouse Media Massachusetts III, Inc.,
ENM, Inc. and ENM Merger Sub, Inc.), GateHouse II (successor by merger to
Heritage Partners Media, Inc. and HPM Merger Sub, Inc.), ENHE, certain Domestic
Subsidiaries of Holdco as guarantors, the lenders party thereto, and the
Administrative Agent.

“Existing Letter of Credit” shall mean each of the letters of credit described
by date of issuance, amount, purpose and the date of expiry on Schedule 1.1(g)
hereto.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated February 5, 2007, addressed
to the Company from Wachovia, Wachovia Capital Markets, LLC, Goldman, Sachs
Credit Partners, L.P. and Morgan Stanley Senior Funding, Inc., as amended,
modified or otherwise supplemented.

“Financial Covenant” shall mean the financial covenant set forth in Section 5.9.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, for
Holdco and its Restricted Subsidiaries on a consolidated basis for the four
consecutive quarters ending on or immediately prior to such date, the ratio of
(i) Consolidated EBITDA for such four fiscal quarter period to (ii) Consolidated
Fixed Charges for such four fiscal quarter period.

“Flow-Through Entity” shall mean any Person that is not treated as a separate
tax paying entity for United States federal income tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fortress” shall mean Fortress Investment Group, LLC, or any one or more of its
Affiliates, or any entity managed exclusively by Fortress Investment Group LLC,
or one or more of its Affiliates.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenant set out in
Section 5.9 to the provisions of Section 1.3.

 

15



--------------------------------------------------------------------------------

“GateHouse I” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“GateHouse II” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Governing Body” shall mean the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.

“Government Acts” shall have the meaning set forth in Section 2.20.

“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Guaranty” shall mean the guaranty of the Credit Parties set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hedging Agreement Provider” shall mean (a) with respect to the Hedging
Agreements entered into between the Company and Goldman Sachs Capital Markets,
L.P. as of May 10, 2006 and May 30, 2006, Goldman Sachs Capital Markets, L.P.,
and (b) with respect to any other Hedging Agreement that is permitted by
Section 6.1(b)(iii) (including Secured Hedging Agreements outstanding as of the
Effective Date), any Person that is party to a Secured Hedging Agreement with a
Credit Party or any of its Restricted Subsidiaries to the extent such Person is

 

16



--------------------------------------------------------------------------------

(i) the Administrative Agent, (ii) an Arranger, (iii) a Lender, (iv) an
Affiliate of the Administrative Agent, an Arranger or a Lender or (v) any other
Person that was the Administrative Agent, an Arranger or a Lender (or an
Affiliate of any such Person) at any time such Secured Hedging Agreement was
outstanding but has ceased to be the Administrative Agent, an Arranger or a
Lender (or whose Affiliate has ceased to be the Administrative Agent, an
Arranger or a Lender) under the Credit Agreement.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Holdco” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

“Incurrence Test” shall mean, with respect to any incurrence of Indebtedness,
any payment or any other event as the context may require, the requirement that
the Total Leverage Ratio, after giving effect to such Indebtedness, payment or
event on a Pro Forma Basis, shall be less than 6.5 to 1.0.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person, which purchase price is (i) due more than six
months after the incurrence of the obligation in respect thereof or
(ii) evidenced by note or similar written instrument thereof, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (f) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person, (i) all obligations of such Person
under Hedging Agreements, excluding any portion thereof which would be accounted
for as interest expense under GAAP, (j) the maximum amount of all letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product and (m) the attributable portion of any Indebtedness of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer, except to the extent such Indebtedness is
expressly non-recourse to such Person.

 

17



--------------------------------------------------------------------------------

“Initial Term Loan” shall have the meaning set forth in Section 2.2(a).

“Initial Term Loan Commitment” shall mean, with respect to each Initial Term
Loan Lender, the commitment of such Initial Term Loan Lender to make its portion
of the Initial Term Loan in a principal amount equal to such Initial Term Loan
Lender’s Initial Term Loan Commitment Percentage of the Initial Term Loan
Committed Amount.

“Initial Term Loan Commitment Percentage” shall mean, for any Initial Term Loan
Lender, the percentage identified as its Initial Term Loan Commitment Percentage
in its Lender Commitment Letter.

“Initial Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a).

“Initial Term Loan Lender” shall mean a Lender holding an Initial Term Loan
Commitment or a portion of the outstanding Initial Term Loan.

“Initial Term Loan Note” or “Initial Term Loan Notes” shall mean the promissory
notes of the Company (if any) in favor of any of the Initial Term Loan Lenders
evidencing the portion of the Initial Term Loan provided by any such Initial
Term Loan Lender pursuant to Section 2.2(a), as such promissory notes may be
amended, modified, restated, amended and restated, supplemented, extended,
renewed or replaced from time to time.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Credit Parties and
their Restricted Subsidiaries, all goodwill associated therewith and all rights
to sue for infringement thereof.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December and on the applicable
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any LIBOR Rate
Loan having an Interest Period longer than three months, (i) each three
(3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.9(b), the date
on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter (or, if available to all applicable Lenders, nine
or twelve months thereafter), as selected by the Company in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and

 

18



--------------------------------------------------------------------------------

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter (or, if available to all applicable Lenders,
nine or twelve months thereafter), as selected by the Company by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(iv) no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to the Term Loans, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Term Loan unless the portion of such Term Loan consisting of Alternate
Base Rate Loans together with the portion of such Term Loan consisting of LIBOR
Rate Loans with Interest Periods expiring prior to or concurrently with the date
such principal amortization payment date is due, is at least equal to the amount
of such principal amortization payment due on such date; and

(v) no more than eight (8) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.

 

19



--------------------------------------------------------------------------------

“Issuing Lender” shall mean Wachovia or any successor in such capacity.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.7(c).

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement and shall include the Issuing Lender and the Swingline Lender.

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment, Revolving Commitment Percentage, Initial Term
Loan Commitment Percentage and/or Delayed Draw Term Loan Commitment Percentage.

“Letters of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letter of Credit, in
each case as such letter of credit may be amended, modified, extended, renewed
or replaced from time to time.

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.7(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.7(b).

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If, for any reason, neither of such rates is available,
then “LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

 

20



--------------------------------------------------------------------------------

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Details Form; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =   

                        LIBOR                             

  

1.00 - Eurodollar Reserve Percentage

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan” shall mean a Revolving Loan, the Initial Term Loan, the Delayed Draw Term
Loan and/or a Swingline Loan, as appropriate.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase participation interests in the Letters of
Credit up to such Lender’s LOC Committed Amount as specified in the Lender
Commitment Letter or in the Register, as such amount may be reduced from time to
time in accordance with the provisions hereof.

“LOC Committed Amount” shall have the meaning set forth in Section 2.4(a).

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.4(e).

 

21



--------------------------------------------------------------------------------

“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.5(b)(ii).

“Massachusetts Acquisitions” shall mean the acquisitions of all of the equity
interests of Enterprise NewsMedia, LLC and certain of its subsidiaries and
Affiliates and substantially all the assets of CP Media, Inc.

“Material Adverse Effect” shall mean a material adverse effect on (a) business,
operations, property, assets or financial condition of Holdco and its Restricted
Subsidiaries taken as a whole or (b) the validity or enforceability against any
Credit Party of this Credit Agreement, any of the Notes or any of the other
Credit Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

“Material Contract” shall mean any contract, license, covenant or other
arrangement to which Holdco or any of its Restricted Subsidiaries is a party
(other than the Credit Documents) and of which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Maturity Date” shall mean the Revolver Maturity Date or the Term Loan Maturity
Date, as applicable.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Administrative Agent pursuant to
the terms of Section 4.1(e), 5.10 or 5.12, as the same may be amended, modified,
restated or supplemented from time to time.

“Mortgaged Property” shall mean any owned or leased real property of a Credit
Party with respect to which such Credit Party executes a Mortgage Instrument in
favor of the Administrative Agent.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Restricted Subsidiary in respect of any Asset Disposition,
Equity Issuance, Debt Issuance or Recovery Event, net of (a) bona fide direct
costs paid or payable (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) associated therewith,
(b) amounts held in escrow to be applied as part of the purchase price of any
Asset Disposition, (c) taxes paid or payable as a result thereof, (d) a
reasonable reserve for any

 

22



--------------------------------------------------------------------------------

indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of an
Asset Disposition (it being understood such amounts held in reserve shall
constitute Net Cash Proceeds upon the release of such indemnification
liabilities) and (e) the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is (i) secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of any such Asset Disposition or Recovery
Event and (ii) actually paid at the time of receipt of such cash payment to a
Person that is not a Credit Party; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by any Credit Party or any
Restricted Subsidiary in any Asset Disposition, Equity Issuance, Debt Issuance
or Recovery Event and any cash released from escrow as part of the purchase
price in connection with any Asset Disposition. Notwithstanding the foregoing,
Net Cash Proceeds shall not include proceeds of an Asset Disposition or Recovery
Event to the extent the amount of such proceeds is equal to or less than
$2,000,000.

“Non-Maintenance Capital Expenditures” shall mean non-recurring capital
expenditures not incurred for the maintenance, repair, restoration or
refurbishment of existing assets of Holdco and its Restricted Subsidiaries.

“Note” or “Notes” shall mean the Revolving Notes, the Initial Term Loan Notes,
the Delayed Draw Term Loan Notes and/or the Swingline Notes, collectively,
separately or individually, as appropriate.

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), a request for a Delayed Draw Term Loan pursuant
to Section 2.3(b)(i) or a request for a Swingline Loan borrowing pursuant to
Section 2.5(b)(i), as appropriate. A Form of Notice of Borrowing is attached as
Schedule 2.1(b)(i).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Schedule 2.11.

“Obligations” shall mean, collectively, Loans and LOC Obligations and all other
obligations of the Credit Parties to the Administrative Agent and the Lenders
under the Credit Documents.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Parent” shall mean GateHouse Media, Inc., a Delaware corporation.

 

23



--------------------------------------------------------------------------------

“Parent Acquisition Facilities” shall mean the credit facilities that the Parent
may enter into from time to time to obtain financing for acquisitions by the
Parent or any of the Credit Parties.

“Partially-Owned Subsidiary” means any Subsidiary incorporated or organized in
the United States of America for which less than 100% but more than 50% of the
outstanding Capital Stock is beneficially owned solely by Holdco or a
wholly-owned Subsidiary of Holdco.

“Participant” shall have the meaning set forth in Section 9.6(b).

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.4(c) and in
Swingline Loans as provided in Section 2.5.

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16 to the Credit Agreement.

“Patents” shall mean (i) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement, in each case of the Credit Parties and their
Restricted Subsidiaries.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the Voting Stock of a Person, (b) a Person by a merger,
amalgamation or consolidation or any other combination with such Person or
(c) any division, line of business or other business unit of a Person (such
Person or such division, line of business or other business unit of such Person
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Restricted Subsidiaries pursuant to Section 6.3, so
long as (i) no Default or Event of Default shall then exist or would exist after
giving effect thereto, (ii) the Credit Parties shall have delivered to the
Administrative Agent (A) at least five Business Days prior to the consummation
of the proposed acquisition, a Compliance Certificate evidencing compliance on a
Pro Forma Basis with Section 5.9, together with all relevant financial
information with respect to such acquired assets or acquired Target, including
the aggregate consideration for such acquisition and any other information
required to demonstrate compliance with Section 5.9; provided, however, the
Credit Parties shall not be required to show compliance with Section 5.9 to the
extent that, immediately prior to and immediately after giving effect to such
Permitted Acquisition, there are no outstanding

 

24



--------------------------------------------------------------------------------

Extensions of Credit under the Revolving Facility, Swingline Loans or Letters of
Credit, (iii) unless the Target shall be designated by the Company as an
Unrestricted Subsidiary in compliance with the definition thereof, the
Administrative Agent, on behalf of the Lenders, shall have received (or shall
receive in connection with the closing of such acquisition) a first priority
perfected security interest in all property (including, without limitation,
Capital Stock) acquired with respect to the Target in accordance with the terms
of Sections 5.10 and 5.12 and the Target, if a Person, shall have executed a
Joinder Agreement in accordance with the terms of Section 5.10, (iv) such
acquisition shall not be a “hostile” acquisition and shall have been approved by
the Governing Body and/or shareholders of the applicable Credit Party and the
Target, and (v) after giving effect to such acquisition, there shall be at least
$5,000,000 of Accessible Borrowing Availability under the Revolving Committed
Amount.

“Permitted Investments” shall mean:

(a) cash and Cash Equivalents;

(b) Investments set forth on Schedule 1.1(b);

(c) receivables owing to the Credit Parties or any of their Restricted
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) Investments in and loans to any Credit Party;

(e) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $3,000,000 at any time outstanding; provided that such
loans and advances shall comply with all applicable Requirements of Law;

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(g) Investments, acquisitions or transactions permitted under Section 6.4(b)
(including any Investments owned by a Person acquired in a Permitted
Acquisition);

(h) Hedging Agreements to the extent permitted hereunder;

(i) capital expenditures to the extent permitted hereunder;

(j) Investments in promissory notes and other non-cash consideration received in
connection with any Asset Disposition permitted by Section 6.4(a);

 

25



--------------------------------------------------------------------------------

(k) Investments in securities in connection with the satisfaction or enforcement
of Indebtedness or claims due or owing to Holdco or any of its Restricted
Subsidiaries or as security for any such Indebtedness or claim;

(l) loans and advances to Parent (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Parent (or such parent) in accordance with
Section 6.10;

(m) loans to Partially-Owned Subsidiaries and Unrestricted Subsidiaries if
(a) (i) a security interest in such loans has been granted to the Administrative
Agent for the benefit of the Lenders and (ii) if such loans are evidenced by a
promissory note or other instrument, such promissory note or instrument has been
pledged to the Administrative Agent pursuant to the Security Documents,
(b) after giving effect to such loan, no Event of Default has occurred and is
continuing and (c) the aggregate Unrecovered Investments to all Partially-Owned
Subsidiaries and Unrestricted Subsidiaries does not exceed the sum of (the
“Adjusted Investment Amount”): (i) $35,000,000 plus (ii) 50% of the aggregate
amount of capital contributions received by Holdco after the Effective Date
(excluding (y) any Specified Equity Contribution and (z) any other proceeds that
are used to fund Permitted Acquisitions or capital expenditures); and

(n) other Investments in an aggregate amount not to exceed the Adjusted
Investment Amount less Unrecovered Investments to Partially-Owned Subsidiaries
and Unrestricted Subsidiaries made pursuant to clause (m) above.

“Permitted Liens” shall mean:

(a) Liens created by or otherwise existing under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties;

(b) Liens in favor of a Hedging Agreement Provider in connection with a Secured
Hedging Agreement; provided that such Liens shall secure the Credit Party
Obligations and the obligations under such Secured Hedging Agreement on a pari
passu basis;

(c) Liens securing purchase money indebtedness and Capital Lease Obligations
(and refinancings thereof) up to an aggregate amount not to exceed $30,000,000;
provided, that (i) any such Lien attaches to such property concurrently with or
within 30 days after the acquisition thereof, (ii) such Lien attaches solely to
the property so acquired in such transaction and (iii) such Lien secures only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a restricted Subsidiary and any Permitted Refinancing
thereof;

(d) Liens for taxes, assessments, charges or other governmental levies the
payment of which is not at the time required by Section 5.3;

 

26



--------------------------------------------------------------------------------

(e) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 90
days or which are being contested in good faith by appropriate proceedings;
provided that a reserve or other appropriate provision shall have been made
therefor;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(g) deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in this definition
(other than Liens set forth on Schedule 1.1(c)); provided that such extension,
renewal or replacement Lien shall be limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (plus improvements on
such property);

(j) Liens existing on the Effective Date and set forth on Schedule 1.1(c);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Effective
Date and improvements thereon and (ii) the principal amount of the Indebtedness
secured by such Lien shall not be extended, renewed, refunded or refinanced;

(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

(l) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(m) restrictions on transfers of securities imposed by applicable securities
laws or agreement (other than Capital Stock of a Subsidiary pledged pursuant to
the Pledge Agreement);

 

27



--------------------------------------------------------------------------------

(n) Liens arising out of judgments or awards not resulting in an Event of
Default; provided that the applicable Credit Party or Restricted Subsidiary
shall in good faith be prosecuting an appeal or proceedings for review;

(o) Liens on the property of a Person existing at the time such Person becomes a
Restricted Subsidiary of a Credit Party in a transaction permitted hereunder;
provided, however, that any such Lien may not extend to any other property of
any Credit Party or any other Restricted Subsidiary that is not a Subsidiary of
such Person; provided, further, that any such Lien was not created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Restricted Subsidiary of a Credit Party;

(p) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Credit Party or any Restricted
Subsidiary thereof in the ordinary course of its business and covering only the
assets so leased, licensed or subleased;

(q) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(r) Liens arising from filing UCC financing statements relating solely to leases
not prohibited hereunder;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties to the extent permitted by the applicable
terms of the Security Documents and not interfering in any material respect with
the ordinary conduct of the business of Holdco or any of its Restricted
Subsidiaries or resulting in a material diminution in the value of the
collateral so licensed, leased or subleased;

(u) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Holdco and its Restricted
Subsidiaries; and

(v) additional Liens so long as the principal amount of Indebtedness and other
obligations secured thereby does not exceed $10,000,000 in the aggregate at any
one time outstanding.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

28



--------------------------------------------------------------------------------

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement dated as
of the Effective Date executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, restated, amended and restated, supplemented or
otherwise modified in accordance with the terms hereof and thereof.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.

“Pro Forma Revenues” shall mean, for any period, total revenues of Holdco and
its Restricted Subsidiaries for such period determined on a consolidated basis,
plus the amount by which such total revenues would have been increased for such
period if each Permitted Acquisition that was consummated in such period had
been consummated on the first day thereof.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Qualified Preferred Equity” shall mean any preferred Capital Stock issued by
Holdco that, on or prior to the date that is 91 days after the Term Loan
Maturity Date, is not convertible into Indebtedness or subject to mandatory
sinking fund payments, redemption or other acceleration, and upon which all
dividends or other distributions (if any) shall be payable solely in additional
shares of such Capital Stock on terms and conditions reasonably satisfactory to
the Administrative Agent.

“Recovery Event” shall mean the receipt by the Credit Parties or any of their
Restricted Subsidiaries of any cash insurance proceeds or condemnation or
expropriation award payable by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of their respective property
or assets other than obsolete property or assets no longer used or useful in the
business of the Credit Parties or any of their Restricted Subsidiaries.

“Register” shall have the meaning set forth in Section 9.6(d).

“Reimbursement Obligation” shall mean the obligation of the Borrowers to
reimburse the Issuing Lender pursuant to Section 2.4(d) for amounts drawn under
Letters of Credit.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

29



--------------------------------------------------------------------------------

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

“Required Delayed Draw Term Loan Lenders” shall mean, as of any date of
determination, Delayed Draw Term Loan Lenders holding at least a majority of the
outstanding Delayed Draw Term Loans and the outstanding Delayed Draw Term Loan
Commitments (to the extent such Delayed Draw Term Loan Commitments have not been
funded and remain in effect); provided, however, that if any Delayed Draw Term
Loan Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Delayed Draw Term Loan Lenders,
Obligations owing to such Defaulting Lender and such Defaulting Lender’s Delayed
Draw Term Loan Commitments.

“Required Initial Term Loan Lenders” shall mean, as of any date of
determination, Initial Term Loan Lenders holding at least a majority of the
outstanding Initial Term Loan; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Initial Term Loan Lenders, Obligations owing to such
Defaulting Lender.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the aggregate of the outstanding Revolving
Commitments, Initial Term Loan and Delayed Draw Term Loan Commitments (to the
extent such Delayed Draw Term Loan Commitments have not been funded and remain
in effect) and the outstanding Delayed Draw Term Loan, (b) if the Revolving
Commitments have been terminated, the aggregate of the outstanding Loans,
Participation Interests and Delayed Draw Term Loan Commitments (to the extent
such Delayed Draw Term Loan Commitments have not been funded and remain in
effect) or (c) if all Commitments have been terminated, the outstanding Loans
and Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

“Required Revolving Lenders” shall mean, as of any date of determination,
Revolving Lenders holding at least a majority of (a) the outstanding Revolving
Commitments or (b) if the Revolving Commitments have been terminated, the
outstanding Revolving Loans and Participation Interests; provided, however, that
if any Revolving Lender shall be a Defaulting Lender at such time, then there
shall be excluded from the determination of Required Revolving Lenders,
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Revolving Commitments.

“Required Term Loan Lenders” shall mean, as of any date of determination,
Lenders holding at least a majority of the outstanding Initial Term Loans,
Delayed Draw Term Loans and the Delayed Draw Term Loan Commitments (to the
extent such Delayed Draw Term Loan Commitments have not been funded and remain
in effect); provided, however, that if any such Lender shall be a Defaulting
Lender at such time, then there shall be excluded from the

 

30



--------------------------------------------------------------------------------

determination of Required Term Loan Lenders, Obligations owing to such
Defaulting Lender and such Defaulting Lender’s Term Loan Commitments.

“Requirement of Law” shall mean, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, as to (a) the Company, the President, any
Vice-President, the Chief Executive Officer, the Chief Financial Officer or the
Chief Operating Officer or (b) any other Credit Party, any duly authorized
officer thereof.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Restricted Subsidiaries, now or hereafter outstanding
(including, without limitation, any payments made by a Credit Party to the
Parent in respect of interest obligations in connection with any Parent
Acquisition Facilities), (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of any Credit Party or any of its
Restricted Subsidiaries, now or hereafter outstanding, (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of any Credit Party
or any of its Restricted Subsidiaries, now or hereafter outstanding, (d) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Debt of any Credit Party or any of its
Restricted Subsidiaries and (e) the payment by any Credit Party or any of its
Restricted Subsidiaries of any management, advisory or consulting fee to any
Affiliate.

“Restricted Subsidiary” shall mean each Subsidiary that is not an Unrestricted
Subsidiary.

“Revolver Maturity Date” shall mean February 28, 2014.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage in its Lender Commitment
Letter or in the Assignment Agreement pursuant to which such Lender became a
Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(c).

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

31



--------------------------------------------------------------------------------

“Revolving Facility” shall mean Revolving Commitments and the Extensions of
Credit made pursuant to Sections 2.1, 2.4 and 2.5.

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment on such date.

“Revolving Loan” shall have the meaning set forth in Section 2.1.

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrowers provided pursuant to Section 2.1(e) in favor of any of the Revolving
Lenders evidencing the Revolving Loan provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.

“Secured Hedging Obligations” shall mean, without duplication, all of the
obligations, indebtedness and liabilities of the Credit Parties to the Hedging
Agreement Providers, whenever arising, under the Secured Hedging Agreements,
including principal, interest, fees, premiums, scheduled periodic payments,
breakage, termination and other payments, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).

“Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

32



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the Effective Date executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, amended and restated, modified or supplemented from time to time in
accordance with its terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgage Instruments, the Account Control Agreements and all other
agreements, documents and instruments relating to, arising out of, or in any way
connected with any of the foregoing documents or granting to the Administrative
Agent, Liens or security interests to secure, inter alia, the Credit Party
Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Specified Equity Contribution” shall have the meaning set forth in the last
paragraph of Section 5.9.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Governing Body or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Credit Agreement shall refer to a
Subsidiary or Subsidiaries of Holdco.

“Subsidiary Borrower” and “Subsidiary Borrowers” shall have the meaning set
forth in the first paragraph of this Credit Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.5(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.5(a).

 

33



--------------------------------------------------------------------------------

“Swingline Lender” shall mean Wachovia and any successor in such capacity.

“Swingline Loan” shall have the meaning set forth in Section 2.5(a).

“Swingline Note” shall mean the promissory note of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.5(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Tax Exempt Certificate” shall have the meaning set forth in Section 2.19.

“Taxes” shall have the meaning set forth in Section 2.19.

“Term Loan” shall mean, collectively, the Initial Term Loan and the Delayed Draw
Term Loan.

“Term Loan Maturity Date” shall mean August 28, 2014.

“Ticking Fee” shall have the meaning set forth in Section 2.7(e).

“Total Leverage Ratio” shall mean, as of any date of determination, for Holdco
and its Restricted Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for the
four consecutive fiscal quarters ending on or immediately prior to such date.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16 to this Credit
Agreement.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.16 to this Credit Agreement, and (b) all renewals thereof including,
without limitation, any thereof referred to in Schedule 3.16 in each case of any
of the Credit Parties.

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the consummation of the Acquisition and the other transactions
contemplated hereby to occur in connection with such closing and Acquisition
(including, without limitation, the initial borrowings under the Credit
Documents and the payment of fees and expenses in connection with all of the
foregoing).

 

34



--------------------------------------------------------------------------------

“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“Unasserted Obligations” shall mean, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time.

“Unrecovered Investment” means, at any time as to any Partially-Owned Subsidiary
or any Unrestricted Subsidiary, the aggregate amount of consideration paid in
connection with the acquisition of such Partially-Owned Subsidiary or
Unrestricted Subsidiary and of all other Investments made in such
Partially-Owned Subsidiary or Unrestricted Subsidiary at any time by any Credit
Party, net of the aggregate amount received or recovered by any Credit Party or
any Restricted Subsidiary in cash on account of such acquisition consideration
or other Investments, as a return of the principal thereof and not on account of
interest thereon or earnings or income attributable thereto.

“Unrestricted Subsidiaries” shall mean (a) any Subsidiary of Holdco (other than
the Company, a Subsidiary Borrower or a Guarantor) designated as such by the
Company upon notice to the Administrative Agent, (b) any newly created or
acquired Subsidiary of Holdco designated by the Company as an Unrestricted
Subsidiary upon notice to the Administrative Agent or (c) any Subsidiary (other
than the Company, a Subsidiary Borrower or a Guarantor) of an Unrestricted
Subsidiary; provided, that (i) at no time shall any creditor of any such
Subsidiary have any claim (whether pursuant to a Guaranty Obligation, by
operation of law or otherwise) against Holdco, the Company or any of their
Restricted Subsidiaries in respect of any Indebtedness or other obligation of
any such Subsidiary; (ii) neither Holdco, the Company nor any of their
Restricted Subsidiaries shall become a general partner of any such Subsidiary;
(iii) no default with respect to any Indebtedness of any such Subsidiary
(including any right which the holders thereof may have to take enforcement
action against any such Subsidiary) shall permit (upon notice, lapse of time or
both) any holder of any Indebtedness of Holdco, the Company or any of their
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its final scheduled
maturity; (iv) no such Subsidiary shall own any Capital Stock of, or own or hold
any Lien on any property of, Holdco, the Company or any of their Restricted
Subsidiaries; (v) no Investments may be made in any such Subsidiary by Holdco,
the Company or any of its Restricted Subsidiaries

 

35



--------------------------------------------------------------------------------

except in compliance with clauses (m) or (n) of the definition of Permitted
Investments; (vi) at the time of such designation, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; and
(vii) such Unrestricted Subsidiary shall have entered into a tax sharing
agreement with Holdco and any applicable Subsidiaries of Holdco that own
(directly or indirectly) the Capital Stock of such Unrestricted Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent, whereby
such Unrestricted Subsidiary agrees to reimburse Holdco or the applicable
Subsidiary for taxes paid on the income of such Unrestricted Subsidiary as a
result of filing a consolidated tax return. It is understood that Unrestricted
Subsidiaries shall be disregarded for purposes of any calculation pursuant to
this Credit Agreement relating to financial matters with respect to any Credit
Party. Any Subsidiary designated an “Unrestricted Subsidiary” by the Company may
subsequently be designated a “Restricted Subsidiary” by notice from the Company
of such designation to the Administrative Agent and certification by the Company
to the Administrative Agent that, after giving effect to such designation on a
Pro Forma Basis, the Credit Parties and their Restricted Subsidiaries are in
compliance with the financial covenant set forth in Section 5.9, provided,
however, the Company shall not be required to show compliance with Section 5.9
to the extent that, immediately prior to and immediately after giving effect to
such designation, there are no outstanding Extensions of Credit under the
Revolving Credit Facility.

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or assigns.

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

36



--------------------------------------------------------------------------------

Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Holdco delivered to the Lenders; provided
that, if the Company shall notify the Administrative Agent that it wishes amend
any covenant in Section 5.9 to eliminate the effect of any change in GAAP on the
operation of any such definition or provision (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend any such definition
or provision for such purpose), then the Credit Parties’ compliance with such
provisions shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such definition or provision is amended in a manner satisfactory to
the Company and the Required Lenders.

The Company shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.

Section 1.4 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Credit Agreement and the
other Credit Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 1.5 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

37



--------------------------------------------------------------------------------

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans in Dollars (“Revolving Loans”) to the Borrowers from time to time
for the purposes hereinafter set forth; provided, however, that (i) with regard
to each Revolving Lender individually, the sum of such Revolving Lender’s
Revolving Commitment Percentage of the aggregate principal amount of outstanding
Revolving Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans plus such Revolving Lender’s Revolving Commitment
Percentage of outstanding LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment and (ii) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations shall
not exceed the Revolving Committed Amount then in effect. For purposes hereof,
the aggregate principal amount available hereunder for Revolving Loans shall be
FORTY MILLION DOLLARS ($40,000,000) (as such aggregate maximum amount may be
reduced from time to time as provided in Section 2.8, the “Revolving Committed
Amount”). Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Company may request, and may be repaid
and reborrowed in accordance with the provisions hereof; provided, however, the
Revolving Loans made on the Effective Date and three Business Days following the
Effective Date may only consist of Alternate Base Rate Loans unless the Company
delivers a funding indemnity letter reasonably acceptable to the Administrative
Agent not less than three (3) Business Days prior to the Effective Date. LIBOR
Rate Loans shall be made by each Revolving Lender at its LIBOR Lending Office
and Alternate Base Rate Loans at its Domestic Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Company shall request a Revolving Loan borrowing by
delivering a Notice of Borrowing (or telephone notice promptly confirmed in
writing by delivery of a Notice of Borrowing, which delivery may be by
facsimile) to the Administrative Agent not later than 11:00 A.M. on the Business
Day that is the date of the requested borrowing in the case of Alternate Base
Rate Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans. Each such Notice of Borrowing shall
be irrevocable and shall specify (A) the applicable Borrower to which such Loan
is to be made, (B) that a Revolving Loan is requested, (C) the date of the
requested borrowing (which shall be a Business Day), (D) the aggregate principal
amount to be borrowed and (E) whether the borrowing shall be comprised of
Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor. If

 

38



--------------------------------------------------------------------------------

the Company shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, (2) the
Type of Revolving Loan requested, then such notice shall be deemed to be a
request for an Alternate Base Rate Loan hereunder or (3) the applicable Borrower
for such Loan, then such notice shall be deemed to be a request for a Revolving
Loan for the Company. The Administrative Agent shall give notice to each
Revolving Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Revolving Lender’s share thereof.

(ii) Minimum Amounts. Each Revolving Loan which is an Alternate Base Rate Loan
shall be in a minimum aggregate amount of $500,000 and in integral multiples of
$100,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less). Each Revolving Loan which is a LIBOR Rate Loan shall be in a
minimum aggregate amount of $500,000 and in integral multiples of $500,000 in
excess thereof (or the remaining amount of the Revolving Committed Amount, if
less).

(iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the applicable Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, upon reasonable advance notice by
1:00 P.M. on the date specified in the applicable Notice of Borrowing, in
Dollars and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the applicable Borrower by the
Administrative Agent by crediting the account of the applicable Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

(c) Repayment. Subject to the terms of this Credit Agreement, Revolving Loans
may be borrowed, repaid and reborrowed during the Commitment Period. The
principal amount of all Revolving Loans shall be due and payable in full on the
Revolver Maturity Date, unless accelerated sooner pursuant to Section 7.2.

(d) Interest. Subject to the provisions of Section 2.10(b), Revolving Loans
shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as Revolving Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and

(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.

 

39



--------------------------------------------------------------------------------

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Notes; Covenant to Pay. Each Revolving Lender’s Revolving
Commitment shall be evidenced, upon such Revolving Lender’s request, by a duly
executed promissory note of the Borrowers to such Revolving Lender in
substantially the form of Schedule 2.1(e). The Borrowers covenant and agree to
pay the Revolving Loans in accordance with the terms of this Credit Agreement
and the Revolving Notes, if any.

Section 2.2 Initial Term Loan.

(a) Initial Term Loan. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Initial
Term Loan Lender severally agrees to make available to the Company and the
Subsidiary Borrowers (as directed by the Company) (through the Administrative
Agent) on the Effective Date such Initial Term Loan Lender’s Initial Term Loan
Commitment Percentage of a term loan in Dollars (the “Initial Term Loan”) in the
aggregate principal amount of SIX HUNDRED SEVENTY MILLION DOLLARS ($670,000,000)
(the “Initial Term Loan Committed Amount”) for the purposes hereinafter set
forth. Upon receipt by the Administrative Agent of the proceeds of the Initial
Term Loan, such proceeds will then be made available to the Company and the
applicable Subsidiary Borrower by the Administrative Agent by crediting the
account of the Company on the books of the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, with the aggregate of such proceeds made available to
the Administrative Agent by the Initial Term Loan Lenders and in like funds as
received by the Administrative Agent (or by crediting such other account(s) as
directed by the Company). The Initial Term Loan may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Company may
request; provided, however, that on the Effective Date and on the three Business
Days following the Effective Date, the Initial Term Loan may only consist of
Alternate Base Rate Loans unless the Company delivers a funding indemnity letter
reasonably acceptable to the Administrative Agent not less than three
(3) Business Days prior to the Effective Date. Amounts repaid or prepaid on the
Initial Term Loan may not be reborrowed.

(b) Repayment of Initial Term Loan. The principal amount of the Initial Term
Loan shall be repaid in full on the Term Loan Maturity Date, unless accelerated
sooner pursuant to Section 7.2.

(c) Interest on the Initial Term Loan. Subject to the provisions of
Section 2.10(b), the Initial Term Loan shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Initial Term Loan
shall be comprised of Alternate Base Rate Loans, each such Alternate

 

40



--------------------------------------------------------------------------------

Base Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

(ii) LIBOR Rate Loans. During such periods as the Initial Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

Interest on the Initial Term Loan shall be payable in arrears on each Interest
Payment Date.

(d) Initial Term Loan Notes. Each Initial Term Loan Lender’s Initial Term Loan
Commitment shall be evidenced, upon such Initial Term Loan Lender’s request, by
a duly executed promissory note of the Borrowers to such Initial Term Loan
Lender in substantially the form of Schedule 2.2(d). The Borrowers covenants and
agrees to pay the Initial Term Loan in accordance with the terms of this Credit
Agreement and the Initial Term Loan Notes, if any.

Section 2.3 Delayed Draw Term Loan.

(a) Delayed Draw Term Loan. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Delayed
Draw Term Loan Lender severally agrees to make available to the Company and the
Subsidiary Borrowers (as directed by the Company)(through the Administrative
Agent) on each Delayed Draw Funding Date, in accordance with Section 2.3(b)
below, such Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment
Percentage of a term loan in Dollars (the “Delayed Draw Term Loan”) in the
aggregate principal amount after giving effect to all Delayed Draw Term Loan
borrowings of up to TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (the
“Delayed Draw Term Loan Committed Amount”) for the purposes hereinafter set
forth. A Delayed Draw Term Loan borrowing may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Company may request;
provided, however, that on the Effective Date and on the three business days
following the Effective Date, the Delayed Draw Term Loan may only consist of
Alternate Base Rate Loans unless the Company delivers a funding indemnity letter
reasonably acceptable to the Administrative Agent not less than three
(3) Business Days prior to the Effective Date. LIBOR Rate Loans shall be made by
each Delayed Draw Term Loan Lender at its LIBOR Lending Office and Alternate
Base Rate Loans at its Domestic Lending Office. Amounts repaid or prepaid on a
Delayed Draw Term Loan borrowing may not be reborrowed.

(b) Delayed Draw Term Loan Borrowings.

(i) Notice of Borrowing. The Company may request from time to time during the
term of this Agreement prior to the Delayed Draw Commitment Termination Date a
Delayed Draw Term Loan borrowing by delivering a Notice of Borrowing (or
telephone notice promptly confirmed by delivery of a Notice of

 

41



--------------------------------------------------------------------------------

Borrowing, which delivery may be by fax) to the Administrative Agent not later
than 11:00 AM (Charlotte, North Carolina time) on the date of the requested
borrowing in the case of Alternate Base Rate Loans and on the third Business Day
prior to the date of the requested borrowing in the case of LIBOR Rate Loans.
Each such request for borrowing shall be irrevocable and shall specify (A) that
a Delayed Draw Term Loan borrowing is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed and (D) whether the borrowing shall be comprised of Alternate Base
Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans
are requested, the Interest Period(s). If the Company shall fail to specify in
any such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one (1) month, (II) the type of Loan requested, then such
notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Delayed Draw Term
Loan Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Delayed Draw Term Lender’s share thereof.

(ii) Minimum Amounts. Each Delayed Draw Term Loan borrowing (other than a
borrowing on the Effective Date) that is made as an Alternate Base Rate Loan
shall be in a minimum aggregate amount of $25,000,000 and in integral multiples
of $1,000,000 in excess thereof. Each Delayed Draw Term Loan borrowing (other
than a borrowing on the Effective Date) that is made as a LIBOR Rate Loan shall
be in a minimum aggregate amount of $25,000,000 and in integral multiples of
$1,000,000 in excess thereof.

(iii) Disbursements. Each Delayed Draw Term Loan Lender will make its Delayed
Draw Term Loan Commitment Percentage of the Delayed Draw Term Loan borrowing
available to the Administrative Agent, for the account of the applicable
Borrower (as designated by the Company), at the office of the Administrative
Agent specified in Section 9.2, or at such other office as the Administrative
Agent may designate in writing, upon reasonable advance notice by 1:00 P.M. on
the date specified in the applicable Notice of Borrowing, in Dollars and in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the applicable Borrower by the Administrative Agent by
crediting the account of the applicable Borrower on the books of such office
with the aggregate of the amounts made available to the Administrative Agent by
the Delayed Draw Term Loan Lenders and in like funds as received by the
Administrative Agent.

(c) Repayment of Delayed Draw Term Loan. The principal amount of the Delayed
Draw Term Loan shall be repaid in full on the Term Loan Maturity Date, unless
accelerated sooner pursuant to Section 7.2.

 

42



--------------------------------------------------------------------------------

(d) Interest on the Delayed Draw Term Loan. Subject to the provisions of
Section 2.10(b), the Delayed Draw Term Loan shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Delayed Draw Term Loan
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and

(ii) LIBOR Rate Loans. During such periods as the Delayed Draw Term Loan shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

Interest on the Delayed Draw Term Loan shall be payable in arrears on each
Interest Payment Date.

(e) Delayed Draw Term Loan Notes. Each Delayed Draw Term Loan Lender’s Delayed
Draw Term Loan Commitment shall be evidenced, upon such Delayed Draw Term Loan
Lender’s request, by a duly executed promissory note of the Borrowers to such
Delayed Draw Term Loan Lender in substantially the form of Schedule 2.3(e). The
Borrowers covenant and agree to pay the Delayed Draw Term Loan in accordance
with the terms of this Credit Agreement and the Delayed Draw Term Loan Notes, if
any.

Section 2.4 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, standby Letters of Credit
for the account of the Borrowers from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FIFTEEN MILLION DOLLARS
($15,000,000) (the “LOC Committed Amount”), (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the Revolving
Committed Amount then in effect, (iii) all Letters of Credit shall be
denominated in Dollars and (iv) Letters of Credit shall be issued for any lawful
corporate purposes and may be issued as standby letters of credit, including in
connection with workers’ compensation and other insurance programs. Except as
otherwise expressly agreed upon by all the Revolving Lenders, no Letter of
Credit shall have an original expiry date more than twelve (12) months from the
date of issuance; provided, however, so long as no Default or Event of Default
has occurred and is continuing and subject to the other terms and conditions to
the issuance of Letters of Credit hereunder, the expiry dates of Letters of
Credit may be extended annually or periodically from time to time on the request
of the Company or by operation of the terms of the applicable Letter of Credit
to a date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is fifteen (15) days prior to
the Revolver Maturity Date. Each Letter of Credit shall comply with the related

 

43



--------------------------------------------------------------------------------

LOC Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $100,000 (or such lesser amount as agreed to by the
Administrative Agent and the Issuing Lender). Each applicable Borrower’s
reimbursement obligations in respect of each Existing Letter of Credit, and each
Revolving Lender’s participation obligations in connection therewith, shall be
governed by the terms of this Credit Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender by the Company at least five (5) Business
Days prior to the requested date of issuance. The Issuing Lender will promptly
upon request provide to the Administrative Agent for dissemination to the
Revolving Lenders a detailed report specifying the Letters of Credit which are
then issued and outstanding and any activity with respect thereto which may have
occurred since the date of any prior report, and including therein, among other
things, the account party, the beneficiary, the face amount, expiry date as well
as any payments or expirations which may have occurred. The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit. The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.

(c) Participations. Each Revolving Lender, (i) on the Effective Date with
respect to each Existing Letter of Credit and (ii) upon issuance of any other
Letter of Credit, shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Revolving Commitment Percentage of the obligations
under such Letter of Credit and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its Revolving
Commitment Percentage of the obligations arising under such Letter of Credit.
Without limiting the scope and nature of each Revolving Lender’s participation
in any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any LOC Document, each such Revolving
Lender shall pay to the Issuing Lender its Revolving Commitment Percentage of
such unreimbursed drawing pursuant to and in accordance with the provisions of
subsection (d) hereof. The obligation of each Revolving Lender to so reimburse
the Issuing Lender shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrowers to reimburse the Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Company and the Administrative Agent.
The applicable Borrower shall reimburse the Issuing Lender on or before the
Business Day following the day such drawing is honored (either with the proceeds
of a Revolving Loan obtained hereunder or otherwise) in same day funds as
provided herein or in the LOC

 

44



--------------------------------------------------------------------------------

Documents. If the applicable Borrower shall fail to reimburse the Issuing Lender
as provided herein, the unreimbursed amount of such drawing shall bear interest
at a per annum rate equal to the ABR Default Rate. Unless the Company shall
immediately notify the Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the Issuing Lender, the applicable Borrower shall be
deemed to have requested a Mandatory LOC Borrowing in the amount of the drawing
as provided in subsection (e) hereof, the proceeds of which will be used to
satisfy the Reimbursement Obligations. The Borrowers’ Reimbursement Obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrowers may claim or have against the Issuing Lender, the Administrative
Agent, the Lenders, the beneficiary of the Letter of Credit drawn upon or any
other Person, including without limitation any defense based on any failure of
the Borrowers to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit. The Issuing Lender will promptly
notify the other Revolving Lenders of the amount of any unreimbursed drawing and
each Revolving Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender, in Dollars and in immediately available funds,
the amount of such Revolving Lender’s Revolving Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received. If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate. Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Repayment with Revolving Loans. On any day on which a Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective LOC Obligations.

 

45



--------------------------------------------------------------------------------

Each Revolving Lender hereby irrevocably agrees to make such Revolving Loans on
the day such notice is received by the Revolving Lenders from the Administrative
Agent if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before 12:00 Noon on the Business Day next succeeding the
day such notice is received, in each case notwithstanding (i) the amount of
Mandatory LOC Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required in Section 2.1(b),
(v) the date of such Mandatory LOC Borrowing, or (vi) any reduction in the
Revolving Committed Amount after any such Letter of Credit may have been drawn
upon. In the event that any Mandatory LOC Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the occurrence of a Bankruptcy Event), then each such Revolving Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory LOC
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrowers on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Revolving Lender shall fail to fund its Participation
Interest on the day the Mandatory LOC Borrowing would otherwise have occurred,
then the amount of such Revolving Lender’s unfunded Participation Interest
therein shall bear interest payable by such Revolving Lender to the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender and
the Company, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998,” as most recently published by the
Institute of International Banking Law & Practice at the time of issuance shall
apply to each standby Letter of Credit, and (ii) the rules of The Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

(h) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.

(i) Designation of Restricted Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement, including without
limitation Section 2.4(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Restricted Subsidiary of a Borrower; provided that, notwithstanding such
statement, the applicable Borrower shall be the actual account party for all
purposes of this Credit Agreement for

 

46



--------------------------------------------------------------------------------

such Letter of Credit and such statement shall not affect the Borrowers’
Reimbursement Obligations hereunder with respect to such Letter of Credit.

Section 2.5 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans to the Borrowers (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed TEN MILLION DOLLARS ($10,000,000) (the
“Swingline Committed Amount”), and (ii) the sum of the aggregate principal
amount of outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall not exceed the Revolving Committed Amount then
in effect. Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Company not later than 11:00 A.M. on any Business Day requesting a
Swingline Loan, the Swingline Lender will make Swingline Loans available to the
applicable Borrower on the same Business Day such request is received by the
Administrative Agent. If the Company shall fail to specify in any such Notice of
Borrowing the applicable Borrower for such Swingline Loan, then such notice
shall be deemed to be a request for a Swingline Loan for the Company. Swingline
Loan borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $25,000 in excess thereof (or the remaining amount of the
Swingline Committed Amount, if less).

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Revolver Maturity Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Company and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Company shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (A) the Revolver Maturity Date, (B) the
occurrence of any Bankruptcy Event, (C) upon acceleration of the Credit Party
Obligations hereunder, whether on account of a Bankruptcy Event or any other
Event of Default, and (D) the exercise of remedies in accordance with the
provisions of Section 7.2 hereof (each such Revolving Loan borrowing made on
account of any such deemed request therefor as provided herein being hereinafter
referred to as “Mandatory Swingline Borrowing”). Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans promptly upon any such request
or deemed request on account of each Mandatory Swingline Borrowing in

 

47



--------------------------------------------------------------------------------

the amount and in the manner specified in the preceding sentence on the date
such notice is received by the Revolving Lenders from the Administrative Agent
if such notice is received at or before 2:00 P.M., otherwise such payment shall
be made at or before 12:00 Noon on the Business Day next succeeding the date
such notice is received notwithstanding (1) the amount of Mandatory Swingline
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (2) whether any conditions specified in
Section 4.2 are then satisfied, (3) whether a Default or an Event of Default
then exists, (4) failure of any such request or deemed request for Revolving
Loans to be made by the time otherwise required in Section 2.1(b)(i), (5) the
date of such Mandatory Swingline Borrowing, or (6) any reduction in the
Revolving Committed Amount or termination of the Revolving Commitments
immediately prior to such Mandatory Swingline Borrowing or contemporaneously
therewith. In the event that any Mandatory Swingline Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code), then each Revolving Lender hereby agrees that it shall forthwith purchase
(as of the date the Mandatory Swingline Borrowing would otherwise have occurred,
but adjusted for any payments received from the Borrowers on or after such date
and prior to such purchase) from the Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Revolving Lender shall be required to
pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the day upon which the
Mandatory Swingline Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the rate equal to, if paid within two
(2) Business Days of the date of the Mandatory Swingline Borrowing, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.10(b),
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrowers to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of Schedule
2.5(d). The Borrowers covenant and agree to pay the Swingline Loans in
accordance with the terms of this Credit Agreement and the Swingline Notes, if
any

 

48



--------------------------------------------------------------------------------

Section 2.6 Incremental Term Facility.

Subject to the terms and conditions set forth herein and so long as no Default
or Event of Default has occurred and is continuing, the Company shall have the
right at any time and from time to time, prior to the Maturity Date, to incur
additional Indebtedness under this Credit Agreement in the form of term loans
(each, an “Incremental Term Facility” and collectively the “Incremental Term
Facilities”). The following terms and conditions shall apply to the Incremental
Term Facilities: (i) the loans made under the Incremental Term Facilities (the
“Additional Term Loans”) shall constitute Credit Party Obligations and will be
secured and guaranteed with the other Credit Party Obligations on a pari passu
basis, (ii) the interest rate margin and amortization schedule applicable to
each Incremental Term Facility shall be determined at the time such Incremental
Term Facility is made available, (iii) each Incremental Term Facility shall have
a maturity date no sooner than the Term Loan Maturity Date, (iv) each
Incremental Term Facility shall have a weighted average life to maturity equal
to or greater than the weighted average life to maturity of the Initial Term
Loan, (v) each Incremental Term Facility shall be entitled to the same voting
rights as the existing Term Loan voting as one class except as to matters solely
affecting the Incremental Term Facility and shall be entitled to receive
proceeds of prepayments on the same basis as the existing Initial Term Loan,
(vi) the Incremental Term Facilities shall be obtained from existing Lenders or
from other banks, financial institutions or investment funds, in each case in
accordance with the terms set forth below, (vii) each Incremental Term Facility
shall be in a minimum amount of $25,000,000 (and $5,000,000 increments in excess
thereof), (viii) the proceeds of any Additional Term Loan will be used for the
purposes set forth in Section 3.11, (ix) the Company shall execute a promissory
note in form and substance satisfactory to the Administrative Agent in favor of
any new Lender or any existing Lender requesting a note, (x) the conditions to
Extensions of Credit in Section 4.2 shall have been satisfied, (xi) after giving
effect to the borrowing of the Incremental Term Facility on a Pro Forma Basis,
the Credit Parties shall be in compliance with the Incurrence Test and (xii) the
Administrative Agent shall have received from the Company (A) resolutions, legal
opinions and other corporate authority documents with respect to such
Incremental Term Facility reasonably requested by the Administrative Agent,
substantially the same in form and substance as those delivered on the Effective
Date pursuant to Section 4.1 and (B) updated financial projections and an
officer’s certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to any such Incremental Term Facility on a Pro Forma Basis, (i) the
Credit Parties shall be in compliance with the Incurrence Test and (ii) no
Default or Event of Default shall exist. Participation in Incremental Term
Facilities shall be offered first to each of the existing Lenders, but each such
Lender shall have no obligation to provide all or any portion of the Incremental
Term Facilities. If the amount of any Incremental Term Facility requested by the
Company shall exceed the commitments which the existing Lenders are willing to
provide with respect to such Incremental Term Facility, then the Company may
invite other banks, financial institutions and investment funds reasonably
acceptable to the Administrative Agent to join this Credit Agreement as Lenders
hereunder for the portion of such Incremental Term Facility not taken by
existing Lenders, provided that such other banks, financial institutions and
investment funds shall

 

49



--------------------------------------------------------------------------------

enter into such joinder agreements to give effect thereto as the Administrative
Agent may reasonably request. The Administrative Agent is authorized to enter
into, on behalf of the Lenders, any amendment to this Credit Agreement or any
other Credit Document as may be necessary to solely incorporate the terms of any
new Incremental Term Facility therein.

Section 2.7 Fees.

(a) Commitment Fee. In consideration of the Revolving Commitments, the Borrowers
agree to pay to the Administrative Agent, for the ratable benefit of the
Revolving Lenders, a commitment fee (the “Commitment Fee”) in an amount equal to
the Applicable Percentage per annum on the average daily unused amount of the
Revolving Committed Amount. For purposes of computation of the Commitment Fee,
LOC Obligations shall be considered usage but Swingline Loans shall not be
considered usage of the Revolving Committed Amount. The Commitment Fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter.

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the
Borrowers agree to pay to the Administrative Agent, for the ratable benefit of
the Revolving Lenders, a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage for Revolving Loans that are LIBOR Rate Loans per annum on
the average daily maximum amount available to be drawn under each Letter of
Credit from the date of issuance to the date of expiration. The Letter of Credit
Fee shall each be payable quarterly in arrears on the last Business Day of each
calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the applicable Borrowers shall pay to the
Issuing Lender for its own account without sharing by the other Lenders the
reasonable and customary charges from time to time of the Issuing Lender with
respect to the amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit (collectively, the “Issuing
Lender Fees”). The Issuing Lender may charge, and retain for its own account
without sharing by the other Lenders, an additional facing fee (the “Letter of
Credit Facing Fee”) of one-eighth of one percent (.125%) per annum on the
average daily maximum amount available to be drawn under each such Letter of
Credit issued by it. The Issuing Lender Fees and the Letter of Credit Facing Fee
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter.

(d) Administrative Fee. The Company agrees to pay to the Administrative Agent
the annual administrative fee as described in the Fee Letter.

(e) Ticking Fee. The Company agrees to pay to the Administrative Agent, for the
pro rata benefit of the Delayed Draw Term Loan Lenders, a ticking fee (the
“Ticking Fee”) in an amount equal to (i) for the first three months following
the Effective Date, 0.50% per annum and (ii) after the first three months
following the Effective Date through the Delayed Draw Commitment Termination
Date, 0.75% per annum on the aggregate unfunded amount of the Delayed Draw Term
Loan Committed Amount

 

50



--------------------------------------------------------------------------------

(computed on the basis of the actual number of days elapsed over a 360-day
year), which Ticking Fee shall accrue from the Effective Date to, and shall be
payable in full to the Administrative Agent on the Delayed Draw Commitment
Termination Date, regardless of whether any Delayed Draw Funding Date actually
occurs; provided that if a Delayed Draw Funding Date shall occur, the Ticking
Fee shall be payable at such time with respect to the aggregate amount of the
Delayed Draw Term Loan Committed Amount funded on such Delayed Draw Funding Date
with the remainder of the Ticking Fee payable on the unfunded portion of the
Delayed Draw Term Loan Committed Amount in full to the Administrative Agent on
the Delayed Draw Commitment Termination Date.

Section 2.8 Commitment Reductions.

(a) Voluntary Reductions. The Company shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof (or the remaining unused portion) and shall be
irrevocable and effective upon receipt by the Administrative Agent; provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Revolving Loans made on the effective
date thereof, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations would
exceed the Revolving Committed Amount then in effect.

(b) Swingline Committed Amount. If the Revolving Committed Amount is reduced
pursuant to Section 2.9(a) below the then current Swingline Committed Amount,
the Swingline Committed Amount shall automatically be reduced by an amount such
that the Swingline Committed Amount equals the Revolving Committed Amount.

(c) Maturity Date. The Revolving Commitments, the Swingline Commitment and the
LOC Commitment shall automatically terminate on the Revolver Maturity Date.

(d) Delayed Draw Commitment Termination Date. The Delayed Draw Term Loan
Commitments shall automatically terminate on the Delayed Draw Commitment
Termination Date.

Section 2.9 Prepayments.

(a) Optional Prepayments. The Borrowers shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of (i) a Revolving Loan, the Initial Term Loan or the Delayed Draw
Term Loan shall be in a minimum principal amount of $1,000,000 and integral
multiples of $100,000 in excess thereof (or the remaining outstanding principal
amount) and (ii) of a Swingline Loan shall be in a minimum principal amount of
$100,000 and integral

 

51



--------------------------------------------------------------------------------

multiples of $25,000 in excess thereof (or the remaining outstanding principal
amount). The Company shall give three Business Days’ irrevocable notice in the
case of LIBOR Rate Loans and same-day irrevocable notice on any Business Day in
the case of Alternate Base Rate Loans, to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable). Amounts prepaid under this
Section 2.9(a) shall be applied as directed by the Company. All prepayments
under this Section 2.9(a) shall be subject to Section 2.9(d) and Section 2.18,
but otherwise without premium or penalty. Interest on the principal amount
prepaid shall be payable on the next occurring Interest Payment Date that would
have occurred had such loan not been prepaid or, at the request of the
Administrative Agent, interest on the principal amount prepaid shall be payable
on any date that a prepayment is made hereunder through the date of prepayment.
Amounts prepaid on the Revolving Loans and the Swingline Loans may be reborrowed
in accordance with the terms hereof. Amounts prepaid on the Term Loans may not
be reborrowed.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If at any time after the Effective Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall exceed the
Revolving Committed Amount, the Borrowers shall immediately prepay the Loans in
an amount sufficient to eliminate such excess (such prepayment to be applied as
set forth in clause (vii) below).

(ii) Excess Cash Flow. Concurrently with the delivery of the financial
statements required by Section 5.1(a) (commencing with the delivery of financial
statements for fiscal year ending December 31, 2007), the Borrowers shall prepay
the Loans and/or cash collateralize the LOC Obligations in an amount equal to
50% of the Excess Cash Flow earned during such prior fiscal year; provided, that
if the Total Leverage Ratio is less than or equal to 6.00 to 1.0 as of the end
of any fiscal year, the Borrowers shall not be required to prepay the Loans
and/or cash collateralize the LOC Obligations on account of the Excess Cash Flow
earned during such prior fiscal year. Any payments of Excess Cash Flow shall be
applied as set forth in clause (vii) below.

(iii) Asset Dispositions. No later than three (3) Business Days after the date
of receipt by any Credit Party or any of its Restricted Subsidiaries of proceeds
from any Asset Disposition (or related series of Asset Dispositions), the
Borrowers shall prepay the Loans and/or cash collateralize the LOC Obligations
in an aggregate amount equal to one hundred percent (100%) of the Net Cash
Proceeds derived from such Asset Disposition (or related series of Asset
Dispositions) (such prepayment to be applied as set forth in clause (vii)
below); provided, however, that, (A) so long as no Default or Event of Default
has occurred and is continuing, such Net Cash Proceeds shall not be required to
be so applied to the extent (I) the Company delivers to the Administrative Agent
a certificate stating that the Credit Parties intend to use such Net Cash
Proceeds to

 

52



--------------------------------------------------------------------------------

reinvest in replacement assets or other assets useful to the business of the
Credit Parties, (II) the applicable Credit Party commits, pursuant to an
agreement entered into within 365 days after such Asset Disposition and binding
on the Credit Parties or a letter of intent, to reinvest such proceeds, and
(III) such proceeds are so reinvested within 180 days after such commitment, it
being agreed that Net Cash Proceeds not so reinvested or committed to be
reinvested shall be applied to prepay the Loans and/or cash collateralize the
LOC Obligations immediately thereafter in accordance with clause (vii) below,
and (B) the Borrowers shall be required to apply the Net Cash Proceeds of such
Asset Disposition to prepay the Loans and/or cash collateralize the LOC
Obligations pursuant to this clause (iii) only to the extent necessary to cause
the Total Leverage Ratio as of the most recently ended fiscal quarter of Holdco
(determined on a Pro Forma Basis giving effect to such Asset Disposition and the
application of the proceeds thereof) to be less than or equal to 6.25 to 1.0.

(iv) Debt Issuances. No later than three (3) Business Days after the date of
receipt by any Credit Party or any of its Restricted Subsidiaries of proceeds
from any Debt Issuance, the Borrowers shall prepay the Loans and/or cash
collateralize the LOC Obligations in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Debt Issuance (such prepayment
to be applied as set forth in clause (vii) below); provided, that the Borrowers
shall not be required (except as contemplated by the pro forma use of proceeds
below) to repay the Loans and/or cash collateralize the LOC Obligations on
account of the maximum portion of such Debt Issuance which could be incurred
without causing the Total Leverage Ratio as of the most recently ended fiscal
quarter of Holdco (determined on a Pro Forma Basis giving effect to such portion
of such Debt Issuance and the application of the proceeds therefrom) to exceed
6.0 to 1.0 or allowing such ratio to remain above such level (it being
understood that the Borrowers shall be required to repay the Loans and/or cash
collateralize the LOC Obligations with the remaining Net Cash Proceeds of such
Debt Issuance in accordance with this clause (iv)).

(v) Issuances of Equity. No later than three (3) Business Days after the date of
receipt by the Parent or any Credit Party or any of their Restricted
Subsidiaries of proceeds from any Equity Issuance (other than to fund operations
or Permitted Acquisitions), the Borrowers shall prepay the Loans and/or cash
collateralize the LOC Obligations in an aggregate amount equal to the lesser of
(1) the amount by which fifty percent (50%) of such Net Cash Proceeds exceeds
the amount (if any) required to repay the Parent Acquisition Facilities in full
and (2) the amount of such Net Cash Proceeds required to reduce the Total
Leverage Ratio (determined on a Pro Forma Basis after giving effect to such
application) to 6.0 to 1.0.

(vi) Recovery Event. No later than three (3) Business Days after the date of
receipt by any Credit Party or any of its Restricted Subsidiaries of proceeds
from any Recovery Event, the Borrowers shall prepay the Loans and/or

 

53



--------------------------------------------------------------------------------

cash collateralize LOC Obligations in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Recovery Event (such prepayment
to be applied as set forth in clause (vii) below); provided, however, that, so
long as no Default or Event of Default has occurred and is continuing, such Net
Cash Proceeds shall not be required to be so applied to the extent (A) the
Company delivers to the Administrative Agent a certificate stating that the
Credit Parties intend to use such Net Cash Proceeds to reinvest in replacement
assets or other assets useful to the business of the Credit Parties, (B) the
applicable Credit Party commits, pursuant to an agreement entered into within
365 days after such Recovery Event and binding on the Credit Parties or a letter
of intent, to reinvest such proceeds, and (C) such proceeds are so reinvested
within 180 days after such commitment, it being agreed that Net Cash Proceeds
not so reinvested or committed to be reinvested shall be applied to prepay the
Loans and/or cash collateralize the LOC Obligations immediately thereafter in
accordance with clause (vii) below.

(vii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.9(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.9(b)(i), (1) first
to the outstanding Swingline Loans and (2) second to the outstanding Revolving
Loans; and

(B) with respect to all amounts prepaid pursuant to Sections 2.9(b)(ii) through
(vi), (1) first to the Initial Term Loan and the Delayed Draw Term Loan (pro
rata to the remaining scheduled principal payments of the Initial Term Loan
Lenders and Delayed Draw Term Loan Lenders that accept such prepayment, it being
understood that the Initial Term Loan Lenders and Delayed Draw Term Loan Lenders
shall have the right to decline their portion of such prepayment (with any
declined amount to be then applied ratably to the Initial Term Loan Lenders and
the Delayed Draw Term Loan Lenders accepting such payments)), (2) second to the
Swingline Loans (without a corresponding reduction of the Swingline Committed
Amount), (3) third to the Revolving Loans (without a corresponding reduction of
the Revolving Committed Amount) and (4) fourth to a cash collateral account in
respect of LOC Obligations (without a corresponding reduction of the LOC
Committed Amount). Within the parameters of the applications set forth above,
prepayments shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.9(b) shall be subject to Section 2.9(d) and Section 2.18
and be accompanied by interest on the principal amount prepaid through the date
of prepayment.

(c) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.9 shall not affect the Borrower’s obligation to continue to make

 

54



--------------------------------------------------------------------------------

payments under any Secured Hedging Agreement, which shall remain in full force
and effect notwithstanding such repayment or prepayment, subject to the terms of
such Secured Hedging Agreement.

(d) Prepayments Prior to First Anniversary of the Effective Date.
Notwithstanding the foregoing, any voluntary or mandatory prepayment of all, but
not less than all, of the outstanding Term Loans made prior to the first
anniversary of the Effective Date with the proceeds of a new term loan
(including a new term loan under this Agreement) entered into for the primary
purpose of benefiting from an applicable percentage that is less than the
Applicable Percentage for the Term Loans as of the Effective Date, shall be
subject to an additional premium equal to the amount of such prepayment
multiplied by 1%.

Section 2.10 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.11 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b)(i) If all or a portion of the principal amount of any LIBOR Rate Loan shall
not be paid when due, such overdue amount shall, at the discretion of the
Required Lenders or the Administrative Agent, bear interest at a rate per annum
which is equal to the rate that would otherwise be applicable thereto plus 2%,
until the end of the Interest Period applicable thereto, and thereafter at a
rate per annum which is equal to the Alternate Base Rate plus the sum of the
Applicable Percentage then in effect for Alternate Base Rate Loans and, at the
discretion of the Required Lenders or the Administrative Agent, 2% (the “ABR
Default Rate”) or (ii) if any interest payable on the principal amount of any
Loan or any fee or other amount, including the principal amount of any Alternate
Base Rate Loan, payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall, at
the discretion of the Required Lenders or the Administrative Agent, bear
interest at a rate per annum which is equal to the ABR Default Rate, in each
case from the date of such non-payment until such amount is paid in full (after
as well as before judgment).

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this
Section 2.10 shall be payable from time to time on demand.

Section 2.11 Conversion Options.

(a) The Company may, in the case of Revolving Loans and the Term Loans, elect
from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans, by
delivering a Notice of Conversion/Extension to the Administrative Agent at least
three Business Days prior to the proposed date of conversion. In addition, the
Company may

 

55



--------------------------------------------------------------------------------

elect from time to time to convert all or any portion of a LIBOR Rate Loan to an
Alternate Base Rate Loan by giving the Administrative Agent irrevocable written
notice thereof by 11:00 A.M. one Business Day prior to the proposed date of
conversion. If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. LIBOR Rate Loans may only be
converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period. If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any Event
of Default has occurred and is continuing and (ii) partial conversions shall be
in an aggregate principal amount of $1,000,000 or a whole multiple of $500,000
in excess thereof. All or any part of outstanding LIBOR Rate Loans may be
converted as provided herein; provided that partial conversions shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.11(a); provided, that no LIBOR Rate
Loan may be continued as such when any Event of Default has occurred and is
continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Company shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

Section 2.12 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change.

 

56



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Credit Parties and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the computations used by the Administrative Agent in
determining any interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
applicable Borrower or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.13 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Credit
Agreement, each payment under this Credit Agreement or any Note shall be
applied, first, to any fees then due and owing by the Borrowers pursuant to
Section 2.7, second, to interest then due and owing hereunder and under the
Notes of the Borrowers and, third, to principal then due and

 

57



--------------------------------------------------------------------------------

owing hereunder and under the Notes of the Borrowers. Each payment on account of
any fees pursuant to Section 2.7 shall be made pro rata in accordance with the
respective amounts due and owing (except as to the Letter of Credit Facing Fees
and the Issuing Lender Fees). Each payment (other than prepayments) by the
Borrowers on account of principal of and interest on the Revolving Loans and on
the Term Loans, as applicable, shall be applied to such Loans, as applicable, on
a pro rata basis in accordance with the terms of Section 2.9(a) hereof. Each
optional prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.9(a). Each mandatory prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.9(b). All
payments (including prepayments) to be made by the Borrowers on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim (except as provided in Section 2.19(b)) and shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified on Section 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. on the date when due. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to
Section 2.10(b)) by the Administrative Agent or the Lenders pursuant to
Section 7.2 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall automatically become due and payable
in accordance with the terms of such Section), all amounts collected or received
by the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
or in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

 

58



--------------------------------------------------------------------------------

SECOND, to the payment of any fees owed to the Administrative Agent (in its
capacity as such);

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.13. Notwithstanding the foregoing terms of this Section 2.13, only
Collateral proceeds and payments under the Guaranty (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement.

 

59



--------------------------------------------------------------------------------

Section 2.14 Non-Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Company, and
the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the applicable Borrower
to the date such corresponding amount is recovered by the Administrative Agent
at a per annum rate equal to (i) from the Borrowers at the applicable rate for
the applicable borrowing pursuant to the Notice of Borrowing and (ii) from a
Lender at the Federal Funds Effective Rate.

(b) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from a Borrower hereunder
(which notice shall be effective upon receipt) that the applicable Borrower does
not intend to make such payment, the Administrative Agent may assume that the
applicable Borrower has made such payment when due, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to each Lender on such payment date an amount equal to the portion of
such assumed payment to which such Lender is entitled hereunder, and if the
applicable Borrower has not in fact made such payment to the Administrative
Agent, such Lender shall, on demand, repay to the Administrative Agent the
amount made available to such Lender. If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

(c) A certificate of the Administrative Agent submitted to the Company or any
Lender with respect to any amount owing under this Section 2.14 shall be
conclusive in the absence of manifest error.

 

60



--------------------------------------------------------------------------------

Section 2.15 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Credit Agreement, if the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, the Administrative Agent shall
forthwith give telephone notice of such determination, confirmed in writing, to
the Company, and the Lenders at least two Business Days prior to the first day
of such Interest Period. Unless the Company shall have notified the
Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall remain as or be converted into Alternate Base Rate
Loans. Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

Section 2.16 Illegality.

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans as contemplated by this Credit Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender (an “Affected Lender”) shall on that
date notify the Administrative Agent and the Company thereof, (b) the commitment
of such Affected Lender hereunder to make LIBOR Rate Loans or continue LIBOR
Rate Loans as such shall forthwith be suspended until the Administrative Agent
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) such Affected Lender’s Loans then
outstanding as LIBOR Rate Loans, if any, shall be converted on the last day of
the Interest Period for such Loans or within such earlier period as required by
law as Alternate Base Rate Loans. Notwithstanding the forgoing, to the extent a
determination by an Affected Lender as described above relates to LIBOR Rate
Loans then being requested by the Company pursuant to a Notice of Borrowing or a
Notice of Continuation/Conversion, the Company shall have the option, subject to
the provisions of Section 2.18, to rescind such Notice of Borrowing or Notice of
Continuation/Conversion to all Lenders by giving notice (by facsimile or
telephone confirmed in writing) to the Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of a determination as
described above. The Borrowers hereby agree promptly to pay any Affected Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this Section
including, but not limited to, any interest or fees payable by such Affected
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section submitted by such Affected Lender, through the
Administrative Agent, to the Company shall be conclusive in the absence of
manifest error. Nothing in this Section 2.16 shall affect the obligation of any
Lender other than

 

61



--------------------------------------------------------------------------------

the Affected Lender to make or maintain LIBOR Rate Loans, or to convert
Alternate Base Rate Loans to LIBOR Rate Loans in accordance with the terms
hereof.

Section 2.17 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit or any application relating thereto, any LIBOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for changes in the rate of tax on the overall net income
of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or the
Participation Interests therein or to reduce any amount receivable hereunder or
under any Note, then, in any such case, the Credit Parties shall promptly pay
such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender with respect
to its LIBOR Rate Loans or Letters of Credit. A certificate as to any additional
amounts payable pursuant to this Section (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender, through the
Administrative Agent, to the Company shall be conclusive in the absence of
manifest error.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed

 

62



--------------------------------------------------------------------------------

by such Lender to be material, then from time to time, within fifteen (15) days
after demand by such Lender, the Credit Parties shall pay to such Lender such
additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Company shall be conclusive absent manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.17 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that the Company shall not be required to
compensate a Lender pursuant to this Section 2.17 for any increased costs or
reductions to the extent that such Lender notifies the Company of such increased
costs or reductions and of such Lender’s intention to claim compensation
therefore more than ninety (90) days after such Lender becomes aware of such
right to additional compensation; provided, further, that if the law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(d) The agreements in this Section 2.17 shall survive the termination of this
Credit Agreement and payment of the Credit Party Obligations.

Section 2.18 Indemnity.

The Credit Parties hereby agree to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense (but not any anticipated profits or
other consequential losses) which such Lender may sustain or incur as a
consequence of (a) default by the Borrowers in payment of the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) default by the Borrowers in accepting a borrowing after the Company has
given a notice in accordance with the terms hereof, (c) default by the Borrowers
in making any prepayment after the Company has given a notice in accordance with
the terms hereof, and/or (d) the making by the Borrowers of a prepayment of a
Loan, or the conversion thereof, on a day which is not the last day of the
Interest Period with respect thereto, in each case including, but not limited
to, any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Company (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section
shall survive termination of this Credit Agreement and payment of the Credit
Party Obligations.

 

63



--------------------------------------------------------------------------------

Section 2.19 Taxes.

(a) All payments made by the Credit Parties hereunder or under any Note shall
be, except as provided in Section 2.19(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding
(i) any tax imposed on or measured by the net income or profits of a Lender
pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein and (ii) any branch
profits tax within the meaning of Code Section 884 or any similar tax) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Credit Parties agree to pay the full amount of such Taxes, and such
additional amounts as may be necessary, so that every payment of all amounts due
under this Credit Agreement or under any Note, after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein or in such Note. The Credit Parties will furnish to the Administrative
Agent as soon as practicable after the date the payment of any Taxes is due
pursuant to applicable law certified copies (to the extent reasonably available
and required by law) of tax receipts evidencing such payment by the Credit
Parties. The Credit Parties agree to indemnify and hold harmless each Lender,
and reimburse such Lender upon its written request, for the amount of any Taxes
so levied or imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(d) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Forms W-8BEN, W-8ECI or W-8IMY with
appropriate attachments (or successor forms) certifying such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments to be made under this Credit Agreement and under any Note,
or (ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (A) Internal Revenue Service Forms W-8BEN, W-8ECI or W-8IMY with
appropriate attachments as set forth in clause (i) above, or (B) a certificate
in substantially the form of Schedule 2.19 (any such certificate, a “Tax Exempt
Certificate”) and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN (or successor form) certifying such Lender’s
entitlement to an exemption from United States withholding tax with respect to
payments of interest to be made under this Credit Agreement and under any Note.
In addition, each Lender agrees that it will deliver upon the Company’s request
updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any

 

64



--------------------------------------------------------------------------------

material respect, together with such other forms as may be required in order to
confirm or establish the entitlement of such Lender to a continued exemption
from or reduction in United States withholding tax with respect to payments
under this Credit Agreement and any Note. Notwithstanding anything to the
contrary contained in Section 2.19(a), but subject to the immediately succeeding
sentence, (A) the Borrowers shall be entitled, to the extent they are required
to do so by law, to deduct or withhold Taxes imposed by the United States (or
any political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Company U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (B) the
Borrowers shall not be obligated pursuant to Section 2.19(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Company the Internal Revenue Service
forms required to be provided pursuant to this Section 2.19(b) or (II) in the
case of a payment, other than interest, to a Lender described in clause
(ii) above, to the extent that such forms do not establish a complete exemption
from withholding of such Taxes. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 2.19, the
Credit Parties agree to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.19(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

(d) If the Credit Parties pay any additional amount pursuant to this
Section 2.19 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Credit Parties an amount that such Lender reasonably determines is equal to the
net tax benefit obtained by such Lender as a result of such payment by the
Credit Parties. In the event that no refund or credit is obtained with respect
to the Credit Parties’ payments to such Lender pursuant to this Section 2.19,
then such Lender shall upon request provide a certification that such Lender has
not received a refund or credit for such payments. Nothing contained in this
Section 2.19 shall require a Lender to disclose or detail the basis of its

 

65



--------------------------------------------------------------------------------

calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.19 to the Credit Parties or any other party.

(e) The agreements in this Section 2.19 shall survive the termination of this
Credit Agreement and the payment of the Credit Party Obligations.

Section 2.20 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.4, the Credit Parties
hereby agree to protect, indemnify, pay and save the Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that the
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit or (ii) the failure of the Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions, herein
called “Government Acts”).

(b) As between the Credit Parties and the Issuing Lender, the Credit Parties
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuing Lender shall not be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not put such Issuing Lender under any resulting liability to
the Credit Parties. It is the intention of the parties that this Credit
Agreement shall be construed and applied to protect and indemnify the Issuing
Lender against any and all risks involved in the issuance of the

 

66



--------------------------------------------------------------------------------

Letters of Credit, all of which risks are hereby assumed by the Credit Parties,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.

(d) Nothing in this Section 2.20 is intended to limit the Reimbursement
Obligation of the Borrowers contained in Section 2.4(d) hereof. The obligations
of the Credit Parties under this Section 2.20 shall survive the termination of
this Credit Agreement. No act or omissions of any current or prior beneficiary
of a Letter of Credit shall in any way affect or impair the rights of the
Issuing Lender to enforce any right, power or benefit under this Credit
Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.20, the
Credit Parties shall have no obligation to indemnify the Issuing Lender in
respect of any liability incurred by the Issuing Lender arising out of the gross
negligence or willful misconduct of the Issuing Lender (including action not
taken by the Issuing Lender), as determined by a court of competent
jurisdiction.

Section 2.21 Obligation to Mitigate.

Each Lender agrees that, as promptly as practicable after such Lender becomes
aware of the occurrence of an event or the existence of a condition that would
cause such lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.16, 2.17, 2.18 or 2.19, it will use
reasonable efforts to (a) make, issue, fund or maintain its Loans through
another lending office of such Lender, or (b) take such other measures as such
Lender may deem reasonable, if (A) as a result, the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.16, 2.17, 2.18 or 2.19 would be avoided or materially
reduced, and (B) if such Lender determines in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other lending office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Loans or the interests of such Lender; provided
that such Lender will not be obligated to utilize such other office pursuant to
this Section 2.21 unless the Company agrees to pay all incremental expenses
incurred by such Lender as a result of utilizing such other office as described
above. A certificate as to the amount of any such expenses payable by the
Company pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to the Company (with
a copy to Administrative Agent) shall be conclusive absent manifest error.

Section 2.22 Replacement of Lenders.

The Company shall be permitted to replace any Lender that (a) is an Affected
Lender, (b) requests (or requests on behalf of a Participant) reimbursement for
amounts owing, or payment of any amount required, pursuant to Section 2.17 or
2.19, (c) defaults in its obligation to make

 

67



--------------------------------------------------------------------------------

Loans hereunder or (d) fails to approve any amendment, waiver or consent
requiring the consent of all the Lenders or of any Lender adversely affected
thereby (and the Company has received approval to such amendment, waiver or
consent from the Required Lenders), then the Company shall be permitted to
replace any such Lender (any such Lender, a “Subject Lender”) with one or more
replacement financial institutions; provided, that (i) no Event of Default shall
have occurred and be continuing at the time of such replacement, (ii) such
replacement does not conflict with any Requirement of Law, (iii) each
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such Subject Lender on or prior to the date of replacement,
(iv) the Borrowers shall be liable to such Subject Lender under Section 2.18 if
any LIBOR Rate Loan owing to such Subject Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) each replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent and the Company (such approvals not to be
unreasonably withheld), (vi) if applicable, such replacement Lender must consent
to such amendment, waiver or consent or must not be subject to such increased
costs, (vii) such Subject Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided, that the Company shall
be obligated to pay the registration and processing fee referred to therein),
(viii) such Subject Lender is not an Issuing Lender with respect to any Letters
of Credit outstanding (unless all such Letters of Credit are terminated or
arrangements reasonably acceptable to such Issuing Lender (such as a
“back-to-back” letter of credit) are made) and (ix) if applicable, the Subject
Lender must be unwilling to withdraw the notice delivered to Company pursuant to
Section 2.16, 2.17 or 2.19 (as applicable) upon 10 days prior written notice to
the Subject Lender and Administrative Agent and/or must be unwilling to remedy
its default upon three days prior written notice to the Subject Lender and
Administrative Agent. It is understood and agreed that if any Lender replaced
hereunder fails to execute an Assignment Agreement, it shall be deemed to have
entered into such Assignment Agreement. Upon the payment of all amounts owing to
any Subject Lender, such Subject Lender shall no longer constitute a “Lender”
for purposes hereof; provided, that any rights of such Subject Lender to
indemnification hereunder shall survive as to such Subject Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:

Section 3.1 Financial Condition.

(a) The Company has delivered to the Administrative Agent and the Lenders:

(i) audited consolidated financial statements of the Parent and its Subsidiaries
(including reconciliation information consistent with historical practices for
the Company and its Restricted Subsidiaries) for the fiscal years ended
December 31, 2003, 2004 and 2005, together with the related consolidated
statements of income or operations, equity and cash flows for the fiscal years
ended on such dates;

 

68



--------------------------------------------------------------------------------

(ii) unaudited consolidated financial statements of the Parent and its
Subsidiaries (including reconciliation information consistent with historical
practices for the Company and its Restricted Subsidiaries) for each fiscal
quarter of 2006 through the most recently ended fiscal quarter prior to the
Effective Date for which financial statements are available, together with the
related consolidated statements of income or operations, equity and cash flows
for each such fiscal quarter;

(vii) pro forma consolidated financial statements of the Parent and its
Restricted Subsidiaries (including reconciliation information consistent with
historical practices for the Company and its Restricted Subsidiaries), after
giving effect to the Acquisition, for the most recent four quarter period for
which financial statements are available; and

(viii) a pro forma balance sheet of the Parent and its Restricted Subsidiaries
(including reconciliation information consistent with historical practices for
the Company and its Restricted Subsidiaries), after giving effect to the
Acquisition, as of the Effective Date.

Each of the financial statements described in the foregoing clauses (i) through
(vi):

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein;

(B) fairly present the financial condition of the applicable entities as of the
date thereof and results of operations for the period covered thereby (subject,
in the case of the unaudited financial statements, to (i) the absence of
footnotes (except as required by applicable law) and (ii) normal year-end
adjustments); and

(C) show all material Indebtedness and other material liabilities, direct or
contingent, of the applicable entities as of the date thereof, including
liabilities for taxes, material commitments and contingent obligations.

The financial statements described in the foregoing clauses (vii) and
(viii) have been prepared in good faith based on assumptions believed by the
Company to be reasonable as of the date of delivery thereof (it being understood
that such assumptions are based on good faith estimates of certain items and
that the actual amount of such items on the Effective Date is subject to change)
and present fairly in all material respects on a Pro Forma Basis the financial
position of the applicable entities as of the date thereof, assuming the
occurrence of the Acquisition on the first day of such period.

 

69



--------------------------------------------------------------------------------

(b) The eight-year projections (including quarterly projections for fiscal year
2007 and annual projections for each fiscal year thereafter) of balance sheets,
income statements and cash flows of Parent and its Restricted Subsidiaries
delivered to the Lenders on or prior to the Effective Date have been prepared in
good faith based upon good faith estimates and assumptions believed by the
Credit Parties to be reasonable at the time made, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from projected results.

Section 3.2 No Change.

(a) Since December 31, 2005, no Effective Date Material Adverse Change has
occurred; provided that the representation and warranty in this sentence shall
only be effective on the Effective Date.

(b) Since December 31, 2005, there has been no development or event which,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect; provided that the representation and warranty in
this sentence shall only be effective after the Effective Date.

Section 3.3 Corporate Existence; Compliance with Law.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing under the laws of (i) the jurisdiction of its
organization, (ii) the jurisdiction where its chief executive office is located
and (iii) each other jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to so qualify or be in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the business or operations of the Credit Parties and their
Restricted Subsidiaries in such jurisdiction and (d) is in compliance with all
Requirements of Law, government permits and government licenses except to the
extent that the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
jurisdictions in which the Credit Parties as of the Effective Date are organized
and qualified to do business are described on Schedule 3.3.

Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of any

 

70



--------------------------------------------------------------------------------

Credit Document by any of the Credit Parties (other than those that have been
obtained) or with the validity or enforceability of any Credit Document against
any of the Credit Parties (except such filings as are necessary in connection
with the perfection of the Liens created by such Credit Documents). Each Credit
Document to which it is a party has been duly executed and delivered on behalf
of each Credit Party. Each Credit Document to which it is a party constitutes a
legal, valid and binding obligation of each Credit Party, enforceable against
such Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

Section 3.5 No Legal Bar; No Default.

The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law or any Contractual Obligation of any Credit Party (except
those as to which waivers or consents have been obtained), and will not result
in, or require, the creation or imposition of any Lien on any Credit Party’s
properties or revenues pursuant to any Requirement of Law or Contractual
Obligation other than the Liens arising under or contemplated in connection with
the Credit Documents. Except to the extent such matters could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no Credit Party is in default under or with respect to any of
its material Contractual Obligations. No Default or Event of Default has
occurred and is continuing.

Section 3.6 No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Loan or
any of the transactions contemplated hereby, or (b) which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.7 Investment Company Act, Etc.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation the Federal Power Act, the
Interstate Commerce Act, or any federal or state statute or regulation limiting
its ability to incur the Credit Party Obligations.

Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would be
inconsistent with, the provisions of

 

71



--------------------------------------------------------------------------------

Regulation T, U or X of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect. The Credit Parties and their
Subsidiaries (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”
except as identified in the financial statements referred to in Section 3.1 and
the aggregate value of all “margin stock” owned by the Credit Parties and their
Subsidiaries taken as a group does not exceed 25% of the value of their assets.

Section 3.9 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits, except to the extent such deficiency of assets could not
reasonably be expected to have a Material Adverse Effect. Neither any Credit
Party nor any Commonly Controlled Entity is currently subject to any liability
for a complete or partial withdrawal from a Multiemployer Plan.

Section 3.10 Environmental Matters.

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could reasonably be expected to give rise
to liability under, any Environmental Law.

(b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and there is
no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability with respect to environmental matters or Environmental Laws
regarding any of the Properties or the Business.

 

72



--------------------------------------------------------------------------------

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under any Environmental Law,
and no Materials of Environmental Concern have been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws.

Section 3.11 Use of Proceeds.

The proceeds of the Extensions of Credit shall be used by the Borrowers solely
(a) to finance the Acquisition, (b) to pay certain costs, fees and expenses in
connection with the Acquisition, (c) to refinance certain existing Indebtedness
of the Credit Parties and their Subsidiaries (including the Existing Credit
Agreement), (d) to pay any fees and expenses associated with the Transactions on
the Effective Date and (e) for working capital and other general corporate
purposes of the Credit Parties and their Restricted Subsidiaries, including,
without limitation for Permitted Acquisitions and for the financing of any
dividends or distributions permitted pursuant to this Agreement.

Section 3.12 Subsidiaries.

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Credit Parties. Information on the attached Schedule includes the
following: (a) the number of shares of each class of Capital Stock or other
equity interests outstanding; (b) the number and percentage of outstanding
shares of each class of Capital Stock owned by the Credit Parties or any of
their Subsidiaries; (c) the number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and similar rights; and
(d) if applicable, the designation of any such Subsidiary as an Unrestricted
Subsidiary. The outstanding Capital Stock and other equity interests of all such
Subsidiaries is validly issued, fully paid and non-assessable and is owned free
and clear of all Liens (other than those arising under or contemplated in

 

73



--------------------------------------------------------------------------------

connection with the Credit Documents). The Company shall update Schedule 3.12
from time to time by providing a replacement Schedule 3.12 to the Administrative
Agent.

Section 3.13 Ownership.

Each of the Credit Parties and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of the fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) licensed rights (in the case of licensed
rights in intellectual property) and (iv) good title to (in the case of all
other personal property) all of its assets, except where the failure to have any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect, and none of such assets is subject to any Lien other than Permitted
Liens.

Section 3.14 Indebtedness.

Except as otherwise permitted under Section 6.1, the Credit Parties and their
Restricted Subsidiaries have no Indebtedness.

Section 3.15 Taxes.

Each of the Credit Parties and their Restricted Subsidiaries has filed, or
caused to be filed, all federal and state tax returns and all material local and
foreign tax returns required to be filed and paid (a) all amounts of taxes shown
thereon to be due (including interest and penalties) and (b) all other material
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP; provided, that in the
case of a tax, fee, assessment or other governmental charge or claim which has
or may become a Lien against any of the Collateral, the Lien is not being
enforced by foreclosure or sale of any portion of the Collateral to satisfy such
charge or claim. None of the Credit Parties or their Restricted Subsidiaries is
aware as of the Effective Date of any material proposed tax assessments against
it or any of its Restricted Subsidiaries.

Section 3.16 Intellectual Property Rights.

Each of the Credit Parties and their Restricted Subsidiaries owns, or has the
legal right to use, all Intellectual Property, tradenames, technology, know-how
and processes necessary for each of them to conduct its business as currently
conducted, except to the extent the failure to own or have such right could not
reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 3.16 is a list of all applications and registrations pertaining to
Intellectual Property owned by each of the Credit Parties and their Restricted
Subsidiaries, as well as all license agreements (other than agreements with
respect to off-the-shelf software) pertaining to Copyright Licenses, Patent
Licenses and Trademark Licenses with respect to which annual payments in excess
of $50,000 are made or received, as of the Effective Date or as of the last date
such Schedule was last updated in accordance with the terms of Section 5.2(c).
Except as disclosed in Schedule 3.16 hereto, (a) the specified Credit Party has
the right to use the

 

74



--------------------------------------------------------------------------------

Intellectual Property disclosed in Schedule 3.16 hereto without payment of
royalties, (b) all registrations with and applications to Governmental
Authorities in respect of such Intellectual Property are valid and in full force
and effect and (c) there are no restrictions on the direct or indirect transfer
of any Contractual Obligation, or any interest therein, held by any of the
Credit Parties in respect of such Intellectual Property, in each case except as
could not reasonably be expected to have a Material Adverse Effect. Except as
provided on Schedule 3.16, no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor do the
Credit Parties or any of their Restricted Subsidiaries know of any such claim,
in each case which could reasonably be expected to have a Material Adverse
Effect; and, to the knowledge of the Credit Parties and their Restricted
Subsidiaries, the use of such Intellectual Property by the Credit Parties or any
of their Restricted Subsidiaries does not infringe on the rights of any Person
which could reasonably be expected to have a Material Adverse Effect. The
Company shall update Schedule 3.16 from time to time in accordance with the
terms of Section 5.2(c).

Section 3.17 Solvency.

After giving effect to the Transactions, the fair saleable value of the assets
of the Credit Parties, taken as a whole, measured on a going concern basis,
exceeds all probable liabilities of the Credit Parties, taken as a whole,
including those to be incurred pursuant to this Credit Agreement. The Credit
Parties, taken as a whole, (a) do not have unreasonably small capital in
relation to the business in which they are or propose to be engaged or (b) have
not incurred, or believe that they will not incur after giving effect to the
Acquisition and the other transactions contemplated by this Credit Agreement,
debts beyond their ability to pay such debts as they become due. In executing
the Credit Documents and consummating the Transactions, none of the Credit
Parties intends to hinder, delay or defraud either present or future creditors
or other Persons to which one or more of the Credit Parties is or will become
indebted.

Section 3.18 Investments.

All Investments of each of the Credit Parties and their Restricted Subsidiaries
are Permitted Investments.

Section 3.19 Location of Collateral.

Set forth on Schedule 3.19(a) is a list of all Properties of the Credit Parties
and their Restricted Subsidiaries as of the Effective Date with street address,
county and state where located. Set forth on Schedule 3.19(b) is a list of all
locations where any tangible personal property of the Credit Parties and their
Restricted Subsidiaries is located as of the Effective Date, including county
and state where located. Set forth on Schedule 3.19(c) is the state of
incorporation or organization, the chief executive office and the principal
place of business of each of the Credit Parties and their Restricted
Subsidiaries as of the Effective Date.

 

75



--------------------------------------------------------------------------------

Section 3.20 No Burdensome Restrictions.

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.21 Brokers’ Fees.

None of the Credit Parties or their Restricted Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents other than the closing and other fees payable pursuant to this
Credit Agreement and the as set forth in the Fee Letter.

Section 3.22 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Restricted Subsidiaries as
of the Effective Date, other than as set forth in Schedule 3.22 hereto, and none
of the Credit Parties or their Restricted Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years, other than as set forth in Schedule 3.22 hereto, or (ii) has
knowledge of any potential or pending strike, walkout or work stoppage, in each
case that could reasonably be expected to have a Material Adverse Effect. Other
than as set forth on Schedule 3.22, no unfair labor practice complaint is
pending against any Credit Party or any of its Restricted Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

Section 3.23 Accuracy and Completeness of Information.

All factual information heretofore, contemporaneously or hereafter furnished in
writing by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender for purposes of or in
connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, when taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made.

Section 3.24 Insurance.

The present insurance coverage of the Credit Parties and their Restricted
Subsidiaries is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.24 and such insurance coverage complies with the
requirements set forth in Section 5.5(b). Schedule 3.24 may be updated from time
to time by the Company to include additional insurance coverage by giving
written notice thereof to the Administrative Agent.

 

76



--------------------------------------------------------------------------------

Section 3.25 Security Documents.

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation for each Credit Party, the filing of appropriate
assignments or notices with the United States Patent and Trademark Office and
the United States Copyright Office, and the recordation of the applicable
Mortgage Instruments, in each case in favor of the Administrative Agent, on
behalf of the Lenders, and (b) the Administrative Agent obtaining Control (as
defined in the Security Agreement) over those items of Collateral in which a
security interest is perfected through Control) perfected security interests and
Liens, prior to all other Liens other than Permitted Liens.

Section 3.26 Classification of Senior Indebtedness.

The Credit Party Obligations constitute “Senior Indebtedness” under and as
defined in any agreement governing any Subordinated Debt and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

Section 3.27 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 9.18). None of the Credit
Parties (i) is a blocked person described in section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

Section 3.28 Compliance with OFAC Rules and Regulations.

None of the Credit Parties or their Subsidiaries or their respective Affiliates
(i) is a Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned
Countries, or (iii) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

Section 3.29 Directors; Capitalization.

Set forth on Schedule 3.29 is a list of the directors of Holdco’s Governing Body
as of the Effective Date. As of the Effective Date, the capitalization of the
Parent shall be as set forth on Schedule 3.29.

 

77



--------------------------------------------------------------------------------

Section 3.30 Consummation of Acquisition; Representations and Warranties from
Other Documents.

The Acquisition and related transactions have been consummated substantially in
accordance with the terms of the Acquisition Documents as of the Effective Date.
As of the Effective Date, the Acquisition Documents have not been altered,
amended or otherwise modified or supplemented in any material respect or any
material condition thereof waived without the prior written consent of the
Administrative Agent.

Section 3.31 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto, except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. None of the Credit Parties and their Subsidiaries has
made a payment, offering, or promise to pay, or authorized the payment of, money
or anything of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq, except to the extent that
the same could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Effective Date.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and Term Loans on the Effective Date
is subject to, the satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Credit Documents and Lender Consents. The
Administrative Agent shall have received (i) counterparts of this Credit
Agreement, executed by a duly authorized officer of each party hereto, (ii) for
the account of each Lender with a Revolving Commitment requesting a promissory
note, a Revolving Note, (iii) for the account of each Lender with an Initial
Term Loan Commitment requesting a promissory note, an Initial Term Loan Note,
(iv) for the account of each Lender with a Delayed Draw Term Loan Commitment
requesting a promissory note, a Delayed Draw Term Loan Note, (v) for the account
of the Swingline Lender, the Swingline Note, (vi) counterparts of the Security
Agreement, the Pledge Agreement and each Mortgage

 

78



--------------------------------------------------------------------------------

Instrument, in each case conforming to the requirements of this Credit Agreement
and executed by duly authorized officers of the Credit Parties or other Person,
as applicable, (vii) executed consents, in the form of Schedule 4.1(a), from
each Lender authorizing the Administrative Agent to enter this Credit Agreement
on their behalf, and (viii) counterparts of any other Credit Document, executed
by the duly authorized officers of the parties thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation. Copies of the articles of incorporation or other
charter documents, as applicable, of each Credit Party certified (A) by a
secretary or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Effective Date to be true and correct and in force and effect as of such
date, and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

(ii) Resolutions. Copies of resolutions of the Governing Body of each Credit
Party approving and adopting the Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof, certified by a secretary
or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Effective Date to be true and correct and in force and effect as of such
date.

(iii) Bylaws. A copy of the bylaws or comparable operating agreement of each
Credit Party certified by a secretary or assistant secretary of such Credit
Party (pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Effective Date to be true and correct
and in force and effect as of such date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect on the business or
operations of the Credit Parties and their Restricted Subsidiaries in such
state.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) to be true and
correct as of the Effective Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel (including special and local counsel, to the
extent reasonably required by the Administrative Agent) for the Credit Parties,
dated the

 

79



--------------------------------------------------------------------------------

Effective Date and addressed to the Administrative Agent and the Lenders, in
form and substance acceptable to the Administrative Agent (which shall include,
without limitation, opinions with respect to the valid existence of each Credit
Party, opinions as to perfection of the Liens granted to the Administrative
Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents and scheduled
Material Contracts).

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i)(A) searches of Uniform Commercial Code filings in the jurisdiction of the
chief executive office of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lenders’ security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and pending
litigation searches;

(ii) searches of ownership of Intellectual Property of the Credit Parties in the
appropriate governmental offices and such patent/trademark/copyright filings as
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Lenders’ security interest in the Collateral;

(iv) with respect to the stock or membership certificates, if any, evidencing
the Capital Stock pledged to the Administrative Agent pursuant to the Pledge
Agreement, duly executed in blank undated stock or transfer powers;

(v) in the case of any personal property Collateral located at premises leased
by a Credit Party and set forth on Schedule 3.19(a), such estoppel letters,
consents and waivers from the landlords of such real property, to the extent the
Company is able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance satisfactory to the Administrative Agent);

(vi) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral.

(e) Real Property Collateral. The Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent and the Lenders,
fully executed and notarized amendments to the existing Mortgage Instruments
encumbering the Mortgaged Properties listed in Schedule 3.19(a) as properties
owned by the Credit Parties (other than the Mortgaged Property located at 9 Long
Pond Road, Plymouth, Massachusetts) and, to the extent required by the
Administrative Agent, the leasehold

 

80



--------------------------------------------------------------------------------

interest in the Mortgaged Properties listed in Schedule 3.19(a) as properties
that are warehouses, plants or other real properties material to the conduct of
the Credit Parties’ business and are leased by the Credit Parties, along with
any additional documentation relating to the Mortgaged Properties as the
Administrative Agent deems appropriate;

(f) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named as loss
payee/mortgagee and/or additional insured (with respect to Collateral only) with
respect to any covered loss in excess of $250,000 under any such insurance
providing liability coverage or coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled.

(g) Reports. The Administrative Agent shall have received a copy of each
material report required to be delivered pursuant to the Acquisition Documents
in connection with the Acquisition and related transactions (and the Company
will use reasonable efforts to obtain evidence that the Administrative Agent and
the Lenders have been authorized to rely on each such report), all in form and
substance reasonably satisfactory to the Administrative Agent.

(h) Litigation. There shall not exist any pending litigation or investigation
affecting or relating to any Credit Party or any of its Restricted Subsidiaries
that in the reasonable judgment of the Administrative Agent, individually or in
the aggregate, restrains, prevents or otherwise imposes materially adverse
conditions on the Transactions or that could reasonably be expected to have a
Material Adverse Effect.

(i) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Company as
to the financial condition, solvency and related matters of the Credit Parties
and their Restricted Subsidiaries, after giving effect to the Acquisition and
the initial borrowings under the Credit Documents, in substantially the form of
Schedule 4.1(i) hereto.

(j) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1(a) hereto.

(k) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Revolving Loans and Delayed Draw Term Loans to
be made on the Effective Date.

(l) Corporate Structure. The pro forma capital and ownership structure and the
shareholding arrangements of Holdco and its Subsidiaries (and all agreements
relating thereto) shall be reasonably satisfactory to the Arrangers (it being
understood that such

 

81



--------------------------------------------------------------------------------

structure and arrangements that have been disclosed to the Arrangers as of
February 5, 2007 are satisfactory). The Arrangers shall be satisfied that there
are no material restrictions on the ability of any subsidiary of the Company to
pay dividends or distributions to, or otherwise advance, directly or indirectly,
funds to the Company other than those restrictions set forth herein. The
Arrangers shall be satisfied with the terms and amounts of any intercompany
loans among the Credit Parties and the flow of funds in connection with the
closing.

(m) Acquisition Documents. The Arrangers shall have received, in form and
substance reasonably satisfactory to the Arrangers, copies of documentation for
the Acquisition and other aspects of the Transactions, including the Acquisition
Documents and all schedules thereto (it being understood that the documentation
provided to the Arrangers in draft form as of February 5, 2007 is satisfactory).
The Acquisition shall have been consummated in accordance with the terms and
conditions of the Acquisition Documents (including, without limitation, the
receipt of all applicable consents necessary in connection therewith) without
any waiver, modification or consent thereunder that is materially adverse to the
Lenders (as reasonably determined by the Arrangers) unless approved by the
Arrangers. Simultaneously with the closing of this Agreement, the Parent shall
contribute or assign the Capital Stock of the Acquired Company or its rights
under the Acquisition Documents to any of the Credit Parties other than Holdco.

(n) Compliance with Laws. The financings and other Transactions shall be in
compliance with all applicable laws and regulations (including all applicable
securities and banking laws, rules and regulations).

(o) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to Credit Parties or any of their Subsidiaries.

(p) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Parent, the Credit Parties and their
Restricted Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 6.1) shall be repaid in full and all security interests related thereto
shall be terminated on the Effective Date.

(q) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.1 hereof,
each in form and substance satisfactory to it.

(r) No Material Adverse Change. Since December 31, 2005, there shall not have
occurred any material adverse condition or material adverse change in or
affecting, or the occurrence of any circumstance or condition that could
reasonably be expected to result in a material adverse change in or affecting,
the business, operations, financial condition or assets of the Parent and its
Subsidiaries (after giving effect to the Acquisition), taken as a whole (an
“Effective Date Material Adverse Change”); provided that in no event shall any
of the following be an Effective Date Material Adverse Change or be taken into
account in the determination of whether any Effective Date Material

 

82



--------------------------------------------------------------------------------

Adverse Change has occurred for purposes of this Agreement: (i) any change
resulting from conditions affecting the industry in which the Parent or any of
its Subsidiaries (after giving effect to the Acquisition) operates or from
changes in general business or economic conditions; (ii) any change resulting
from the announcement or pendency of the Acquisition; or (iii) changes in
generally accepted accounting principals in the United States after the date
hereof, except for such changes, events, circumstances or developments, in the
case of clause (i) or (iii), which adversely affect the Parent and its
Subsidiaries (after giving effect to the Acquisition) in a materially
disproportionate manner relative to other participants in the industry or
industries in which the Parent and/or such Subsidiaries operate.

(s) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Company as of the Effective Date stating that immediately after giving effect to
this Credit Agreement, the other Credit Documents, and all the Transactions
contemplated to occur on the Effective Date, (i) no Default or Event of Default
exists and (ii) all representations and warranties contained herein and in the
other Credit Documents (A) that contain a materiality qualification are true and
correct and (B) that do not contain a materiality qualification are true and
correct in all material respects.

(t) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Company that sets forth information required by the Patriot Act
(as defined in Section 9.18) including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.

(u) Fees. The Administrative Agent and the Lenders shall have received all fees,
if any, owing pursuant to the Fee Letter and Section 2.7.

Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein and in the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date (except for those which expressly
relate to an earlier date).

 

83



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

(c) Total Leverage Ratio. The Administrative Agent shall have received evidence
that, after giving pro forma effect to such Extension of Credit, the Credit
Parties are in compliance with the Incurrence Test, such evidence to include
calculations in reasonable detail required to demonstrate the Total Leverage
Ratio.

(d) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the Revolving Committed Amount then in effect, (ii) the LOC Obligations
shall not exceed the LOC Committed Amount and (iii) the Swingline Loans shall
not exceed the Swingline Committed Amount.

(e) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(f) Additional Conditions to Initial Term Loan. If the Initial Term Loan is
requested, all conditions set forth in Section 2.2 shall have been satisfied.

(g) Additional Conditions to Delayed Draw Term Loan. If a Delayed Draw Term Loan
is requested, all conditions set forth in Section 2.3 shall have been satisfied.

(h) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, all conditions set fort in Section 2.4 shall have been
satisfied.

(i) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
all conditions set forth in Section 2.5 shall have been satisfied.

(j) Additional Conditions to Incremental Facility. If an Additional Loan is
requested, all conditions set forth in Section 2.6 shall have been satisfied.

Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (j), as applicable,
have been satisfied.

 

84



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Effective Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (other than Unasserted Obligations) owing to the
Administrative Agent or any Lender hereunder are paid in full, the Credit
Parties shall, and shall cause each of their Restricted Subsidiaries (other than
in the case of Sections 5.1 or 5.2 hereof), to:

Section 5.1 Financial Statements.

Furnish to the Administrative Agent (and the Administrative Agent shall promptly
distribute to each of the Lenders):

(a) Annual Financial Statements. As soon as available and in any event no later
than the earlier of (i) to the extent applicable, the date the Parent is
required by the SEC to deliver its Form 10-K for any fiscal year of the Parent
and (ii) one hundred twenty (120) days after the end of each fiscal year of the
Parent, a copy of the consolidated balance sheet of the Parent and its
consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows of the Parent and
its consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) for such year, which (in the case of the Parent and its Restricted
Subsidiaries) shall be audited by a firm of independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification;

(b) Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Parent is
required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Parent and (ii) sixty (60) days after the end of each fiscal quarter of the
Parent, a copy of the consolidated balance sheet of the Parent and its
consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) as at the end of such period and related consolidated statements
of income and retained earnings and of cash flows of the Parent and its
consolidated Restricted Subsidiaries (including reconciliation information
consistent with historical practices for the Company and its Restricted
Subsidiaries) for such quarterly period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form

 

85



--------------------------------------------------------------------------------

consolidated figures for the corresponding period or periods of the preceding
fiscal year (subject to normal recurring year-end audit adjustments); and

(c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event within forty-five (45) days after the end of each fiscal year, a copy of
the detailed annual operating budget or plan of the Parent and its Restricted
Subsidiaries for the next four fiscal quarter period prepared on a quarterly
basis, in form and detail reasonably acceptable to the Administrative Agent,
together with a summary of the material assumptions made in the preparation of
such annual budget or plan;

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to the absence of
footnotes (except as required by applicable law) and normal recurring year-end
audit adjustments) and to be prepared in reasonable detail and, in the case of
the annual and quarterly financial statements provided in accordance with
subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and such certificate shall
include the calculations in reasonable detail required to demonstrate the Total
Leverage Ratio for purposes of determining the Applicable Percentage and to
indicate compliance, to the extent that there are outstanding Extensions of
Credit under the Revolving Facility, with Section 5.9 as of the last day of such
period;

(c) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, (i) an updated copy of Schedule
3.12 if the Credit Parties or any of their Subsidiaries have formed or acquired
a new Subsidiary since the Effective Date or since Schedule 3.12 was last
updated, as applicable and (ii) an updated copy of Schedule 3.16 if the Credit
Parties or any of their Restricted Subsidiaries have registered, applied for
registration of, acquired or otherwise obtained ownership of any new
applications or registrations pertaining to Intellectual Property, or have
entered into any license agreements (other than agreements with respect to
off-the-shelf software)

 

86



--------------------------------------------------------------------------------

pertaining to Copyright Licenses, Patent Licenses or Trademark Licenses with
respect to which annual payments in excess of $50,000 are made or received,
since the Effective Date or since Schedule 3.16 was last updated, as applicable;

(d) promptly upon their becoming available, (i) copies of all reports (other
than those otherwise provided pursuant to Section 5.1 and those which are of a
promotional nature) and other financial information which the Parent and the
Credit Parties send to their shareholders, (ii) copies of all reports and all
registration statements and prospectuses, if any, which a Credit Party may make
to, or file with, the Securities and Exchange Commission (or any successor or
analogous Governmental Authority) or any securities exchange or other private
regulatory authority and (iii) all press releases and other statements made
available by the Parent or any of the Credit Parties to the public concerning
material developments in the business of any of the Credit Parties; provided,
that all such deliveries pursuant to this paragraph (d) shall be deemed
satisfied if such reports, press releases or other information are readily
available from public sources;

(e) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) above, a certificate containing information
regarding the amount of all Asset Dispositions, Debt Issuances, and Equity
Issuances that were made during the prior fiscal year and amounts received in
connection with any Recovery Event during the prior fiscal year together with a
statement demonstrating a calculation of Excess Cash Flow;

(f) promptly upon receipt thereof, a copy or summary of any other report, or
“management letter” or similar report submitted by independent accountants to
the Credit Parties or any of their Restricted Subsidiaries in connection with
any annual, interim or special audit of the books of such Person (to the extent
the Credit Parties are authorized to deliver such management letter); and

(g) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

Section 5.3 Payment of Taxes and Other Obligations.

Pay all material taxes, assessments and other governmental charges imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any material penalty accrues thereon, and all
material claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of the Collateral, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided, that no such tax,
assessment, charge or claim need be paid if it is being contested in good faith
by appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefore and (ii) in the case of a tax, assessment, charge or

 

87



--------------------------------------------------------------------------------

claim which has or may become a Lien against any of the Collateral, the Lien is
not being enforced by foreclosure or sale of any portion of the Collateral to
satisfy such charge or claim.

Section 5.4 Conduct of Business and Maintenance of Existence.

(a) Except as permitted under Section 6.4, continue to engage in business of the
same general type as now conducted by it on the Effective Date and preserve,
renew and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges, licenses, consents,
approvals and franchises material to the conduct of its business; provided,
however that neither Holdco nor any of its Restricted Subsidiaries shall be
required to preserve any such right, privilege, license, consent, approval or
franchise if such entity shall determine that the preservation thereof is no
longer desirable in the conduct of its business and that the loss thereof could
not reasonably be expected to result in a Material Adverse Effect.

(b) Comply in all material respects with all Contractual Obligations except to
the extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.5 Maintenance of Property; Insurance.

(a) Keep all tangible material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).

(b) Maintain with financially sound and reputable insurance companies
(i) liability, casualty, property and business interruption insurance
(including, without limitation, insurance with respect to its tangible
Collateral) in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business and (ii) flood insurance with respect to any Property
located in a flood plain to the extent required by law; and in each case furnish
to the Administrative Agent, upon the request of the Administrative Agent, full
information as to the insurance carried. The Administrative Agent shall be named
as loss payee or mortgagee, as its interest may appear, and/or additional
insured (with respect to Collateral only) with respect to any covered loss in
excess of $250,000 under any such casualty, property and liability insurance, as
applicable, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled, and such policies shall provide that no act or default
(other than nonpayment of policy premiums and fees) of the Credit Parties or any
of their Restricted Subsidiaries or any other Person shall affect the rights of
the Administrative Agent or the Lenders under such policy or policies.

 

88



--------------------------------------------------------------------------------

Section 5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which full, true and correct entries
in material conformity with GAAP and all Requirements of Law shall be made of
all dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent (or after the occurrence and
during the continuance of an Event of Default, any Lender) to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired, and to
discuss the business, operations, property, assets or financial condition of the
Credit Parties or any of their Restricted Subsidiaries with officers and
employees of the Credit Parties or any of their Restricted Subsidiaries and with
their independent certified public accountants; provided, that so long as no
Event of Default has occurred and is continuing, the Credit Parties shall only
be required to pay the fees and expenses of the Administrative Agent for one
such inspection in any fiscal year.

Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

(a) promptly, but in any event within two (2) Business Days after any
Responsible Officer of the Company obtains knowledge thereof, the occurrence of
any Default or Event of Default;

(b) promptly, any default or event of default under any Contractual Obligation
of any Credit Party or any of their Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(c) promptly upon any officer of the Company obtaining knowledge of (i) the
institution of, or non-frivolous threat of, any litigation, investigation or
proceeding against or affecting Holdco or any of its Restricted Subsidiaries or
any property of Holdco or any of its Restricted Subsidiaries not previously
disclosed in writing by the Company to Lenders or (ii) any material development
in any litigation, investigation or proceeding that, in any case:

(A) if adversely determined, after giving effect to the coverage and policy
limits of insurance policies issued to Holdco and its Restricted Subsidiaries,
could reasonably be expected to result in a Material Adverse Effect; or

(B) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the making, securing or repayment of
the Credit Party Obligations hereunder or the application of proceeds thereof;

 

89



--------------------------------------------------------------------------------

written notice thereof together with such other information as may be reasonably
available to the Company to enable Lenders and their counsel to evaluate such
matters;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(e) as soon as possible and in any event within thirty (30) days after any
Responsible Officer of the Company obtains knowledge thereof: (i) the occurrence
or expected occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or any Credit Party, any Commonly Controlled Entity or any
Multiemployer Plan, with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan;

(f) promptly, upon any Responsible Officer of the Company obtaining knowledge of
any notice of any material violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws; and

(g) promptly, any other development or event which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Company shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

Section 5.8 Environmental Laws.

(a) Except to the extent such failure could not be reasonably expected to have a
Material Adverse Effect, comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

(b) Except to the extent such failure could not be reasonably expected to have a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings; and

 

90



--------------------------------------------------------------------------------

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Restricted
Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Commitments and the Credit Documents.

Section 5.9 Financial Covenant.

At any time an Extension of Credit is outstanding under the Revolving Facility,
maintain a Total Leverage Ratio of less than or equal to 6.5:1.0.

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance with this
Section 5.9, (a) after consummation of any Permitted Acquisition, (i) income
statement items and other balance sheet items (whether positive or negative)
attributable to the Target acquired in such transaction shall be included in
such calculations to the extent relating to such applicable period, subject to
adjustments in accordance with Regulation S-X promulgated under the Securities
Act or otherwise reasonably acceptable to the Company and the Administrative
Agent, and (ii) Indebtedness of a Target which is retired in connection with a
Permitted Acquisition shall be excluded from such calculations and deemed to
have been retired as of the first day of such applicable period and (b) any cash
equity contribution (which equity shall be common equity, Qualified Preferred
Equity or other equity having terms reasonably satisfactory to the
Administrative Agent) made to Holdco after the end of a fiscal quarter and on or
prior to the day that is ten (10) Business Days after the day on which financial
statements are required to be delivered with respect to such fiscal quarter
will, at the request of the Company, be included in the calculation of
Consolidated EBITDA for the purposes of determining compliance with the
financial covenant contained herein at the end of such fiscal quarter (any such
equity contribution so included in the calculation of Consolidated EBITDA or
applied to reduce Consolidated Indebtedness, a “Specified Equity Contribution”);
provided that (i) in each four fiscal quarter period, there shall be at least
one fiscal quarter in respect of which no Specified Equity Contribution is made,
(ii) in each eight fiscal quarter period, there shall be a period of at least
four consecutive fiscal quarters in respect of which no Specified Equity
Contribution is made, (iii) the amount of any Specified Equity Contribution
shall be no greater than the amount required to cause the Credit Parties to be
in compliance with the financial covenant set forth above, (iv) a Specified
Equity Contribution shall only be included in the computation of the financial
covenant for purposes of determining compliance by the Credit Parties with this
Section 5.9 and not for any other purpose under this

 

91



--------------------------------------------------------------------------------

Agreement (including, without limitation, any determination of the Applicable
Percentage) and (v) any Consolidated Indebtedness repaid with the proceeds of a
Specified Equity Contribution shall not be deemed repaid for purposes of
calculating the Total Leverage Ratio if, for purposes of calculating the Total
Leverage Ratio, such Specified Equity Contribution has been included in the
calculation of Consolidated EBITDA. Upon the making of a Specified Equity
Contribution, the financial covenant in this Section 5.9 shall be recalculated
giving effect to the increase in Consolidated EBITDA or reduction in
Consolidated Indebtedness. If, after giving effect to such recalculation, Holdco
is in compliance with the financial covenant, Holdco shall be deemed to have
satisfied the requirements of the financial covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date.

Section 5.10 Additional Guarantors.

The Credit Parties will cause each of their Domestic Subsidiaries (other than
Subsidiaries designated as Unrestricted Subsidiaries and transitory merger
Subsidiaries), whether newly formed, after acquired or otherwise existing, to
promptly (and in any event within thirty (30) days after such Domestic
Subsidiary is formed or acquired (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion)) become a Guarantor
hereunder by way of execution of a Joinder Agreement. In connection therewith,
the Credit Parties shall give notice to the Administrative Agent not less than
ten (10) days prior to creating a Domestic Subsidiary (other than an
Unrestricted Subsidiary) (or such shorter period of time as agreed to by the
Administrative Agent in its reasonable discretion), or acquiring the Capital
Stock of any other Person. The Credit Party Obligations shall be secured by,
among other things, a first priority perfected security interest in the
Collateral of such new Guarantor and a pledge of 100% of the Capital Stock of
such new Guarantor and its Domestic Subsidiaries (other than Unrestricted
Subsidiaries) and 66% (or such higher percentage that would not result in
material adverse tax consequences for such new Guarantor) of the voting Capital
Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries. In connection with the foregoing, the Credit Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1(b)-(f) and 5.12 and such other documents or agreements as the Administrative
Agent may reasonably request.

Section 5.11 Compliance with Law.

Comply with all Requirements of Laws and all restrictions imposed by
Governmental Authorities applicable to it and its Property if noncompliance with
any such Requirement of Law or restriction could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.12 Pledged Assets.

(a) Cause 100% of the Capital Stock in each of its direct or indirect Domestic
Subsidiaries (other than Unrestricted Subsidiaries) and 66% of the Capital Stock
in each of its first tier Foreign Subsidiaries to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Security Documents or such other security
documents as the Administrative Agent shall reasonably request.

 

92



--------------------------------------------------------------------------------

(b) If, subsequent to the Effective Date, a Credit Party shall acquire a fee
interest in any real property with a fair market value in excess of $1,000,000
or any securities, instruments, chattel paper or other personal property and
required for perfection to be delivered to the Administrative Agent as
Collateral hereunder or under any of the Security Documents, notify the
Administrative Agent of same concurrently with the delivery of the next
financial statement referred to in Section 5.1(b). Each Credit Party shall, and
shall cause each of its Restricted Subsidiaries to, take such action at its own
expense as requested by the Administrative Agent (including, without limitation,
any of the actions described in Section 4.1(d) or (e) hereof) in accordance with
the Security Documents to ensure that the Administrative Agent has a first
priority perfected Lien to secure the Credit Party Obligations in (i) all
personal property of the Credit Parties located in the United States and (ii) to
the extent deemed to be material by the Administrative Agent or the Required
Lenders in its or their sole reasonable discretion, all other personal property
of the Credit Parties, subject in each case only to Permitted Liens. To the
extent any Credit Party acquires real property located in the United States
having a fair market value in excess of $1,000,000 after the Effective Date,
such Credit Party shall deliver a Mortgage Instrument in form and substance
satisfactory to the Administrative Agent granting a perfected Lien upon
recording in the appropriate office to secure the Credit Party Obligations. Each
Credit Party shall, and shall cause each of its Restricted Subsidiaries to,
adhere to the covenants regarding the location of personal property as set forth
in the Security Documents.

Section 5.13 Hedging Agreements.

Within 90 days following the Effective Date, cause at least 40% of the aggregate
Term Loans then outstanding, and projected to be outstanding, to be hedged
pursuant to Hedging Agreements for a term of at least three (3) years with a
counterparty and on terms acceptable to the Administrative Agent.

Section 5.14 Covenants Regarding Patents, Trademarks and Copyrights.

(a) Notify the Administrative Agent promptly if it knows that any application,
letters patent or registration relating to any Patent, Patent License (to the
extent the granting of a security interest therein is not prohibited by any
Requirement of Law, contract or otherwise), Trademark or Trademark License (to
the extent the granting of a security interest therein is not prohibited by any
Requirement of Law, contract or otherwise) of the Credit Parties or any of their
Restricted Subsidiaries may become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding any Credit Party’s or any of its
Restricted Subsidiary’s ownership of any Patent or Trademark, its right to
patent or register the same, or to enforce, keep and maintain the same, or its
rights under any Patent License or Trademark License, in each case, if such
abandonment, determination or development could reasonably be expected to have a
Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

(b) Notify the Administrative Agent promptly after it knows of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in any court)
regarding any Copyright or Copyright License (to the extent the granting of a
security interest therein is not prohibited by any Requirement of Law, contract
or otherwise) of the Credit Parties or any of their Restricted Subsidiaries,
whether (i) such Copyright or Copyright License may become invalid or
unenforceable prior to its expiration or termination, or (ii) any Credit Party’s
or any of its Restricted Subsidiary’s ownership of such Copyright, its right to
register the same or to enforce, keep and maintain the same, or its rights under
such Copyright License, may become affected, in each case, if such adverse
determination or development could reasonably be expected to have a Material
Adverse Effect.

(c)(i) Concurrently with the delivery of the next financial statement referred
to in Section 5.1(b), notify the Administrative Agent of any filing by any
Credit Party or any of its Restricted Subsidiaries, either itself or through any
agent, employee, licensee or designee (but in no event later than the fifteenth
day following such filing), of any application for registration of any
Intellectual Property with the United States Copyright Office or United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof.

(ii) Concurrently with the delivery of the next financial statement referred to
in Section 5.1(b), provide the Administrative Agent and its counsel a complete
and correct list of all registrations and applications pertaining to
Intellectual Property owned by the Credit Parties or any of their Restricted
Subsidiaries and all license agreements (other than agreements with respect to
off-the-shelf software) pertaining to Copyright Licenses, Patent Licenses and
Trademark Licenses of the Credit Parties or any of their Restricted Subsidiaries
with respect to which annual payments in excess of $50,000 are made or received,
in each case that have not been set forth as annexes of such documents and
instruments showing all filings and recordings for the protection of the
security interest of the Administration Agent therein pursuant to the agreements
of the United States Patent and Trademark Office or the United States Copyright
Office.

(iii) Upon request of the Administrative Agent, execute and deliver any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s security interest in
the Intellectual Property and the general intangibles referred to in clauses
(i) and (ii), including, without limitation, the goodwill of the Credit Parties
and their Restricted Subsidiaries relating thereto or represented thereby (or
such other Intellectual Property or the general intangibles relating thereto or
represented thereby as the Administrative Agent may reasonably request).

 

94



--------------------------------------------------------------------------------

(d) Take all necessary actions, including, without limitation, in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain each item of Intellectual Property of the Credit
Parties and their Restricted Subsidiaries, including, without limitation,
payment of maintenance fees, filing of applications for renewal, affidavits of
use, affidavits of incontestability and opposition, interference and
cancellation proceedings, except where failure to take such actions could not
reasonably be expected to have a Material Adverse Effect.

(e) In the event that any Credit Party becomes aware that any Intellectual
Property is infringed, misappropriated or diluted by a third party in any
material respect, notify the Administrative Agent promptly after it learns
thereof and, unless the Credit Parties shall reasonably determine that such
Intellectual Property is not material to the business of the Credit Parties and
their Restricted Subsidiaries taken as a whole, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as the
Credit Parties shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

Section 5.15 Credit Facility Ratings.

Cause the credit facilities set forth in this Credit Agreement to be rated by
each of Moody’s and S&P.

Section 5.16 Public/Private Designation.

Cooperate with the reasonable requests of the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to Article V hereof (including
Sections 5.1, 5.2 and 5.7) and designate Information Materials (i) that are
either available to the public or not material with respect to the Company and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.

Section 5.17 Post-Closing Covenants; Further Assurances.

(a) Within thirty (30) days after the Effective Date (or such extended period of
time as agreed to by the Administrative Agent), the Credit Parties shall deliver
to the Administrative Agent replacement stock certificates and corresponding
stock powers with respect to each stock certificate delivered on the Effective
Date pursuant to Section 4.1(d)(iv) that does not accurately reflect the legal
name of the issuer or the owner of such stock certificate on the Effective Date.

(b) Within ninety (90) days after the Effective Date (or such extended period of
time as agreed to by the Administrative Agent), to the extent reasonably
required by the Administrative Agent, the Credit Parties shall provide evidence
reasonably

 

95



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent that all material chain of title issues
(including unreleased filings related to Liens that have previously been
terminated) with respect to the Intellectual Property of the Credit Parties
registered with the United States Patent and Trademark Office have been
corrected in the appropriate records of the United States Patent and Trademark
Office.

(c) Upon the reasonable request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the Uniform Commercial Code
or any other Requirement of Law which are necessary or advisable to maintain in
favor of the Administrative Agent, for the benefit of the Secured Parties, Liens
on the Collateral that are duly perfected in accordance with the requirements
of, or the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.

ARTICLE VI

NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Effective Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (other than Unasserted Obligations) owing to the
Administrative Agent or any Lender hereunder are paid in full, that:

Section 6.1 Indebtedness.

(a) The Credit Parties shall not, and shall not cause or permit any of their
Restricted Subsidiaries to, create, issue, incur, assume, guarantee or
otherwise, in any manner become directly or indirectly liable for the payment
of, or otherwise incur, contingently or otherwise, any Indebtedness, unless
after giving effect to such Indebtedness on a Pro Forma Basis, the Credit
Parties and their Restricted Subsidiaries will be in compliance with the
Incurrence Test.

(b) Notwithstanding the foregoing, the Credit Parties and, to the extent
specifically set forth below, the Restricted Subsidiaries may incur each of the
following:

(i) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

(ii) Indebtedness of the Credit Parties and their Restricted Subsidiaries
existing as of the Effective Date as referenced in the financial statements
referenced in Section 3.1 (and set out more specifically in Schedule 6.1(b))
hereto and renewals, refinancings or extensions thereof in a principal amount
not in excess of that outstanding as of the date of such renewal, refinancing or
extension;

 

96



--------------------------------------------------------------------------------

(iii) Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(iv) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section 6.1;

(v) unsecured intercompany Indebtedness among the Credit Parties and their
Subsidiaries and joint ventures to the extent permitted pursuant to Section 6.5;
provided, that (i) a security interest in all such intercompany Indebtedness
owed to a Credit Party shall have been granted to Administrative Agent for the
benefit of Lenders and (ii) if such intercompany Indebtedness is evidenced by a
promissory note or other instrument, such promissory note or instrument shall
have been pledged to Administrative Agent pursuant to the Security Documents;

(vi) Indebtedness arising from agreements providing for indemnification and
purchase price adjustment obligations or similar obligations, or from guaranties
or letters of credit, surety bonds or performance bonds securing the performance
of any Credit Party or its Restricted Subsidiaries pursuant to such agreements,
in connection with Asset Dispositions, other sales of assets or Permitted
Acquisitions;

(vii) Indebtedness incurred in respect of workers’ compensation claims or
self-insurance obligations of Holdco and its Restricted Subsidiaries in the
ordinary course of business;

(viii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(ix) Indebtedness representing deferred compensation to employees of any Credit
Party and its Restricted Subsidiaries incurred in the ordinary course of
business;

(x) Indebtedness incurred under credit cards issued to employees, agents,
officers, directors or other Affiliates of any Credit Party or its Restricted
Subsidiaries in the ordinary course of business;

(xi) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; and

(xii) other Indebtedness of which does not exceed $10,000,000 in the aggregate
at any time outstanding.

 

97



--------------------------------------------------------------------------------

Section 6.2 Liens.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of their respective property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens. Notwithstanding the foregoing, if a Credit Party shall grant a
Lien on any of its assets in violation of this Section 6.2, then it shall be
deemed to have simultaneously granted an equal and ratable Lien on any such
assets in favor of the Administrative Agent for the benefit of the Lenders.

Section 6.3 Nature of Business.

From and after the Effective Date, the Credit Parties shall not, and shall not
permit any of their Restricted Subsidiaries to, engage in any material business
other than (i) the businesses engaged in by the Credit Parties and their
Restricted Subsidiaries on the Effective Date and businesses reasonably related
thereto and reasonable extensions thereof and (ii) other related media
businesses.

Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,

(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time,
except the following, without duplication, shall be expressly permitted:

(i) any Restricted Subsidiary of the Company may be liquidated, wound up or
dissolved, and all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of to any Credit
Party;

(ii)(A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business and (B) the conversion of cash into
Cash Equivalents and Cash Equivalents into cash;

(iii) Recovery Events;

(iv) the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Restricted Subsidiaries;

(v) the sale, lease or transfer of property or assets from a Credit Party to
another Credit Party;

(vi) in order to resolve disputes that occur in the ordinary course of business,
Holdco and its Restricted Subsidiaries may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;

 

98



--------------------------------------------------------------------------------

(vii) Holdco and its Restricted Subsidiaries may sell or dispose of shares of
Capital Stock of any of its Subsidiaries in order to qualify members of the
Governing Body of such Subsidiary if required by applicable law;

(viii) the grant by Holdco or any of its Restricted Subsidiaries in the ordinary
course of business of a license to any Person for the use of any Intellectual
Property owned by Holdco or any of its Restricted Subsidiaries;

(ix) the unwinding of any derivative instruments or agreements;

(x) the sale or disposition of Investments under clauses (f), (j), (k) and
(n) of the definition of Permitted Investments (other than Investments received
in connection with any Asset Disposition permitted by subsection (xv) below);

(xi) the sublease of any real or personal property in the ordinary course of
business;

(xii) sales, assignments, transfers or dispositions of accounts receivable in
the ordinary course of business for purposes of collection;

(xiii) the sale of the real property and improvements located at 9 Long Pond
Road, Plymouth, Massachusetts; provided that if such sale is not consummated
within 90 days after the Effective Date, the applicable Credit Party shall
execute and deliver to the Administrative Agent an amendment to the Mortgage
Instrument with respect to such property in form and substance reasonably
satisfactory to the Administrative Agent;

(xiv) the sale, lease or transfer of any property or assets acquired pursuant to
a Permitted Acquisition or contributed to a Credit Party by the Parent at any
time after the Effective Date; or

(xv) sales of revenue-producing assets (or of all of the outstanding Capital
Stock of a Subsidiary that owns such assets):

(A) to the extent the Attributable Revenues of all such assets (and
Subsidiaries) transferred in all such asset sales during any period of 365
consecutive days does not exceed 16.5% of Pro Forma Revenues for the most recent
four fiscal quarter period for which Pro Forma Revenues can then be determined;
provided that (1) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof and (2) the proceeds of
such asset sales shall be applied as required by subsection 2.9(b)(iii); or

(B) to the extent the Attributable Revenues of all assets (and Subsidiaries)
transferred in all such asset sales during any period of 365 consecutive days
exceeds 16.5% but does not exceed 33% of Pro Forma Revenues for the most recent
four fiscal quarter period for which Pro

 

99



--------------------------------------------------------------------------------

Forma Revenues can then be determined; provided that (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof, (2) the consideration received in connection with all asset sales
made pursuant to this clause (B), when added to the consideration received in
connection with all asset sales made pursuant to clause (A) above, shall be not
less than a multiple of 7 times the Attributable EBITDA of all assets (and
Subsidiaries) transferred in all such asset sales in the aggregate during such
365-day period and (45) the proceeds of such asset sales shall be applied as
required by subsection 2.9(b)(iii);

provided that after giving effect to any Asset Disposition pursuant to clause
(xv) above, (1) to the extent that there are Extensions of Credit outstanding
under the Revolving Facility, the Credit Parties shall be in compliance on a Pro
Forma Basis with the financial covenant set forth in Section 5.9 hereof,
recalculated for the most recently ended month for which information is
available, and (2) no Default or Event of Default shall exist or shall result
therefrom; provided, further, that with respect to sales of assets permitted
hereunder only, the Administrative Agent shall be entitled, without the consent
of the Required Lenders, to release its Liens relating to the particular assets
sold; or

(b)(i) purchase, lease or otherwise acquire (in a single transaction or a series
of related transactions) the property or assets of any Person, other than
(A) Permitted Acquisitions and (B) except as otherwise limited or prohibited
herein, purchases or other acquisitions of inventory, materials, property and
equipment in the ordinary course of business, or (ii) enter into any transaction
of merger or consolidation, except for (A) Investments or acquisitions permitted
pursuant to Section 6.5, (B) the merger or consolidation of a Credit Party with
and into another Credit Party; provided that (1) if a Borrower is a party
thereto, such Borrower will be the surviving entity (other than in respect of
any such transaction between two or more Borrowers, in which case one such
Borrower shall be the surviving entity; provided that (x) such surviving
Borrower hereby agrees to assume and be directly liable for all Credit Party
Obligations of the Borrower that is merged with and into it upon the
consummation of such merger and (y) if the Company is one of the Borrowers
involved in the merger, it shall be the surviving entity) and (2) if the Company
is a party thereto, the Company will be the surviving entity, (C) the merger or
consolidation of a Subsidiary that is not a Credit Party with and into a Credit
Party; provided, that such Credit Party will be the surviving entity and (D) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
a Subsidiary that is not a Credit Party.

Section 6.5 Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
make any Investment except for Permitted Investments.

 

100



--------------------------------------------------------------------------------

Section 6.6 Transactions with Affiliates.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate (other than a Credit Party) other than: (a) on terms and conditions
that are less favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate; (b) Restricted Payments specifically permitted by Section 6.10; and
(c) reasonable and customary fees, expense reimbursement and indemnities paid to
members of the Governing Bodies of Holdco and its Restricted Subsidiaries.

Section 6.7 Ownership of Subsidiaries; Restrictions.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
create, form or acquire any Subsidiaries, except for Unrestricted Subsidiaries
and Domestic Subsidiaries that are joined as Additional Credit Parties as
required by the terms hereof. The Credit Parties will not sell, transfer, pledge
or otherwise dispose of any Capital Stock or other equity interests in any of
their Subsidiaries, nor will they permit any of their Restricted Subsidiaries to
issue, sell, transfer, pledge or otherwise dispose of any of their Capital Stock
or other equity interests, except in a transaction permitted by Section 6.4.

Section 6.8 Corporate Changes; Accounting Methods.

No Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
(a) change its fiscal year (unless changing it to a calendar fiscal year),
(b) amend, modify or change its articles of incorporation, certificate of
designation (or corporate charter or other similar organizational document)
operating agreement or bylaws (or other similar document) in any respect
materially adverse to the interests of the Lenders without the prior written
consent of the Required Lenders, (c) change its state of incorporation,
organization or formation, without giving the Administrative Agent at least
thirty (30) days’ prior notice of such action to, or have more than one state of
incorporation, organization or formation or (d) materially change its accounting
method (except in accordance with GAAP) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders.

Section 6.9 Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or
(e) act as a Guarantor and pledge its assets pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit

 

101



--------------------------------------------------------------------------------

Documents, (ii) applicable law, (iii) any document or instrument governing
purchase money Indebtedness or Capital Leases permitted by Section 6.1; provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (v) any agreement relating to permitted Indebtedness
incurred by a Restricted Subsidiary prior to the date on which such Restricted
Subsidiary was acquired by a Credit Party or its Restricted Subsidiary and
outstanding on such acquisition date or (vi) customary restrictions on
subletting or assigning leasehold interests of a Credit Party or a Restricted
Subsidiary.

Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except the following:

(a) the Credit Parties may make Restricted Payments payable solely in shares of
Capital Stock of such Person (except preferred Capital Stock that is not
Qualified Preferred Equity);

(b) the Credit Parties may make dividends or other distributions payable to a
Credit Party (directly or indirectly through its Subsidiaries);

(c) Holdco may make Restricted Payments to the Parent, the proceeds of which
shall be used to (i) pay operating expenses and other corporate overhead costs
and expenses of the Parent, in each case which are reasonable and customary and
incurred in the ordinary course of business or (ii) pay expenses of the Parent
incurred in connection with any offering of securities of the Parent (whether or
not successful);

(d) any Credit Party and Restricted Subsidiary may make Restricted Payments to
the Parent for taxes paid or payable by the Parent to the extent of the amount
that such Credit Party or Restricted Subsidiary would be required to pay in
respect to taxes were it to pay such taxes as a stand-alone taxpayer;

(e) any Credit Party and any Restricted Subsidiary may make additional
Restricted Payments so long as, after giving effect to any such Restricted
Payment on a Pro Forma Basis, (i) the Fixed Charge Coverage Ratio is equal to or
greater than 1.0:1.0 and (ii) the Credit Parties and their Restricted
Subsidiaries would be able to incur at least $1 of additional Indebtedness and
be in compliance with the Incurrence Test, in each case as demonstrated in an
officer’s certificate delivered to the Administrative Agent containing
reasonably detailed calculations thereof, satisfactory to the Administrative
Agent; and

(f) any Credit Party and any Restricted Subsidiary may make Restricted Payments
to the Parent with proceeds from any Asset Disposition permitted pursuant to

 

102



--------------------------------------------------------------------------------

Section 6.4(a)(xiv), to the extent such proceeds are (i) not required to be used
to prepay the Loans and/or cash collateralize the LOC Obligations pursuant to
Section 2.9(b)(iii) and (ii) used by the Parent to prepay the Parent Acquisition
Facilities.

Notwithstanding the foregoing, any Restricted Payments made to the Parent from
any Credit Party shall be reduced by any Investments made pursuant to clause
(l) of the definition of “Permitted Investments”.

Section 6.11 Amendment to Subordinated Debt.

No Credit Party will, nor will any Credit Party permit any Restricted Subsidiary
to, amend, modify, waive or extend or permit the amendment, modification, waiver
or extension of any term of any document governing or relating to any
Subordinated Debt in a manner that is materially adverse to the interests of the
Lenders.

Section 6.12 Sale Leasebacks.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an Operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any Restricted Subsidiary has
sold or transferred or is to sell or transfer to a Person which is not a Credit
Party or a Restricted Subsidiary or (b) which any Credit Party or any Restricted
Subsidiary intends to use for substantially the same purpose as any other
property which has been sold or is to be sold or transferred by a Credit Party
or a Restricted Subsidiary to another Person which is not a Credit Party or a
Restricted Subsidiary in connection with such lease; provided, that the Credit
Parties and their Restricted Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that the Credit Party or any of its Restricted Subsidiaries would be
permitted to enter into, and remain liable under, such lease to the extent that
the transaction would be permitted under Section 6.1, assuming the sale and
leaseback constituted Indebtedness in a principal amount equal to the gross
proceeds of the sale.

Section 6.13 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Restricted Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon any of their properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (a) pursuant to this Credit Agreement and the other Credit Documents,
(b) pursuant to any document or instrument governing purchase money Indebtedness
or Capital Leases permitted pursuant to Section 6.1; provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (d) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (e) specific property to be sold pursuant to an executed
agreement with respect to a permitted Asset Disposition, and (f) restrictions by
reason of

 

103



--------------------------------------------------------------------------------

customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be).

Section 6.14 Account Control Agreements; Additional Accounts.

Each of the Credit Parties will not, nor will it permit any Restricted
Subsidiary to, open, maintain or otherwise have any checking, savings or other
accounts at any bank or other financial institution, or any other account where
money is or may be deposited or maintained with any Person, other than
(a) demand deposit accounts and securities accounts that are subject to an
Account Control Agreement, (b) other demand deposit accounts established after
the Effective Date solely as (i) payroll, (ii) 401(k) and other retirement plans
and employee benefits including rabbi trusts for deferred compensation,
(iii) health care benefits and (iv) escrow arrangements (e.g., environmental and
indemnity amounts) and other zero balance accounts or for which (i) any Credit
Party or any Restricted Subsidiary, the depository bank and the Administrative
Agent have entered into a cash collateral agreement specifically negotiated
among such Credit Party or Restricted Subsidiary, the depository bank and the
Administrative Agent for the specific purpose set forth therein or (ii) the
Administrative Agent is the depository bank and (c) other deposit accounts and
securities accounts, so long as at any time the aggregate balance (including the
fair market value of any investment property) in all such accounts does not
exceed $5,000,000.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an, “Event of Default”):

(a) Payment. (i) The Borrowers shall fail to pay any principal on any Loan when
due in accordance with the terms hereof; or (ii) the Borrowers shall fail to
reimburse the Issuing Lender for any LOC Obligations when due in accordance with
the terms hereof; or (iii) the Borrowers shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder when due in accordance with
the terms hereof and such failure shall continue unremedied for five (5) days;
or (iv) or any Credit Party shall fail to pay on the Guaranty in respect of any
of the foregoing or in respect of any other Guaranty Obligations hereunder
(after giving effect to the grace period in clause (iii)); provided that the
failure by the Borrowers or any other Credit Party to pay or reimburse any
principal, interest, fee or other amount payable hereunder to the Issuing
Lender, any Revolving Lender or the Administrative Agent on behalf of the
Issuing Lender or any Revolving Lender shall not constitute an Event of Default
with respect to the Term Loan unless the Required Revolving Lenders or the
Administrative Agent on behalf of the

 

104



--------------------------------------------------------------------------------

Required Revolving Lenders exercise any remedy pursuant to the terms of
Section 7.2 and/or the Revolving Commitments are terminated and the outstanding
Revolving Loans and LOC Obligations are accelerated as a result of such
non-payment in accordance with the terms of Section 7.2; or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
(i) with respect to representations and warranties that contain a materiality
qualifier prove to have been incorrect, false or misleading and (ii) with
respect to any representations and warranties that do not contain a materiality
qualifier, prove to have been incorrect, false or misleading in any material
respect, in each case on or as of the date made or deemed made; or

(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
5.4 (with respect to maintaining the existence, rights and franchises of Holdco
and the Company), 5.7, 5.9, 5.13 or Article VI hereof; provided that any breach
by a Credit Party of the Financial Covenant shall only constitute an Event of
Default with respect to the Revolving Facility and shall not constitute an Event
of Default with respect to the Term Loan unless the Required Revolving Lenders
or the Administrative Agent on behalf of the Required Revolving Lenders exercise
any remedy pursuant to the terms of Section 7.2 and/or the Revolving Commitments
are terminated and the outstanding Revolving Loans and LOC Obligations are
accelerated as a result of such breach in accordance with the terms of
Section 7.2; or (ii) any Credit Party shall fail to comply with any other
covenant contained in this Credit Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not cured
within thirty (30) days of its occurrence; or

(d) Debt Cross-Default. (i) Any Credit Party shall default in any payment of
principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $10,000,000 for the Credit Parties and any of their Restricted
Subsidiaries in the aggregate beyond any applicable grace period (not to exceed
30 days), if any, provided in the instrument or agreement under which such
Indebtedness was created; (ii) any Credit Party shall default in the observance
or performance of any other agreement or condition relating to any Indebtedness
(other than the Loans, Reimbursement Obligations and the Guaranty) in a
principal amount outstanding of at least $10,000,000 in the aggregate for the
Credit Parties and their Restricted Subsidiaries or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to

 

105



--------------------------------------------------------------------------------

cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; or (iii) any Credit Party shall breach or default
any Secured Hedging Agreement and such breach or default shall not have been
remedied or waived within 30 days; provided that any default by a Credit Party
of any such Indebtedness shall only constitute an Event of Default with respect
to the Revolving Facility and shall not constitute an Event of Default with
respect to the Term Loan unless the Required Revolving Lenders or the
Administrative Agent on behalf of the Required Revolving Lenders exercise any
remedy pursuant to the terms of Section 7.2 as a result of such default and/or
such Indebtedness becomes due prior to its stated maturity as a result of such
default; or

(e) Bankruptcy Default. (i) A Credit Party or any of its Restricted Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against a Credit Party or any of its Restricted Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against a Credit Party or any of its
Restricted Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) a Credit
Party or any of its Restricted Subsidiaries shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clauses (i), (ii), or (iii) above; or (v) a Credit Party or
any of its Restricted Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing their inability to, pay its debts as they become due;
or

(f) Judgment Default. One or more judgments or decrees shall be entered against
a Credit Party or any of its Restricted Subsidiaries involving in the aggregate
a liability (to the extent not covered by insurance) of $10,000,000 or more and
all such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof or any injunction, temporary restraining order or similar decree shall
be issued against a Credit Party or any of its Subsidiaries that, individually
or in the aggregate, could result in a Material Adverse Effect; or

(g) ERISA Default. To the extent any of the following results in a Material
Adverse Effect, (i) Any Person shall engage in any “prohibited transaction” (as
defined in

 

106



--------------------------------------------------------------------------------

Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee could reasonably result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, or (v) a Credit Party, any of its Restricted Subsidiaries or
any Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan;
or

(h) Change of Control. There shall occur a Change of Control; or

(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity or enforceability of the Guaranty or any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

(j) Invalidity of Credit Documents. Any other Credit Document shall fail to be
in full force and effect or to give the Administrative Agent and/or the Lenders
the security interests, liens, rights, powers and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive), or any Credit
Party shall contest, in writing, the validity or enforceability of any Lien
granted to the Administrative Agent for the benefit of the Lenders or any Lien
shall fail to be a first priority, perfected Lien on a material portion of the
personal property Collateral; or

(k) Subordinated Debt. The subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or to give the
Lenders the rights, powers and privileges purported to be created thereby; or
the Credit Party Obligations shall cease to be classified as “Senior
Indebtedness,” “Designated Senior Indebtedness” or any similar designation under
any Subordinated Debt instrument, in each case except to the extent such
Subordinated Debt, if classified as a type of Indebtedness other than
Subordinated Debt, would be permitted by the terms of Section 6.1.

 

107



--------------------------------------------------------------------------------

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event:

(a) if such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable;

(b) if such event is an Event of Default specified in Section 7.1(a), (c) or
(d) that only applies to the Revolving Facility in accordance with the terms
thereof, any or all of the following actions may be taken:

 

  (i) with the written consent of the Required Revolving Lenders, the
Administrative Agent may, or upon the written request of the Required Revolving
Lenders, the Administrative Agent shall, declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate;

 

  (ii) the Administrative Agent may, or upon the written request of the Required
Revolving Lenders, the Administrative Agent shall, declare the Revolving Loans,
Swingline Loans and LOC Obligations (with accrued interest on any of the
foregoing) and all other amounts owing under this Credit Agreement and the
Revolving Notes with respect to the Revolving Facility to be due and payable
forthwith and direct the Borrowers to pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit an amount equal to the maximum amount of
which may be drawn under Letters of Credit then outstanding, whereupon the same
shall immediately become due and payable; and/or

 

  (iii) with the written consent of the Required Revolving Lenders, the
Administrative Agent may, or upon the written request of the Required Revolving
Lenders, the Administrative Agent shall, exercise such other rights and remedies
as provided under the Credit Documents and under applicable law;

provided that if the Administrative Agent exercises any remedy pursuant to this
subsection (b), (A) the Required Initial Term Loan Lenders shall have the right
to direct in writing the Administrative Agent to exercise any such remedy with
respect to the Initial Term Loan and (B) the Required Delayed Draw Term Loan
Lenders shall have the right to direct in writing the Administrative Agent to
exercise any such remedy with respect to the Delayed Draw Term Loan Commitment
and Delayed Draw Term Loan; and

 

108



--------------------------------------------------------------------------------

(c) if such event is any other Event of Default (including, without limitation,
any Event of Default under Section 7.1(a), (c) or (d) that applies to the
Revolving Facility and the Term Loan), any or all of the following actions may
be taken:

 

  (i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate;

 

  (ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Notes to be due and payable forthwith and direct the Borrowers to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or

 

  (iii) with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, exercise such other rights and remedies as provided
under the Credit Documents and under applicable law.

Notwithstanding anything contained in the preceding provisions of this
Section 7.2, if at any time within 60 days after an acceleration of the Loans
pursuant to such paragraph the Borrowers shall pay all arrears of interest and
all payments on account of principal which shall have become due otherwise than
as a result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Defaults and Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 9.1, then the Required Lenders, by written notice to the Company, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Default or Event of Default or impair any
right consequent thereon. The provisions of this paragraph are intended merely
to bind Lenders to a decision which may be made at the election of Required
Lenders and are not intended, directly or indirectly, to benefit the Company,
and such provisions shall not at any time be construed so as to grant the
Company the right to require the Lenders to rescind or annul any acceleration
hereunder or to preclude the Administrative Agent or the Lenders from exercising
any of the rights or remedies available to them under any of the Credit
Documents, even if the conditions set forth in this paragraph are met.

 

109



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment.

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. Each
Lender acknowledges that the Credit Parties may rely on each action taken by the
Administrative Agent on behalf of the Lenders hereunder. Notwithstanding any
provision to the contrary elsewhere in this Credit Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or otherwise exist against the Administrative
Agent.

Section 8.2 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrowers and distribution
of funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

Section 8.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or affiliates shall be (a) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Credit Agreement (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Credit Party or any officer thereof contained in this Credit Agreement or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Credit Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any of the Credit Documents

 

110



--------------------------------------------------------------------------------

or for any failure of any Credit Party to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance by any
Credit Party of any of the agreements contained in, or conditions of, this
Credit Agreement, or to inspect the properties, books or records of any Credit
Party.

Section 8.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless an executed Assignment Agreement has been filed
with the Administrative Agent pursuant to Section 9.6(c) with respect to the
Loans evidenced by such Note. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Credit Agreement unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under any of the Credit Documents in accordance with a request of the Required
Lenders or all of the Lenders, as may be required under this Credit Agreement,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.

Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Company referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or

 

111



--------------------------------------------------------------------------------

refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Credit Agreement expressly requires that such action be
taken, or not taken, only with the consent or upon the authorization of the
Required Lenders, or all of the Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, assets or financial
condition and creditworthiness of the Borrowers or any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, assets or
financial condition and creditworthiness of the Borrowers and the other Credit
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, assets or financial condition or creditworthiness of the Borrowers or
any other Credit Party which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender and
their Affiliates and their respective officers, directors, agents and employees
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Revolving Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s

 

112



--------------------------------------------------------------------------------

gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section 8.7 shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

Section 8.8 Administrative Agent in Its Individual Capacity.

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrowers as though
the Administrative Agent were not the Administrative Agent hereunder. With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 8.9 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Company and the Lenders. If the Administrative Agent shall resign
as Administrative Agent under this Credit Agreement and the Notes or if the
Administrative Agent enters or becomes subject to receivership, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be approved by the Company with such
approval not to be unreasonably withheld (provided, however if an Event of
Default shall exist at such time, no approval of the Company shall be required
hereunder), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.

Section 8.10 Nature of Duties.

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or co-lead arranger listed from time to time on the cover
page of this Credit Agreement shall have no obligations, responsibilities or
duties under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and co-lead arrangers
shall be entitled to the same rights, protections, exculpations and
indemnifications granted to the Administrative Agent under this Article VIII in
their capacity as an agent or co-lead arranger.

 

113



--------------------------------------------------------------------------------

Section 8.11 Releases.

The Administrative Agent will release any Guarantor and any Lien on any
Collateral, which is sold as permitted by the Credit Agreement or as otherwise
permitted by the Lenders or Required Lenders, as applicable.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Waivers and Release of Collateral.

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified (by
amendment, waiver, consent or otherwise) except in accordance with the
provisions of this Section nor may Collateral be released except as specifically
provided herein or in the Security Documents or in accordance with the
provisions of this Section 9.1. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Credit Agreement or the other Credit Documents or
any Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.10 which shall be determined
by a vote of the Required Lenders) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that, it is understood and agreed that (A) no waiver,
reduction or deferral of a mandatory prepayment required pursuant to
Section 2.9(b), nor any amendment of Section 2.9(b) or the definitions of Asset
Disposition, Debt Issuance, Equity Issuance, Excess Cash Flow, or Recovery
Event, shall constitute a reduction of the amount of, or an extension of the
scheduled date of, the scheduled date of maturity of, or any installment of, any
Loan or Note, (B) any reduction in the stated rate of interest on Revolving
Loans shall only require the written consent of each Lender holding a Revolving
Commitment, (C) any reduction in the stated rate of interest on the Initial Term
Loan shall only require the written consent of each Lender holding a portion of
the outstanding Initial Term Loan and (D) any reduction in the Ticking Fee or
the stated rate of interest on the Delayed Draw Term Loan shall only require the
written consent of each Lender holding a portion of the outstanding Delayed Draw
Term Loan; or

 

114



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) release any Borrower or all or substantially all of the Guarantors from
obligations under the Guaranty, without the written consent of all of the
Lenders and Hedging Agreement Providers; or

(iv) release all or substantially all of the Collateral without the written
consent of all of the Lenders and Hedging Agreement Providers; or

(v) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(vi) permit a Letter of Credit to have an original expiry date more than twelve
(12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.4(a); or

(vii) permit any Borrower to assign or transfer any of its rights or obligations
under this Credit Agreement or other Credit Documents without the written
consent of all of the Lenders; or

(viii) amend Section 2.9(b)(vii) or Section 2.13 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; or

(ix) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

(x) amend, modify or waive any provision of the Credit Documents affecting the
rights or duties of the Administrative Agent, the Issuing Lender or the
Swingline Lender under any Credit Document without the written consent of the
Administrative Agent, the Issuing Lender and/or the Swingline Lender, as
applicable, in addition to the Lenders required hereinabove to take such action;
or

(xi) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.13(b) without the written consent of each Lender and each Hedging
Agreement Provider directly affected thereby; or

 

115



--------------------------------------------------------------------------------

(xii) amend the definitions of “Hedging Agreement,” “Secured Hedging Agreement,”
or “Hedging Agreement Provider” without the consent of any Hedging Agreement
Provider that would be adversely affected thereby.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

Notwithstanding the foregoing, (i) any amendment to or waiver of (A) any funding
condition with respect to the Revolving Loan (including the conditions set forth
in Section 4.2) or (B) any other provision of the Credit Documents that affects
only the Revolving Loan shall only require the consent of the Required Revolving
Lenders, (ii) any amendment or waiver of any provision of the Credit Documents
(other than an amendment or waiver described in clause (i) above) where the
effect of such amendment or waiver is to require Revolving Lenders to fund
Revolving Loans when such Revolving Lenders would otherwise not be required to
do so shall require the consent of the Required Lenders and the Required
Revolving Lenders, (iii) any amendment to or waiver of any funding condition
(other than any condition to the initial extensions of credit under the
Facilities) to the Delayed Draw Term Loan shall only require the consent of the
Required Delayed Draw Term Loan Lenders and (iv) any amendment to or waiver of
any provision of the Credit Documents that affects only the Term Loan shall
require the consent of Required Term Loan Lenders.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Section 9.2 Notices.

(a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy or other electronic communications as provided
below), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made (a) when delivered by hand, (b) when transmitted via
telecopy (or other facsimile device) to the number set out herein, (c) the
Business Day following the day on which the

 

116



--------------------------------------------------------------------------------

same has been delivered prepaid (or pursuant to an invoice arrangement) to a
reputable national overnight air courier service, or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case, addressed as follows in the case of the Company,
the other Credit Parties and the Administrative Agent, and, in the case of each
of the Lenders, as set forth in such Lender’s Administrative Details Form, or to
such other address as may be hereafter notified by the respective parties hereto
and any future holders of the Notes:

 

The Company

   GateHouse Media, Inc.

and the other

   350 WillowBrook Office Park

Credit Parties:

   Fairport, New York 14450    Attention: Mark Thompson, Chief Financial Officer
   Telecopier: (585) 248-2631    Telephone: (585) 598-0031    With a copy to
Polly Sack, General Counsel    Telecopier: (585) 248-9562    Telephone: (585)
598-0032

The Administrative

  

Agent:

   Wachovia Bank, National Association, as Administrative    Agent    Charlotte
Plaza    201 South College Street, CP8    Charlotte, North Carolina 28288-0680
   Attention: Syndication Agency Services    Telecopier: (704) 383-0288   
Telephone: (704) 374-2698    with a copy to:    Wachovia Bank, National
Association    One Wachovia Center, NC 5562    Charlotte, North Carolina
28288-0735    Attention: John Brady    Telecopier: (704) 383-1625    Telephone:
(704) 715-1795

provided, that notices given by the Company pursuant to Section 2.1 or
Section 2.11 hereof shall be effective only upon receipt thereof by the
Administrative Agent.

(b) Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the

 

117



--------------------------------------------------------------------------------

Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.

Section 9.5 Payment of Expenses and Taxes.

The Credit Parties agree (a) to pay or reimburse the Administrative Agent and
the Arrangers for all their reasonable out-of-pocket costs and expenses incurred
in connection with the development, preparation, negotiation, printing and
execution of, and any amendment, supplement or modification to, this Credit
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable

 

118



--------------------------------------------------------------------------------

fees and disbursements of counsel to the Administrative Agent and the Arrangers,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Credit Agreement and the other Credit Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and to the Lenders (including reasonable allocated
costs of in-house legal counsel), (c) on demand, to pay, indemnify, and hold
each Lender, the Administrative Agent and the Arrangers harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, (d) to pay, indemnify, and hold each Lender, the
Administrative Agent, the Arrangers and their Affiliates and their respective
officers, directors, employees, partners, members, counsel, agents,
representatives, trustees, advisors and affiliates (collectively called the
“Indemnitees”) harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of the Credit
Documents and any such other documents and the use, or proposed use, of proceeds
of the Loans and (e) to pay any civil penalty or fine assessed by the U.S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent or any
Lender as a result of the funding of Loans, the issuance of Letters of Credit,
the acceptance of payments or of Collateral due under the Credit Documents (all
of the foregoing, collectively, the “Indemnified Liabilities”); provided,
however, that the Credit Parties shall not have any obligation hereunder to an
Indemnitee with respect to Indemnified Liabilities arising from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment. The
agreements in this Section 9.5 shall survive repayment of the Loans, Notes and
all other amounts hereunder.

Section 9.6 Successors and Assigns; Participations.

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Credit
Parties may not assign or transfer any of their rights or obligations under this
Credit Agreement or the other Credit Documents without the prior written consent
of each Lender.

(b) Any Lender may, in the ordinary course and in accordance with applicable
law, at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender, or any other interest of such Lender
hereunder. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under this Credit Agreement to the
other parties to this Credit Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of any such Note for all

 

119



--------------------------------------------------------------------------------

purposes under this Credit Agreement, and the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Credit Agreement. No Lender
shall transfer or grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Credit Agreement or any
other Credit Document except to the extent such amendment or waiver would
(i) extend the scheduled maturity of any Loan or Note or any installment thereon
in which such Participant is participating, or reduce the stated rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of interest at the increased post-default rate set forth in Section 2.11
which shall be determined by a vote of the Required Lenders) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect; provided that, it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.9(b), nor any amendment of
Section 2.9(b) or the definitions of Asset Disposition, Debt Issuance, Equity
Issuance, Excess Cash Flow, or Recovery Event, shall constitute a reduction of
the amount of, or an extension of the scheduled date of, the scheduled date of
maturity of, or any installment of, any Loan or Note, (B) a waiver of any
Default or Event of Default shall not constitute a change in the terms of such
participation, and (C) an increase in any Commitment or Loan shall be permitted
without consent of any participant if the Participant’s participation is not
increased as a result thereof, (ii) release all or substantially all of the
Credit Parties from their obligations under the Guaranty, (iii) release all or
substantially all of the Collateral, or (iv) consent to the assignment or
transfer by any Borrower of any of its rights and obligations under this Credit
Agreement. In the case of any such participation, the Participant shall not have
any rights under this Credit Agreement or any of the other Credit Documents (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation; provided
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19,
2.20 and 9.5 with respect to its participation in the Commitments and the Loans
outstanding from time to time; provided further, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

(c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any Eligible Assignee, all or any part of its rights and obligations
under this Credit Agreement and the Notes in minimum amounts of (i) $2,000,000
with respect to its Revolving Commitment and its Revolving Loans (or, if less,
the entire amount of such Lender’s Revolving Commitment and Revolving Loans),
(ii) $1,000,000 with respect to its Initial Term Loans (or, if less, the entire
amount of such Lender’s Initial Term Loans) and (iii) $1,000,000 with respect to
its Delayed Draw Term Loans (or, if less, the entire amount of such Lender’s
Delayed Draw Term Loans), pursuant to an Assignment Agreement, executed by such
Eligible Assignee and such transferor Lender and consented to by the
Administrative Agent, the Issuing Lender (with respect to Revolving Commitments
and Revolving Loans) and the Company (in each case, such consents not

 

120



--------------------------------------------------------------------------------

to be unreasonably withheld or delayed), and delivered to the Administrative
Agent for its acceptance and recording in the Register; provided, however, that
any sale or assignment (A) to an existing Lender, or Affiliate or Approved Fund
thereof shall not require the consent of the Company or the Administrative Agent
(and, in the case of any sale or assignment to any such Approved Fund, shall not
be subject to the minimum assignment amounts specified herein) and (B) at any
time when an Event of Default has occurred and is continuing, shall not require
the consent of the Company nor shall any such sale or assignment be subject to
the minimum assignment amounts specified herein. Upon such execution, delivery,
acceptance and recording, from and after the Transfer Effective Date specified
in such Assignment Agreement, (1) the Eligible Assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment Agreement, have the
rights and obligations of a Lender hereunder with a Commitment as set forth
therein, and (2) the transferor Lender thereunder shall, to the extent provided
in such Assignment Agreement, be released from its obligations under this Credit
Agreement (and, in the case of an Assignment Agreement covering all or the
remaining portion of a transferor Lender’s rights and obligations under this
Credit Agreement, such transferor Lender shall cease to be a party hereto;
provided, however, that such Lender shall continue to be entitled to any
indemnification rights that expressly survive hereunder). Such Assignment
Agreement shall be deemed to amend this Credit Agreement to the extent, and only
to the extent, necessary to reflect the addition of such Eligible Assignee and
the resulting adjustment of Commitment Percentages arising from the purchase by
such Eligible Assignee of all or a portion of the rights and obligations of such
transferor Lender under this Credit Agreement and the Notes. On or prior to the
Transfer Effective Date specified in such Assignment Agreement, the Borrowers,
at their own expense, shall execute and deliver to the Administrative Agent in
exchange for the Notes delivered to the Administrative Agent pursuant to such
Assignment Agreement new Notes to the order of such Eligible Assignee in an
amount equal to the Commitment assumed by it pursuant to such Assignment
Agreement and, unless the transferor Lender has not retained a Commitment
hereunder, new Notes to the order of the transferor Lender in an amount equal to
the Commitment retained by it hereunder. Such new Notes shall be dated the
Closing Date and shall otherwise be in the form of the Notes replaced thereby.
Notwithstanding anything to the contrary contained in this Section 9.6, a Lender
may assign any or all of its rights under this Credit Agreement to an Affiliate
or a Approved Fund of such Lender without delivering an Assignment Agreement to
the Administrative Agent; provided, however, that (x) the Credit Parties and the
Administrative Agent may continue to deal solely and directly with such
assigning Lender until an Assignment Agreement has been delivered to the
Administrative Agent for recordation on the Register, (y) the failure of such
assigning lender to deliver an Assignment Agreement to the Administrative Agent
shall not affect the legality, validity or binding effect of such assignment and
(z) an Assignment Agreement between the assigning Lender an Affiliate or
Approved Fund of such Lender shall be effective as of the date specified in such
Assignment Agreement.

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the

 

121



--------------------------------------------------------------------------------

Commitment of, and principal amount of the Loans owing to, each Lender from time
to time. A Loan (and the related Note) recorded on the Register may be assigned
or sold in whole or in part upon registration of such assignment or sale on the
Register. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Company, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Credit Agreement. The Register
shall be available for inspection by the Company or any Lender at any reasonable
time and from time to time upon reasonable prior notice. In the case of an
assignment pursuant to the last sentence of Section 9.6(c) as to which an
Assignment Agreement is not delivered to the Administrative Agent, the assigning
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Credit Parties, maintain a comparable register on behalf of the Credit Parties.
In the event that any Lender sells participations in a Loan recorded on the
Register, such Lender shall maintain a register on which it enters the name of
all participants in such Loans held by it (the “Participant Register”). A Loan
recorded on the Register (and the registered Note, if any, evidencing the same)
may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered Note shall
expressly so provide). Any participation of such Loan recorded on the Register
(and the registered Note, if any, evidencing the same) may be effected only by
the registration of such participation on the Participant Register.

(e) Upon its receipt of a duly executed Assignment Agreement, together with
payment to the Administrative Agent by the transferor Lender or the Eligible
Assignee, as agreed between them, of a registration and processing fee of $3,500
for each Eligible Assignee (other than a Eligible Assignee that is an Affiliate
or Approved Fund of the transferor Lender) listed in such Assignment Agreement
and the Notes subject to such Assignment Agreement, the Administrative Agent
shall (i) accept such Assignment Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice of such
acceptance and recordation to the Lenders and the Company. Contemporaneous
assignments by or to Approved Funds of a single Lender shall require the payment
of only one registration and processing fee.

(f) The Credit Parties authorize each Lender to disclose to any Participant or
Eligible Assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Credit
Parties and any of their Subsidiaries which has been delivered to such Lender by
or on behalf of the Credit Parties pursuant to this Credit Agreement or which
has been delivered to such Lender by or on behalf of the Credit Parties in
connection with such Lender’s credit evaluation of the Credit Parties and their
Affiliates prior to becoming a party to this Credit Agreement, in each case
subject to Section 9.15.

(g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Company and
the Administrative Agent

 

122



--------------------------------------------------------------------------------

the appropriate Internal Revenue Service forms or any similar non U.S. forms
(and, if applicable, a Tax Exempt Certificate) described in Section 2.19.

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Credit Agreement (including, without limitation, any right
to payment of principal and interest under any Note) to secure obligations of
such Lender, including without limitation, (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a fund or trust or entity that invests in commercial bank loans in the
ordinary course, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender including to any trustee for, or any other
representative of, such holders; it being understood that the requirements for
assignments set forth in this Section 9.6 shall not apply to any such pledge or
assignment of a security interest, except with respect to any foreclosure or
similar action taken by such pledgee or assignee with respect to such pledge or
assignment; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto and no such pledgee
or assignee shall have any voting rights under this Credit Agreement unless and
until the requirements for assignments set forth in this Section 9.6 are
complied with in connection with any foreclosure or similar action taken by such
pledgee or assignee.

Section 9.7 Adjustments; Set-off.

(a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to a Bankruptcy Event or otherwise) in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Credit Parties agree that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the applicable Credit Party, any such notice
being expressly waived by the Credit Parties to the extent permitted by
applicable law, upon the occurrence and during the continuation of any Event of
Default, to setoff and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final),

 

123



--------------------------------------------------------------------------------

in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held by or owing to such Lender or any branch or agency
thereof to or for the credit or the account of the Borrowers or any other Credit
Party, or any part thereof in such amounts as such Lender may elect, against and
on account of the Loans and other Credit Party Obligations of the Borrowers and
the other Credit Parties to the Administrative Agent and the Lenders and claims
of every nature and description of the Administrative Agent and the Lenders
against the Borrowers and the other Credit Parties, in any currency, whether
arising hereunder, under any other Credit Document or any Secured Hedging
Agreement pursuant to the terms of this Credit Agreement, as such Lender may
elect, whether or not the Administrative Agent or the Lenders have made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The aforesaid right of set-off may be exercised by such
Lender against the Borrowers, any other Credit Party or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of the Borrowers or any
other Credit Party, or against anyone else claiming through or against the
Borrowers, any other Credit Party or any such trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the occurrence of
any Event of Default. Each Lender agrees promptly to notify the Borrowers and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

Section 9.9 Counterparts.

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

Section 9.10 Effectiveness.

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 

124



--------------------------------------------------------------------------------

Section 9.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.12 Integration.

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the other Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.

Section 9.13 Governing Law.

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Document shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York without regard
to conflict of laws principles thereof (other than Sections 5-1401 and 5-1402 of
The New York General Obligations Law).

Section 9.14 Consent to Jurisdiction and Service of Process.

All judicial proceedings brought against the Borrowers and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Credit
Agreement, the Borrowers and each of the other Credit Parties accepts, for
itself and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Credit
Agreement from which no appeal has been taken or is available. The Borrowers and
each of the other Credit Parties irrevocably agree that all service of process
in any such proceedings in any such court may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address set forth in Section 9.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrowers and
the other Credit Parties to be effective and binding service in every respect.
The Borrowers, the other Credit Parties, the Administrative Agent and the
Lenders irrevocably waive any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any Lender to bring proceedings against the Borrowers or the other Credit
Parties in the court of any other jurisdiction.

 

125



--------------------------------------------------------------------------------

Section 9.15 Confidentiality.

The Administrative Agent and each of the Lenders agrees that it will not
disclose without the prior consent of the Company any information (the
“Information”) with respect to the Credit Parties and their Subsidiaries which
is furnished pursuant to this Credit Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein and which is
designated by the Company to the Lenders in writing as confidential or as to
which it is otherwise reasonably clear such information is not public, except
that any Lender may disclose any such Information (a) to its employees,
affiliates, auditors or counsel or to another Lender (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) as has become generally available to the public other than by
a breach of this Section 9.15, (c) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
Office of the Comptroller of the Currency or the National Association of
Insurance Commissioners or similar organizations (whether in the United States
or elsewhere) or their successors, (d) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (e) to (i) any prospective Participant or Eligible
Assignee in connection with any contemplated transfer pursuant to Section 9.6 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties, provided that such
prospective transferee shall have been made aware of this Section 9.15 and shall
have agreed to be bound by its provisions as if it were a party to this Credit
Agreement, (f) to Gold Sheets and other similar bank trade publications; such
information to consist of deal terms and other information regarding the credit
facilities evidenced by this Credit Agreement customarily found in such
publications, (g) in connection with any suit, action or proceeding for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies or interests under or in connection with the
Credit Documents or any Secured Hedging Agreement, (h) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.15), (i) any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (j) to a Person that is an investor
or prospective investor in a Securitization (as defined below) that agrees that
its access to information regarding the Credit Parties and the Loans is solely
for purposes of evaluating an investment in such Securitization; provided that
such Person shall have been made aware of this Section 9.15 and shall have
agreed to be bound by its provisions as if it were a party to this Credit
Agreement, or (k) to a Person that is a trustee, collateral manager, servicer,
noteholder or secured party in a Securitization in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization; provided that such Person shall have been made aware of
this Section 9.15 and shall have agreed to be bound by its provisions as if it
were a party to this Credit Agreement. For purposes of this Section
“Securitization” shall mean a public or private offering by a Lender or any of
its affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized in whole or in part by,
the Loans.

 

126



--------------------------------------------------------------------------------

Section 9.16 Acknowledgments.

The Borrowers and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrowers and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrowers or the
other Credit Parties and the Lenders.

Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.

THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Each of the Borrowers, the other Credit Parties, the Administrative Agent and
the Lenders agree not to assert any claim against any other party to this Credit
Agreement or any their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.

Section 9.18 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Credit Parties that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Credit Parties in accordance with the Patriot Act.

Section 9.19 Joint and Several Liability of Borrowers; Company as Agent.

(a) Each of the Borrowers is accepting joint and several liability for the Loans
made to the Borrowers, the Letters of Credit issued to the Borrowers hereunder
and all other

 

127



--------------------------------------------------------------------------------

Credit Party Obligations of the Borrowers under the Credit Documents (the “Joint
and Several Liabilities”) in consideration of the financial accommodation to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the Joint and Several Liabilities.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Joint and Several Liabilities, it being the intention
of the parties hereto that all of the Joint and Several Liabilities shall be the
joint and several obligations of each of the Borrowers without preferences or
distinction between them.

(c) Notwithstanding the terms of this Section 9.19 or any other term in the
Credit Documents to the contrary, the Borrowers listed on Schedule 9.19 shall
not be jointly and severally liable for the Joint and Several Liabilities, but
instead shall alone be liable for the Credit Party Obligations of such Borrower,
and shall guarantee the Credit Party Obligations of the other Borrowers and the
Guarantors pursuant to the Guaranty.

(d) The Borrowers hereby irrevocably appoint and authorize the Company (i) to
provide the Administrative Agent with all notices with respect to Extensions of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action on behalf of the
Borrowers as it deems appropriate to obtain Extensions of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement.

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Credit Parties from the Extensions of Credit hereunder and
any Secured Hedging Agreement, each of the Credit Parties hereby agrees with the
Administrative Agent, the Lenders and the Hedging Agreement Providers as
follows: each Credit Party hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Credit Party Obligations. If any or all of the indebtedness becomes
due and payable hereunder or under any Secured Hedging Agreement, each Credit
Party unconditionally promises to pay such indebtedness to the Administrative
Agent, the Lenders, the Hedging Agreement Providers, or their respective order,
or demand, together with any and all reasonable expenses which may be incurred
by the Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations. The Guaranty set forth in this Article X is a guaranty of timely
payment and not of collection.

 

128



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Credit Party shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Credit
Party hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2 Bankruptcy.

Additionally, each of the Credit Parties unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrowers to the Lenders and any Hedging Agreement Provider
whether or not due or payable by the Borrowers upon the occurrence of any of the
events specified in Section 7.1(e), and unconditionally promises to pay such
Credit Party Obligations to the Administrative Agent for the account of the
Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the Credit Parties further agrees
that to the extent that a Credit Party shall make a payment or a transfer of an
interest in any property to the Administrative Agent, any Lender or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to a Credit Party, the estate
of a Credit Party, a trustee, receiver or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

Section 10.3 Nature of Liability.

The liability of each Credit Party hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrowers
whether executed by any such Credit Party, any other guarantor or by any other
party, and no Credit Party’s liability hereunder shall be affected or impaired
by (a) any direction as to application of payment by the Borrowers or by any
other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrowers, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrowers, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations which the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Borrowers pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Credit Parties waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

 

129



--------------------------------------------------------------------------------

Section 10.4 Independent Obligation.

The obligations of each Credit Party hereunder are independent of the
obligations of any other Credit Party, and a separate action or actions may be
brought and prosecuted against each Credit Party whether or not action is
brought against any other Credit Party and whether or not any other Credit Party
is joined in any such action or actions.

Section 10.5 Authorization.

Each of the Credit Parties authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Credit Agreement and any Secured Hedging Agreement, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Credit Party or any other party for the
payment of this Guaranty or the Credit Party Obligations and exchange, enforce
waive and release any such security, (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent and the Lenders in
their discretion may determine and (d) release or substitute any one or more
endorsers, Credit Parties or other obligors.

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Borrowers or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Credit Parties waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the
Borrowers, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrowers, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Hedging Agreement Provider’s power whatsoever. Each of the
Credit Parties waives any defense based on or arising out of any defense of the
Borrowers, any other guarantor or any other party other than payment in full of
the Credit Party Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of the Borrowers, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrowers other
than payment in full of the Credit Party Obligations. The Administrative Agent
may, at its election, foreclose on any security held by the

 

130



--------------------------------------------------------------------------------

Administrative Agent by one or more judicial or nonjudicial sales (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Administrative Agent or any Lender may have against the Borrowers or any
other party, or any security, without affecting or impairing in any way the
liability of any Credit Party hereunder except to the extent the Credit Party
Obligations have been paid in full and the Commitments have been terminated.
Each of the Credit Parties waives any defense arising out of any such election
by the Administrative Agent or any of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantors against the Borrowers or any other party
or any security.

(b) Each of the Credit Parties waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Credit Party assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Credit
Party assumes and incurs hereunder, and agrees that neither the Administrative
Agent nor any Lender shall have any duty to advise such Credit Party of
information known to it regarding such circumstances or risks.

(c) Each of the Credit Parties hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrowers or any other guarantor of the Credit Party Obligations of
the Borrowers owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Credit Parties hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Hedging Agreement Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Credit Party Obligations of the Borrowers and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Hedging Agreement Providers to secure payment of the
Credit Party Obligations of the Borrowers until such time as the Credit Party
Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the

 

131



--------------------------------------------------------------------------------

Required Lenders or such Hedging Agreement Provider (only with respect to
obligations under the applicable Secured Hedging Agreement) and that no Lender
or Hedging Agreement Provider shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Credit Agreement and for the benefit of
any Hedging Agreement Provider under any Secured Hedging Agreement. The Lenders
and the Hedging Agreement Providers further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the Credit
Parties.

Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Credit Parties or any other
Person that such indebtedness and obligations have been paid and the Commitments
relating thereto terminated, subject to the provisions of Section 10.2.

[Signature Pages Follow]

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

COMPANY:    

GATEHOUSE MEDIA OPERATING, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer SUBSIDIARY BORROWERS:    

GATEHOUSE MEDIA MASSACHUSETTS I,

INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

GATEHOUSE MEDIA MASSACHUSETTS II,

INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

ENHE ACQUISITION, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer HOLDCO:    

GATEHOUSE MEDIA HOLDCO, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

GUARANTORS:    

GATEHOUSE MEDIA DIRECTORIES

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer    

GATEHOUSE MEDIA ARIZONA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA ARKANSAS HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA CALIFORNIA

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA COLORADO HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA CORNING HOLDINGS,

INC., a Nevada corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA FREEPORT HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA ILLINOIS HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA IOWA HOLDINGS, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA KANSAS HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA LANSING PRINTING,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA LOUISIANA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA MANAGEMENT

SERVICES, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA MICHIGAN HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA MINNESOTA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA MISSOURI HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA NEBRASKA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA NEVADA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA NEW YORK HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA NORTH DAKOTA

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA PENNSYLVANIA

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA SUBURBAN

NEWSPAPERS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

LIBERTY SMC, L.L.C.,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

MINERAL DAILY NEWS TRIBUNE, INC.,

a West Virginia corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

NEWS LEADER, INC.,

a Louisiana corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

TERRY NEWSPAPERS, INC.,

an Iowa corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

ENTERPRISE NEWSMEDIA HOLDING, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

ENTERPRISE NEWSMEDIA, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

LRT FOUR HUNDRED, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

GEORGE W. PRESCOTT PUBLISHING

COMPANY, LLC, a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer



--------------------------------------------------------------------------------

   

LOW REALTY, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer    

ENTERPRISE PUBLISHING COMPANY, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

SUREWEST DIRECTORIES, INC.,

a California corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

WACHOVIA BANK, NATIONAL

ASSOCIATION,

as Administrative Agent on behalf of the Lenders

      By:   /s/ John D. Brady       Name:   John D. Brady       Title:  
Director